Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 1 of 119




                     Exhibit L
8/14/2020                       Case 2:20-cv-03649-PBT Document  14-14
                                                            Aquazol 50, 200, Filed   08/27/20 Page 2 of 119
                                                                             500 | TALAS

                      We are currently shipping orders, but our retail showroom remains closed. More on our current policies here. (https://www.talasonline.com/covid-19)




                                Conservation, Archival
                                                         (/)
                                & Bookbinding Supplies



  Aquazol
       1 Review
  ★ REVIEWS




  SELECT WEIGHT :

       1/4 Pound            1/2 Pound       1 Pound



  SELECT FORM :

       500            200       50



  SKU: Aquazol

  $21.50 to $59.00
  QUANTITY


              -   1         +


                                                                                     Add to Cart



                                                                                       Add to Wishlist




                                                                                        Add to Quote




https://www.talasonline.com/Aquazol                                                                                                                                         1/3
8/14/2020                        Case 2:20-cv-03649-PBT Document  14-14
                                                             Aquazol 50, 200, Filed   08/27/20 Page 3 of 119
                                                                              500 | TALAS

         Description                                                                                                                                                                      

         Technical Information                                                                                                                                                            

              Aquazol's excellent water solubility and thermal stability makes it a preferred substitute for PVOH and PVP in high temperature applications. Currently, it is used in a
              variety of hot-melt and pressure-sensitive adhesive products. and has found its way into conservation as a non-ionic polymer.

              Solubility: Highly soluble in many polar, organic solvents such as: acetone, dimethyl formamide, ethanol, methanol, methylene chloride, methyl ethyl ketone, and water.
              Stable in weak acids and weak bases. Amide group hydrolyzes in strong acids and strong bases.

              Physical Data:
              *Glass Temperature: 69°C - 71°C (amorphous)
              * Refractive Index: 1.52
              * Degradation Onset: > 380C (TGA in air)
              * Appearance: Light Yellow Solid
              * Speci c Gravity: 1.14
              * Solubility in Water: Freely Soluble
              * pH in Aqueous Solution: Neutral
              Aquazol 500 molecular weight: 500,000
              Aquazol 200 molecular weight: 200,000
              Aquazol 50 molecular weight: 50,000
              Chemical name: Poly(2-ethyl-2-oxazoline)
  ★ REVIEWS




              Formula: (C5H9NO)



               MSDS (/images/PDF/MSDS/aquazal5-50-msds.pdf)




  Related Items




                                    (/Glu-Bot)             (/Casselli-          (/Microspatula)        (/Olfa-Cutter-SVR-       (/Plastic-Trays)          (/Heritage-
                                                           Spatulas)                                           1)                                       Clamshell-Box)
                              Glue-Bot (/Glu-Bot)                             Micro Spatula                                  Plastic Trays
                                                      Casselli Spatulas       (/Microspatula)         Olfa Cutter SVR-1      (/Plastic-Trays)        Heritage®
                                                      (/Casselli-                                     (/Olfa-Cutter-SVR-                             Clamshell Box
                                                      Spatulas)                                       1)                                             (/Heritage-
                              $4.85                                           $3.50                                          $13.75                  Clamshell-Box)
                                                      $20.00                                          $8.39
                                  6                                          6                                          2             $3.85
                              Reviews                     8              Reviews                     3             Reviews
                                                      Reviews                                         Reviews                                             4
                                                                                                                                                     Reviews




       Powered by (http://my.yotpo.com/landing_page?redirect=https%3A%2F%2Fwww.yotpo.com%2Fpowered-by-
       yotpo%2F&utm_campaign=branding_link_reviews_widget_v2&utm_medium=widget&utm_source=talasonline.com)

          (http://my.yotpo.com/landing_page?redirect=https%3A%2F%2Fwww.yotpo.com%2
         yotpo%2F&utm_campaign=branding_link_reviews_widget_v2&utm_medium=widget&u
                                 3.0             
                                                      
                                                                   (0)
                                                                   (0)
                                                                                                                                                                      WRITE A REVIEW
         1 Review                                                  (1)
                                                      
         0 Questions \ 0 Answers                              (0)                                                                                               ASK A QUESTION
                                                              (0)




       Reviews (1)         Questions (0)


                     Annick T. Veri ed Buyer                                                                                                                                        07/03/20

                  
                     Great but...



https://www.talasonline.com/Aquazol                                                                                                                                                            2/3
8/14/2020                  Case 2:20-cv-03649-PBT Document  14-14
                                                       Aquazol 50, 200, Filed   08/27/20 Page 4 of 119
                                                                        500 | TALAS
                 Received my package as expected expect that I assume it wasn’t well scraped and as a result the glue granules melted together because of the relative
                 humidity and now the entire package is impossible to separate.

                  Share                                                                                                             Was This Review Helpful?   0 0
                 Reviewed on: Aquazol (https://yotpo.com/go/n5MdQkfR)




  Recently Viewed




  (/Aquazol)
  ★ REVIEWS




  Aquazol (/Aquazol)



  $21.50

  
  1 Review

                                                                             SIGN UP FOR NEWS

             Your Email                                                                                                                          Subscribe

                                                                                                                        FIND US ON:                                  

                                                  TRANSLATE THIS PAGE: Chinese |     Spanish | French | Portuguese | English

                                                                330 Morgan Ave. Brooklyn, NY 11211 212-219-0770
                                                                     © 2016 - 2020, TALAS. All Rights Reserved.




https://www.talasonline.com/Aquazol                                                                                                                                          3/3
8/14/2020           Case 2:20-cv-03649-PBT Document      14-14
                                           Hydrophobic Polymer    Filed
                                                               Company    08/27/20
                                                                       | Poly Chemistry Page 5 of 119


                                                                                                    a

               Aquazol®
               Poly(2-ethyl-2-oxazoline)




                 A High Performance Water-
                      Soluble Polymer

                  Aquazol, poly(2-ethyl-2-oxazoline) – also known as PEOX or PEtOx, is a
                   unique and innovative water-soluble polymer which is non-toxic, non-
                   hazardous, and biocompatible. Among other novel characteristics, this
                  polymer is temperature responsive and inversely soluble above its LCST,
                                                      ~66°C.




https://www.polychemistry.com/products/aquazol/                                                         1/10
8/14/2020           Case 2:20-cv-03649-PBT Document      14-14
                                           Hydrophobic Polymer    Filed
                                                               Company    08/27/20
                                                                       | Poly Chemistry Page 6 of 119


                                                                                                    a




                 Aquazol’s numerous advantages come from its unique design, featuring a
                 stable amide group (found in natural proteins), with the amide nitrogen in
                the backbone of the polymer and the amide carbonyl group in the dangling
                  side chain. The doubly bonded, electronegative oxygen in the carbonyl is
                structurally positioned to readily hydrogen-bond. This novel and innovative
                design of the polymer backbone presents many advantages over other in-
                                        class polymers (PVA, PEG, PVP), including:


                    Increased Stability under Temperature, Shear, Oxidation, and UV
                    Unparalleled “Actives” Loading Capability

                    Incredibly Broad Solubility
                    Precise Control of Viscosity
                    Excellent Film Forming



https://www.polychemistry.com/products/aquazol/                                                         2/10
8/14/2020           Case 2:20-cv-03649-PBT Document      14-14
                                           Hydrophobic Polymer    Filed
                                                               Company    08/27/20
                                                                       | Poly Chemistry Page 7 of 119


                    No “Unzipping Mechanism” and No Rapid Off-Gassing                               a
                    Strong Adhesion

                    Impressive Compatibility
                    Especially Broad Dispersity
                    Ease of Processing




                              Product Specifications
                              Aquazol is supplied as 100% active off-white amorphous
                              granules in four different grades, all having a poly-dispersity
                              range of 3 – 4. Aquazol grades are based on kinematic
                              viscosity, as detailed in the table below:


                                         Product            Kinematic Viscosity Range
                                          Grade               (10% Aqueous Solution)

                                       Aquazol 5                      2 – 3 cSt

                                      Aquazol 50                      5 – 7 cSt

                                     Aquazol 200                     18 – 24 cSt

                                     Aquazol 500                     60 – 80 cSt


                              For Aquazol polymer with a narrow pdi (<1.9) and targeted
                              molecular weight, please inquire about HP Aquazol.
https://www.polychemistry.com/products/aquazol/                                                         3/10
8/14/2020           Case 2:20-cv-03649-PBT Document      14-14
                                           Hydrophobic Polymer    Filed
                                                               Company    08/27/20
                                                                       | Poly Chemistry Page 8 of 119


                                                                                                    a




                          Chemical Specifications


                           Chemical Name
                            Poly(2-ethyl-2-oxazoline)



                           Formula

                            -(C5H9NO)n–



                           CAS Registry Number

                            25805-17-8




https://www.polychemistry.com/products/aquazol/                                                         4/10
8/14/2020           Case 2:20-cv-03649-PBT Document      14-14
                                           Hydrophobic Polymer    Filed
                                                               Company    08/27/20
                                                                       | Poly Chemistry Page 9 of 119


                                                                                                    a


                         Physical Properties
                                                  Property                  Result

                                            Appearance                 Off-white solid

                                         Refractive Index                    1.52

                                       Glass Temperature                     69°C

                                       Degradation Onset                 380°C in air

                                Vicat Softening Temperature                  70°C

                                     Cloud Point (5% w/w)                    68°C

                                          Specific Gravity                   1.14

                                       Dielectric Constant                   3.68

                                      Solubility Parameter                  25.73

                                        Solubility in Water             Freely Soluble

                                    pH in Aqueous Solution                 Neutral




https://www.polychemistry.com/products/aquazol/                                                         5/10
8/14/2020          Case 2:20-cv-03649-PBT Document      14-14Company
                                           Hydrophobic Polymer Filed| Poly
                                                                      08/27/20
                                                                           Chemistry Page 10 of 119


                                                                                                 a

                              Industrial Application
                    Aquazol is available in four different grades, each specifically targeted to
                provide customers with a different set of attributes for their products. Among
                other differences, the viscosity varies greatly at the different grades, providing
                                  specialized performance in a wide range of industries.




                                                                Films and
                  Adhesives                                     Coatings




https://www.polychemistry.com/products/aquazol/                                                       6/10
8/14/2020          Case 2:20-cv-03649-PBT Document      14-14Company
                                           Hydrophobic Polymer Filed| Poly
                                                                      08/27/20
                                                                           Chemistry Page 11 of 119


                                                                                                 a




                                                                    Water
                  Paint                                             Technology

                                                  SEE ALL INDUSTRIES




                              Regulatory
                              Information
                                  Listed on US TSCA Inventory

                                  Approved by FDA for use as an indirect food additive
                                  (adhesive) under 21 CFR 175.105

                                  Not found to be in any hazard category defined by SARA
                                  Title III, Sections 311 and 312



https://www.polychemistry.com/products/aquazol/                                                       7/10
8/14/2020          Case 2:20-cv-03649-PBT Document      14-14Company
                                           Hydrophobic Polymer Filed| Poly
                                                                      08/27/20
                                                                           Chemistry Page 12 of 119


                                  EPA approved for use as an inert ingredient when used as       a
                                  a binder in disinfectant with residual activity on a hard,
                                  non-porous surface

                                  RoHS (2011/65/EU) Compliant




                              Technical Information
                 To find the information necessary for your specific application in printable
                 format, please visit our substantial library of technical data sheets or view
               our FAQ. Otherwise, please do not hesitate to contact us via our online form.
                                                  We enjoy answering questions!




                                  Aquazol Safety Data Sheet




https://www.polychemistry.com/products/aquazol/                                                       8/10
8/14/2020          Case 2:20-cv-03649-PBT Document      14-14Company
                                           Hydrophobic Polymer Filed| Poly
                                                                      08/27/20
                                                                           Chemistry Page 13 of 119


                                  Aquazol Safety Letter                                          a




                                       LOCATIONS                 LOCATIONS

                                       Polymer Chemistry         Polymer Chemistry
                                       Innovations, Inc.         Chocolate Bayou, LLC.
                                       4231 S. Fremont           7302 County Road 171
                                       Avenue                    Alvin, TX 77511 USA
                                       Tucson, AZ 85714 USA
                                                                 (520) 746-8446
                                       (520) 746-8446


                                       Powered by Nuanced
                                       Media

                                       Privacy Policy

                        RESOURCES

                        FAQ

                        Technical Sheets


                        Scholarship


                              CONTACT US


https://www.polychemistry.com/products/aquazol/                                                       9/10
8/14/2020          Case 2:20-cv-03649-PBT Document      14-14Company
                                           Hydrophobic Polymer Filed| Poly
                                                                      08/27/20
                                                                           Chemistry Page 14 of 119


                                                                                                 a



                        RESOURCES

                        FAQ
                        Technical Sheets
                        Scholarship


                            CONTACT US




LOCATIONS                                                     LOCATIONS

Polymer Chemistry
Innovations, Inc.                                             Polymer Chemistry
4231 S. Fremont Avenue                                        Chocolate Bayou, LLC.
Tucson, AZ 85714 USA                                          7302 County Road 171
                                                              Alvin, TX 77511 USA
(520) 746-8876
                                                              (520) 746-8876


Powered by
Nuanced Media                                                 Privacy Policy



                                                              Privacy Policy




https://www.polychemistry.com/products/aquazol/                                                       10/10
8/14/2020                  Case 2:20-cv-03649-PBT Document
                                                      CAS No.14-14
                                                             25805-17-8Filed  08/27/20 Page 15 of 119
                                                                        | Sigma-Aldrich




                                                                Search term: "25805-17-8"
      Product Results

      Building Blocks Explorer                                  Compare Products: Select up to 4 products.


    Shipping                                                  4 matches found for 25805-17-8                                            Advanced Search | Structure Search

          Ships Today
                                                               Poly(2-ethyl-2-oxazoline)
                                                               3 Product Results | Match Criteria: CAS Number, Related Cas Number
    Product Category

          Poly(2-ethyl-2-oxazoline) (3)                                              Synonym: PEOX, POx, PetOx, poly 2-ethyloxazoline, polyethyloxazoline

                                                                                     Linear Formula: [-N(COC2H5)CH2CH2-]n               CAS Number: 25805-17-8
          Well-defined Poly(2-ethyl-2-
          oxazoline) (1)
                                                                     372846                     average Mw ~50,000, PDI 3‑4                                Sigma-Aldrich                        SDS    Close

    Physical Form
                                                                     SKU-Pack Size                Availability                                            Pack Size          Price (USD) Quantity

    Available For Sale
                                                                     372846-100G                       Available to ship on 08/14/20 - FROM               100 g                   40.00     0
      USA
     Globally
                                                                     372846-500G                       Available to ship on 08/14/20 - FROM               500 g                  127.00     0



                                                                         Bulk orders?                                                                                                     ADD TO CART



                                                                     373974                     average Mw ~500,000, PDI 3‑4                               Sigma-Aldrich                        SDS    Close


                                                                     SKU-Pack Size                Availability                                            Pack Size          Price (USD) Quantity


                                                                     373974-100G                       Available to ship on 08/14/20 - FROM               100 g                   46.30     0


                                                                     373974-500G                       Only 1 left in stock (more on the way) - FROM      500 g                  159.00     0



                                                                         Bulk orders?                                                                                                     ADD TO CART



                                                                     372854                     average Mw ~200,000, PDI 3‑4                               Sigma-Aldrich                        SDS    Close


                                                                     SKU-Pack Size                Availability                                            Pack Size          Price (USD) Quantity


                                                                     372854-100G                       Available to ship on 08/14/20 - FROM               100 g                   50.70     0



                                                                         Bulk orders?                                                                                                     ADD TO CART




                                                               Ultroxa®: Poly(2-ethyl-2-oxazoline)
                                                               1 Product Result | Match Criteria: CAS Number, Related Cas Number


                                                                                     Linear Formula: CH3(C5H9NO)nOH




                                                                     900353                     average Mn 50,000, PDI ≤1.25                               Sigma-Aldrich                    SDS       Pricing




                                                                                                                                               1




        © 2020 Merck KGaA, Darmstadt, Germany and/or its affiliates. All Rights Reserved. Reproduction of any materials
        from the site is strictly forbidden without permission. Sigma-Aldrich Products are sold exclusively through Sigma-Aldrich, Inc. Site Use
        Terms | Privacy




https://www.sigmaaldrich.com/catalog/search?term=25805-17-8&interface=CAS No.&N=0+&mode=partialmax&lang=en&region=US&focus=product                                                                              1/1
8/14/2020           Case 2:20-cv-03649-PBT Document 14-14     Filed 08/27/20 Page 16 of 119
                                                       Alfa Aesar



      Cookies disclaimer

      Our site saves small pieces of text information (cookies) on your device in order to deliver better content
                                                                                                                  I agree
      and for statistical purposes. You can disable the usage of cookies by changing the settings of your
      browser. By browsing our website without changing the browser settings you grant us permission to store that
      information on your device.



             Alfa.com will be undergoing maintenance on Saturday, August 15th and Sunday,
                                             August 16th




      Search Results
 Feedback




      Your search results for poly-2-ethyl-2-oxazoline

                                                                                                             Expand all




            Hierarchy Filter
             Organic Polymers (3) (/en/search/?q=poly-2-ethyl-2-
            oxazoline&selected_facets=categories_exact:Organic%20Polymers)




                                                                                                                   
                     42396 (/en/catalog/042396/)               Poly(2-ethyl-2-oxazoline), M.W. 50,000

            CAS: 25805-17-8 (/en/cas/25805-17-8/)

            [25805-17-8], [-N(COC2H5)CH2CH2-]n, Off-white solid, MDL MFCD00134377, TSCA Yes

            Sang Cheon Lee.; Youngkyu Chang.; Jin-San Yoon.; Chulhee Kim.; Ick Chan Kwon.; Yong-Hee Kim and Seo
            Young Jeong. Synthesis and Micellar Characterization of Amphiphilic Diblock Copolymers Based on
            Poly(2-ethyl-2-oxazoline) and Aliphatic Polyesters.Macromolecules.1999,32(6), 1847-1852.

              Structure image


            Stock No.          Size         Price ($)        Quantity      Availability

            42396-22           100g         29.10                          



            42396-36           500g         103.00                         




https://www.alfa.com/en/search/?q=poly-2-ethyl-2-oxazoline                                                                  1/5
8/14/2020           Case 2:20-cv-03649-PBT Document 14-14     Filed 08/27/20 Page 17 of 119
                                                       Alfa Aesar

            Stock No.          Size         Price ($)          Quantity       Availability

            42396-A4           2.5kg        378.00                            




               Add to Cart         Bulk/Specialty           Print Quote     View Item (/en/catalog/042396/)


                                                                                                                           
                     42397 (/en/catalog/042397/)                  Poly(2-ethyl-2-oxazoline), M.W. 200,000

            CAS: 25805-17-8 (/en/cas/25805-17-8/)

            [25805-17-8], [-N(COC2H5)CH2CH2-]n, Off-white solid, MDL MFCD00134377, TSCA Yes

            Celebi, O.; Barnes, S. R.; Narang, G. S.; Kellogg, D.; Mecham, S. J.; Rif e, J. S. Molecular weight distribution
 Feedback




            and endgroup functionality of poly(2-ethyl-2-oxazoline) prepolymers. Polymer 2015, 56, 147-156.

            Cataldi, A.; De orian, F.; Pegoretti, A. Poly 2-ethyl-2-oxazoline/microcrystalline cellulose composites for
            cultural heritage conservation: Mechanical characterization in dry and wet state and application as lining
            adhesives of canvas. Int. J. Adhes. Adhes. 2015, 62, 92-100.

              Structure image


            Stock No.          Size         Price ($)          Quantity       Availability

            42397-22           100g         27.20                             



            42397-36           500g         82.30                             



            42397-A4           2.5kg        327.00                            




               Add to Cart         Bulk/Specialty           Print Quote     View Item (/en/catalog/042397/)


                                                                                                                           
                     42398 (/en/catalog/042398/)                  Poly(2-ethyl-2-oxazoline), M.W. 500,000

            CAS: 25805-17-8 (/en/cas/25805-17-8/)

            [25805-17-8], [-N(COC2H5)CH2CH2-]n, Off-white solid, MDL MFCD00134377, TSCA Yes

            Sang Cheon Lee.; Youngkyu Chang.; Jin-San Yoon.; Chulhee Kim.; Ick Chan Kwon.; Yong-Hee Kim and Seo
            Young Jeong. Synthesis and Micellar Characterization of Amphiphilic Diblock Copolymers Based on
            Poly(2-ethyl-2-oxazoline) and Aliphatic Polyesters.Macromolecules.1999,32(6), 1847-1852.

              Structure image




https://www.alfa.com/en/search/?q=poly-2-ethyl-2-oxazoline                                                                     2/5
8/14/2020           Case 2:20-cv-03649-PBT Document 14-14     Filed 08/27/20 Page 18 of 119
                                                       Alfa Aesar

            Stock No.          Size         Price ($)          Quantity         Availability

            42398-22           100g         28.50                               



            42398-36           500g         83.70                               



            42398-A4           2.5kg        342.00                              




              Add to Cart          Bulk/Specialty           Print Quote        View Item (/en/catalog/042398/)
 Feedback




                     2-(p-Tolyl)-5,5-dimethyl-1,3,2-dioxaborinane, see 4-Methylbenzeneboronic acid neopentyl glycol
                    ester, 99% (/en/search/?q=4-
                     Methylbenzeneboronic%20acid%20neopentyl%20glycol%20ester%2C%2099%25)




             « (?q=poly-2-ethyl-2-oxazoline&page=1)               ←        1   →     » (?q=poly-2-ethyl-2-oxazoline&page=1)




                                                                   Chemicals



                                                                  Life Science



                                                              Metals & Materials



                                                                      Catalysts



                                                             Analytical & Labware




https://www.alfa.com/en/search/?q=poly-2-ethyl-2-oxazoline                                                                    3/5
8/14/2020           Case 2:20-cv-03649-PBT Document 14-14     Filed 08/27/20 Page 19 of 119
                                                       Alfa Aesar


      PRODUCTS
      Chemicals (/en/chemicals/)
      Life Science (/en/life-science/)
      Materials & Metals (/en/metals-materials/)
      Catalysts (/en/catalysts/)
      Analytical & Labware (/en/analytical-labware/)
      Structure Search (/en/structure-search/)

      INFORMATION
      Our Brands (/en/our-brands/)
      CAS Index (/en/cas-index/)
      Alphabetical Index (/en/catalog/alphabetical-index/)
      Specials & Promotions (/en/specials-promotions/)
 Feedback




      New and Focus Products (/en/new-products/)
      Bulk Quote (/en/bulkquote/)
      Sitemap (/en/sitemap/)

      CONTACT
      United States

      2 Radcliff Rd
      Tewksbury, MA 01876
      United States

      Catalog Sales & Customer Service
      Tel: 1-800-343-0660 or 1-978-521-6300
      (M-F, 8AM-7PM EST)
      Fax: 1-800-322-4757
      or 1-978-521-6350
      email: ecommerce@alfa.com (mailto:ecommerce@alfa.com)

      Specialty/Bulk Sales
      Tel: 1-888-343-8025 or 1-978-521-6401
      (M-F, 8AM-5PM EST)
      Fax: 1-978-521-6366
      email: specialquotes@alfa.com (mailto:specialquotes@alfa.com)

      Technical Service
      Tel: 1-800-343-7276 or 1-978-521-6405
      (M-F, 8AM-5PM EST)
      Fax: 1-978-521-6350
      email: tech@alfa.com (mailto:tech@alfa.com)

      ABOUT US
      About Alfa Aesar (/en/about-alfa-aesar/)
      About Thermo Fisher Scienti c (/en/about-thermo- sher-scienti c/)
      Careers (/en/careers/)
      Events (/en/trade-shows/)
      Locations (/en/regions/)

https://www.alfa.com/en/search/?q=poly-2-ethyl-2-oxazoline                                    4/5
8/14/2020              Case 2:20-cv-03649-PBT Document 14-14     Filed 08/27/20 Page 20 of 119
                                                          Alfa Aesar

      Manufacturing & Production (/en/manufacturing-capabilities/)
      News (/en/news/)
      Sustainability (/en/sustainability/)

             Region / Language

               (https://www.facebook.com/AlfaAesar)             (https://twitter.com/AlfaAesar)   

      (https://www.linkedin.com/company/alfa-aesar-a-johnson-matthey-company)                  

      (https://plus.google.com/+AlfaAesarGlobal)             

      (https://www.youtube.com/channel/UCvtsyuDmR5po_PM_QuE2fEQ)

      © Copyright 2020 Alfa Aesar, Thermo Fisher Scienti c. All Rights Reserved.

      Privacy Policy (/en/privacy-policy/) | Terms of Use (/en/terms-conditions/)
 Feedback




https://www.alfa.com/en/search/?q=poly-2-ethyl-2-oxazoline                                              5/5
8/14/2020                   Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                     Document 14-14          Cat# Filed  08/27/20 Page 21 of 119
                                                                                  924 « scientificpolymer.com

                                                                                                                                          Call Us: 585-265-0413

        Search...
                                                                                                                              Login | Register | Cart: 0 items - $0.00
    About Us                Survey         Products       Services         Technical Library        Cart         Contact Us



     Poly(2-ethyl-2-oxazoline), Cat# 924

     Home → Product → Poly(2-ethyl-2-oxazoline), Cat# 924


     Poly(2-ethyl-2-oxazoline), Cat# 924
     Select Size To View Price

              50g
              100g


     $56.00
              +      Add to cart
      1       -


     CAT: 924. Category: Polymers.


          Product Information          Reviews (0)


     Product Information
     SDS-Click to download


                     Size                 50g, 100g


                             Physical Form:     Chunks


                             Approx Mw:         5,000


                             Density:           1.14


                             Refractive
                             Index:             1.52


                             Tg (C):            70


                             Soluble in:        Acetone, DMF, ethanol, MEK, methanol, methylene chloride, THF, water


                             TSCA:              TSCA listed


                             CAS:               25805-17-8




     Monomers & Plasticizers

     Monomers
     Plasticizers
     Plasticizer Sample Kit
     Inhibitor Removers



     Polymers

     Polymers
     Standards
     Ion Exchange Resins
     Polymer Sample Kits




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-5/                                                                                                            1/2
8/14/2020               Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                 Document 14-14          Cat# Filed  08/27/20 Page 22 of 119
                                                                              924 « scientificpolymer.com




   © 2013 Scientific Polymer, Inc. | Entries (RSS) | Comments (RSS)


                                                                                                               Back to Top




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-5/                                                                2/2
8/14/2020                   Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                     Document 14-14          Cat# Filed  08/27/20 Page 23 of 119
                                                                                  925 « scientificpolymer.com

                                                                                                                                          Call Us: 585-265-0413

        Search...
                                                                                                                              Login | Register | Cart: 0 items - $0.00
    About Us                Survey         Products        Services        Technical Library        Cart         Contact Us



     Poly(2-ethyl-2-oxazoline), Cat# 925

     Home → Product → Poly(2-ethyl-2-oxazoline), Cat# 925


     Poly(2-ethyl-2-oxazoline), Cat# 925
     Select Size To View Price

              50g
              100g


     $35.00
              +      Add to cart
      1       -


     CAT: 925. Category: Polymers.


          Product Information          Reviews (0)


     Product Information
     SDS-Click to download


                     Size                 50g, 100g


                             Physical Form:     Granular


                             Approx Mw:         50,000


                             Density:           1.14


                             Refractive
                             Index:             1.52


                             Tg (C):            70


                             Soluble in:        Acetone, DMF, ethanol, MEK, methanol, methylene chloride, THF, water


                             TSCA:              TSCA listed


                             CAS:               25805-17-8




     Monomers & Plasticizers

     Monomers
     Plasticizers
     Plasticizer Sample Kit
     Inhibitor Removers



     Polymers

     Polymers
     Standards
     Ion Exchange Resins
     Polymer Sample Kits




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-6/                                                                                                            1/2
8/14/2020               Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                 Document 14-14          Cat# Filed  08/27/20 Page 24 of 119
                                                                              925 « scientificpolymer.com




   © 2013 Scientific Polymer, Inc. | Entries (RSS) | Comments (RSS)


                                                                                                               Back to Top




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-6/                                                                2/2
8/14/2020                   Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                     Document 14-14          Cat# Filed  08/27/20 Page 25 of 119
                                                                                  926 « scientificpolymer.com

                                                                                                                                          Call Us: 585-265-0413

        Search...
                                                                                                                              Login | Register | Cart: 0 items - $0.00
    About Us                Survey         Products        Services        Technical Library        Cart         Contact Us



     Poly(2-ethyl-2-oxazoline), Cat# 926

     Home → Product → Poly(2-ethyl-2-oxazoline), Cat# 926


     Poly(2-ethyl-2-oxazoline), Cat# 926
     Select Size To View Price

              50g
              100g


     $56.00
              +      Add to cart
      1       -


     CAT: 926. Category: Polymers.


          Product Information          Reviews (0)


     Product Information
     SDS-Click to download


                     Size                 50g, 100g


                             Physical Form:     Granular


                             Approx Mw:         200,000


                             Density:           1.14


                             Refractive
                             Index:             1.52


                             Tg (C):            70


                             Soluble in:        Acetone, DMF, ethanol, MEK, methanol, methylene chloride, THF, water


                             TSCA:              TSCA listed


                             CAS:               25805-17-8




     Monomers & Plasticizers

     Monomers
     Plasticizers
     Plasticizer Sample Kit
     Inhibitor Removers



     Polymers

     Polymers
     Standards
     Ion Exchange Resins
     Polymer Sample Kits




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-7/                                                                                                            1/2
8/14/2020               Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                 Document 14-14          Cat# Filed  08/27/20 Page 26 of 119
                                                                              926 « scientificpolymer.com




   © 2013 Scientific Polymer, Inc. | Entries (RSS) | Comments (RSS)


                                                                                                               Back to Top




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-7/                                                                2/2
8/14/2020                   Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                     Document 14-14          Cat# Filed  08/27/20 Page 27 of 119
                                                                                  927 « scientificpolymer.com

                                                                                                                                          Call Us: 585-265-0413

        Search...
                                                                                                                              Login | Register | Cart: 0 items - $0.00
    About Us                Survey         Products        Services        Technical Library        Cart         Contact Us



     Poly(2-ethyl-2-oxazoline), Cat# 927

     Home → Product → Poly(2-ethyl-2-oxazoline), Cat# 927


     Poly(2-ethyl-2-oxazoline), Cat# 927
     Select Size To View Price

              50g
              100g


     $56.00
              +      Add to cart
      1       -


     CAT: 927. Category: Polymers.


          Product Information          Reviews (0)


     Product Information
     SDS-Click to download


                     Size                 50g, 100g


                             Physical Form:     Granular


                             Approx Mw:         500,000


                             Density:           1.14


                             Refractive
                             Index:             1.52


                             Tg (C):            70


                             Soluble in:        Acetone, DMF, ethanol, MEK, methanol, methylene chloride, THF, water


                             TSCA:              TSCA listed


                             CAS:               25805-17-8




     Monomers & Plasticizers

     Monomers
     Plasticizers
     Plasticizer Sample Kit
     Inhibitor Removers



     Polymers

     Polymers
     Standards
     Ion Exchange Resins
     Polymer Sample Kits




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-8/                                                                                                            1/2
8/14/2020               Case 2:20-cv-03649-PBTPoly(2-ethyl-2-oxazoline),
                                                 Document 14-14          Cat# Filed  08/27/20 Page 28 of 119
                                                                              927 « scientificpolymer.com




   © 2013 Scientific Polymer, Inc. | Entries (RSS) | Comments (RSS)


                                                                                                               Back to Top




https://scientificpolymer.com/shop/poly2-ethyl-2-oxazoline-8/                                                                2/2
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 29 of 119




                     Exhibit M
            Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 30 of 119




Catalog# 24765 – Polyethylenimine HCl MAX, MW 40000, Transfection Grade

Transfection Reagent Preparation and
Storage Recommendations
Transfection Reagent Preparation (1 mg/mL)
Materials

      1g PEI MAX 40K (Polysciences Catalog# 24765)
      1L Milli-Q® water, water for injection (WFI), or comparable biological-grade water
      1N Sodium Hydroxide, USP
      Sterile 25 mL plastic pipette
      0.1µm, 0.2µm, or 0.22µm PES vacuum sterile-filter unit
      Sterile HDPE or polypropylene storage vials


Equipment

      1L glass beaker
      PTFE-coated stir bar
      Magnetic stir plate
      1L glass graduated cylinder
      pH meter
      Pipette controller
      Vacuum pump with tubing


Method

1. In 1L glass beaker, suspend 1g of PEI MAX 40K in 900 mL water.

2. Add PTFE-coated stir bar to 1L glass beaker and set stirring to produce small vortex.

3. Wait for PEI MAX 40K to completely dissolve. This typically takes less than 5 minutes.

4. Use 25 mL plastic pipette to add 1N sodium hydroxide dropwise to 1L glass beaker until pH is 6.90 to
   7.10.
             Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 31 of 119




                            Catalog# 24765 Transfection Reagent Preparation and Storage


5. If pH accidently exceeds 7.10, use 1N hydrochloric acid and a new 25 mL plastic pipette to lower pH
   back to 6.90 to 7.10.

6. Decant solution from 1L glass beaker to 1L graduated cylinder.

7. Add water to 1L graduated cylinder to adjust final volume to 1L.

8. Sterile-filter solution through vacuum membrane.

9. Aliquot solution as desired.

10. Store aliquots at 4°C


Transfection Solution Storage and Shelf Life
At 4°C in a suitable container, the transfection solution will retain its maximum performance for at least
six months. For qualitative work, the solution may be suitable for use for up to a year.



Support
We’re here to help! Our technical staff can troubleshoot most common and not-so-common issues. Send
us an email at info@polysciences.com and we will get back to you, typically within one business day.



Pre-made Solutions
We offer pre-made solutions of PEI MAX 40K as our Transporter 5™ Transfection Reagent (Catalog#
26008). Transporter 5™ is 0.1µm sterile-filtered, fully qualified for transfection, and continuously
retested to ensure reliably high protein yields.




 America, Asia, Oceania     Europe                      Taiwan
 info@polysciences.com      info@polysciences.de        info@polysciences.tw
 www.polysciences.com       www.polysciences.de         www.polysciences.tw
 (P) 1 (800) 523-2575       (P) +(49) 6201 845 20 0     (P) (886) 2 8712 0600
 (F) 1 (800) 343-3291       (F) +(49) 6201 845 20 20    (F) (866) 2 8712 2677

                                                 Page 2 of 2
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 32 of 119




                     Exhibit N
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 33 of 119




             Methods Enzymol. Author manuscript; available in PMC 2014 May 7.                   PMCID: PMC4012321
             Published in final edited form as:                                              NIHMSID: NIHMS572578
               Methods Enzymol. 2013; 529: 227–240.                                                  PMID: 24011049
               doi: 10.1016/B978-0-12-418687-3.00018-5


             Transient Mammalian Cell Transfection with Polyethylenimine (PEI)
             Patti A. Longo, Jennifer M. Kavran, Min-Sung Kim, and Daniel J. Leahy1

             Johns Hopkins University School of Medicine, Baltimore, MD, USA
             1Corresponding author: dleahy@jhmi.edu


             Copyright notice


             Abstract
             Standard protein expression systems, such as E. coli, often fail to produce folded, mono-disperse, or
             functional eukaryotic proteins (see Small-scale Expression of Proteins in E. coli). The expression of
             these proteins is greatly benefited by using a eukaryotic system, such as mammalian cells, that contains
             the appropriate folding and posttranslational machinery. Here, we describe methods for both small- and
             large-scale transient expression in mammalian cells using polyethylenimine (PEI). We find this
             procedure to be more cost-effective and quicker than the more traditional route of generating stable cell
             lines. First, optimal transfection conditions are determined on a small-scale, using adherent cells. These
             conditions are then translated for use in large-scale suspension cultures. For further details on
             generating stable cell lines please (see Rapid creation of stable mammalian cell lines for regulated
             expression of proteins using the Gateway® Recombination Cloning Technology and Flp-In T-REx®
             lines or Generating mammalian stable cell lines by electroporation).

             1. THEORY
             DNA can be introduced into a host cell by transfection with polyethylenimine (PEI), a stable cationic
             polymer (Boussif et al., 1995). PEI condenses DNA into positively charged particles that bind to
             anionic cell surfaces. Consequently, the DNA:PEI complex is endocytosed by the cells and the DNA
             released into the cytoplasm (Sonawane et al., 2003). Our laboratory uses PEI over other cell
             transfection reagents because of its low cost.

             This protocol is appropriate for two suspension cell lines, CHO-S and HEK 293 GnTi-. Many cell lines
             can be transfected successfully with PEI but in our experience these two cell lines express the highest
             level of protein compared to other cells.

             2. EQUIPMENT

                    Laminar flow hood

                    CO2 incubator

                    Platform shaker

                    Centrifuge
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                     1/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 34 of 119

                    Water bath (37 °C)

                    Inverted microscope

                    Hemacytometer

                    Sterile 0.22 µm filters

                    Sterile 250-ml polypropylene centrifuge tubes

                    Sterile 50-ml polypropylene conical tubes

                    Sterile 1.5-ml polypropylene tubes

                    Sterile 6-well tissue culture plates micropipettors

                    Sterile micropipettor tips

                    Sterile disposable serological pipettes

                    Sterile square polypropylene bottles

             3. MATERIALS

                    Plasmid DNA directing your protein of interest

                    Fetal bovine serum (FBS, Invitrogen)

                    Polyethylenimine ‘Max’ (linear, MW 25 000) (Polysciences, Inc.)

                      -Glutamine 100× (Invitrogen)

                    Sodium hydroxide (NaOH)

                    MEM α (containing Earl’s Salts and l-glutamine, but no ribonucleosides, deoxyribonucleosides,
                    NaCO3; Invitrogen 12000)

                    DMEM/F12 (with L-glutamine, but no HEPES, NaHCO3; Invitrogen 12500)

                    Freestyle™ 293 medium (Invitrogen 12338-026)

                    FreeStyle™ CHO-S (Invitrogen R800-07)

                    Hybridoma SFM (Invitrogen 12045)

                    Opti-MEM® (Invitrogen)

                    HEK293S GnTI- (ATCC# CRL-3022)

                    HEK293T/17 (ATCC# 11268)




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                2/13
8/4/2020              Case 2:20-cv-03649-PBT     Document
                                          Transient            14-14
                                                    Mammalian Cell         Filed
                                                                   Transfection with 08/27/20       Page
                                                                                     Polyethylenimine (PEI) 35 of 119




                           Note Some of the stock solutions come with the pH indicator phenol red. This supplement does not
                                   affect the application and might be useful if the researcher wishes to visualize any pH changes
                                   that can occur in the solutions over time. In the case of non-CO2 incubators (e.g., when scaling-
                                   up the production of adherent cells in roller bottles), HEPES-buffered media can be used to keep
                                   the pH stable.
                           Note Catalog numbers are from the US website of Invitrogen and may differ on other local websites.




             3.1. Solutions & buffers




                  PEI ‘Max’
                  Dissolve 1 g PEI ‘Max’ in 900 ml distilled water. Adjust the pH to 7.0 with 1 N NaOH. Add distilled water to 1
                  l
                  Note: Stable at least 9 months at 4 °C
                  Make smaller volumes depending on how much is needed. PEI ‘Max’ cannot be frozen!
                  FreeStyle™ 293 ‘Completed’
                  Component                                                         Stock                    Amount
                  FreeStyle™ 293 medium                                                                      1l
                  FBS                                                               100%                     10 ml
                      -Glutamine                                                    200 mM                   10 ml
                  DMEM:F12, 5% FBS
                  Add 50 ml FBS to 1 l of DMEM:F12
                  Alpha MEM, 5% FBS
                  Add 50 ml FBS to 1 l of Alpha MEM
                  Hybridoma SFM, 1% FBS
                  Add 10 ml FBS to 1 l of Hybridoma SFM




             4. PROTOCOL

             4.1. Preparation

             Before transfection, sterile high-quality DNA must be prepared. The vector containing the appropriate
             expression promoter (see Molecular Cloning) and the gene of interest should be transformed into a
             recA- strain of E. coli (see Transformation of Chemically Competent E. coli or Transformation of E.
             coli via electroporation) and then the plasmid DNA isolated (see Isolation of plasmid DNA from
             bacteria). Commercially available, endotoxin-free kits for large-scale plasmid DNA isolation produce




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                                  3/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 36 of 119

             sufficiently high-quality DNA. High-quality DNA is characterized as having an OD260/280 ratio
             between 1.88 and 1.92, an OD260/230 ratio of 2.1–2.2, and a concentration above 0.5 mg ml−1 (see
             Explanatory Chapter: Nucleic Acid Concentration Determination).

             Cells must be greater than five passages from liquid nitrogen, adapted to media, free of mycoplasma
             contamination, and single cells if in suspension culture. All steps are carried out using sterile technique
             in a laminar flow hood. Solutions should be sterile-filtered through 0.22-µm filters. All plastic and
             glassware, if not purchased as sterile, should be double autoclaved. Cell growth media should be
             warmed to 37 °C prior to contact with cells. Different growth media are needed for each cell line and
             growth condition. These media are listed in Table 18.1. Each time the protocol says to use ‘media,’ use
             the appropriate media as outlined in Table 1 for the specific cell line and growth conditions. Cell type
             used depends on specific needs of protein of interest. In our laboratory, optimized protein expression
             conditions determined for adherent cells translate well into large-scale suspension conditions for the
             same cell line.




                 Table 18.1
                 Cells: Growth characteristics and medium


                                     Growth
                  Cell line          type          Ideal medium          Cell source
                  HEK293S GnTI- Suspension Freestyle™ 293 ‘completed’ ATCC# CRL-3022
                  HEK293S GnTI- Adherent           DMEM:F12, 5% FBS      ATCC# CRL-3022
                  HEK293T/17         Adherent      DMEM:F12, 5% FBS      ATCC# CRL-11268
                  CHO-S              Suspension Hybridoma SFM, 1% FBS    Invitrogen R800-07
                  CHO-S              Adherent      DMEM:F12, 5% FBS      Invitrogen R800-07




             4.2. Duration




                  Preparation 1 week
                  Protocol      1–2 weeks




             See Fig. 18.1 for the flowchart of the complete protocol.




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                      4/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 37 of 119




                 Figure 18.1

                 Flowchart of the complete protocol, including preparation.




             5. STEP 1 SMALL-SCALE TRANSIENT TRANSFECTION

             5.1. Overview

             This step will prescreen a variety of transfection conditions including media, cell type, ratio of PEI to
             DNA, and expression time to maximize protein expression before scaling up to a large-scale
             transfection.

             5.2. Duration
             5 days




                  Note Transfection must be done in the absence of antibiotics.




             6. STEP 1.1 SEED ADHERENT CELLS FOR TRANSFECTION

             6.1. Overview
             The appropriate amount of cells are transferred to a 6-well dish and allowed to become adherent.

             6.2. Duration
             1.5 days




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                    5/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 38 of 119

             1.1.1 Wash the cells with PBS, trypsinize, add 10ml DMEM:F12 + 5% FBS, and gently pipet the cells
                 several times to ensure an even suspension before counting. Transfer the cells to a 15-ml sterile
                 centrifuge tube. Count the cells using a hemacytometer.
             1.1.2 For each transfection condition to be tested, aliquot 3 × 105 cells into a sterile centrifuge tube.
             1.1.3 Spin the cells at 200 × g at room temperature for 5 min. Aspirate supernatant.
             1.1.4 Add DMEM:F12 + 5% FBS to the cell pellet to a final concentration of 3 × 105 cells ml−1.
             1.1.5 Resuspend the cells with a serological pipette.
             1.1.6 Add 2 ml of DMEM:F12+5% FBS to each well of a 6-well plate.
             1.1.7 Transfer 1 ml of the cell suspension to each well.
             1.1.8 Place dish in the 37 °C incubator, 5% CO2.
             1.1.9 After 24 h, remove the media from each well.
             1.1.10 Add 2.7 ml of fresh DMEM:F12 + 5% FBS to each well.
             1.1.11 Return the dish to incubator.

             See Fig. 18.2 for the flowchart of Step 1.1.




                      Figure 18.2

                      Flowchart of Step 1.1.




             7. STEP 1.2 TRANSIENTLY TRANSFECT CELLS

             7.1. Overview


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                    6/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 39 of 119

             Cells are transfected by adding DNA and PEI ‘Max’ to the cells. The PEIDNA mixture is prepared and
             added to the cells on the same day as changing the media.

             7.2. Duration
             45 min active time; 4 days total

             1.2.1 Dilute 9 µg of PEI ‘Max’ into a total volume of 150 µl of Opti-MEM. The amount of PEI can be
                 varied.
             1.2.2 Dilute 3 µg of DNA into a total volume of 150 µl of Opti-MEM.
             1.2.3 Add the diluted PEI ‘Max’ to the diluted DNA.
             1.2.4 Incubate the mixture at room temperature for 30 min.
             1.2.5 Carefully add the PEI-DNA mixture to a well of adherent cells. Take care to gently pipette the
                 solution down the side of the well and not on top of the cells, so as not to disrupt the adherent cells.
             1.2.6 Return the dish to the 5% CO2 incubator.

             7.3. Tip
             Opti-MEM can be replaced with Hybridoma Media without serum.

             7.4. Tip
             The protocol outlined here uses a 3:1 ratio of PEI to DNA (w/w). We have found this ratio to be
             optimal for most genes we have expressed. However, this ratio should be screened for each gene tested.
             We routinely screen ratios between 1:1 and 5:1.

             7.5. Tip
             In general, use 1 µg of DNA per 1 ml of culture to be transfected. PEI and DNA should each be diluted
             into 1/20 of the total culture volume before being combined.

             7.6. Tip
             Small-scale transfections can be performed with suspension-adapted cells. The protocol for small scale
             is essentially the same. For suspension culture, we use square plastic bottles designed to hold 125 ml;
             however, we add only 5–12 ml of cell medium for optimal aeration and agitation.

             See Fig. 18.3 for the flowchart of Step 1.2.




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                       7/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 40 of 119




                 Figure 18.3

                 Flowchart of Step 1.2.




             8. STEP 1.3 HARVEST CELLS AND ANALYZE PROTEIN EXPRESSION

             8.1. Overview
             Harvest and lyse cells (see Lysis of mammalian and Sf9 cells). Analyze protein expression by Western
             blotting (see Western Blotting using Chemiluminescent Substrates).

             8.2. Duration
             1–2 days

             1.3.1 96 h after transfection, collect samples to be analyzed. For secreted proteins collect and save the
                 media. For membrane or intracellular proteins, remove media. Wash the cells with PBS and lyse the
                 cells.
             1.3.2 Analyze protein expression by Western blotting or ELISA as appropriate.

             8.3. Tip
             HEK293 GnTI-cells can be resuspended by pipetting gently up and down with a serological pipette.
             CHO-S cells adhere more tightly to the dish and need to be manually resuspended with a cell scraper.

             8.4. Tip
             Some protocols call for trypsin digestion to detach the cells from the dish. This can be avoided by
             manual scraping of the cells. Trypsin could degrade the expressed protein if it is a membrane protein.

             8.5. Tip
             Once a cell type, media, and optimal ratio of PEI to DNA are established, this protocol can be repeated
             and samples taken between 24 and 96 h posttransfection to optimize the length of expression.

             See Fig. 18.4 for the flowchart of Step 1.3.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                    8/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 41 of 119




                 Figure 18.4

                 Flowchart of Step 1.3.




             9. STEP 2 LARGE-SCALE TRANSIENT TRANSFECTION OF SUSPENSION
             CELLS

             9.1. Overview
             Preparative scale expression of protein in suspension culture. For this protocol, the parameters
             optimized in Step 1 are expanded to larger volume cultures. You will need 400 ml of cells at a density
             of 2–3 × 106 cells ml−1.

             9.2. Duration
             4–8 days

             10. STEP 2.1 PREPARE THE CELLS TO BE TRANSFECTED

             10.1. Overview
             Harvest and count suspension cells to ensure that they are at the proper density. Centrifuge the cells and
             resuspend them in a total of 360 ml of fresh suspension growth medium.

             10.2. Duration
             30 min

             2.1.1 Grow 400 ml of cells in the appropriate suspension growth medium to a density between 2 and 3
                 × 106 cells ml−1.
             2.1.2 Transfer the cell suspension to sterile centrifuge bottles.
             2.1.3 Spin the cells at 200 × g at room temperature for 5 min. Aspirate the supernatant.
             2.1.4 Add 25 ml of the appropriate fresh suspension growth medium.
             2.1.5 Gently resuspend the cells with a serological pipette.
             2.1.6 Add the cells to 335 ml of fresh suspension growth medium in a sterile square bottle.
             2.1.7 Do not tighten the bottle cap all the way.
             2.1.8 Place the cells into a 37 °C incubator shaker set at 8% CO2, with shaking at 130 rpm.

             See Fig. 18.5 for the flowchart of Step 2.1.




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                     9/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 42 of 119




                      Figure 18.5

                      Flowchart of Step 2.1.




             11. STEP 2.2 TRANSFECT CELLS

             11.1. Overview
             Transfect the cells using the optimal ratio or PEI to DNA as determined above.

             11.2. Duration
             45 min active time, expression time as determined above

             2.2.1 Dilute 400 µg of DNA in a total volume of 20 ml of Hybridoma SFM (without serum).
             2.2.2 Dilute the appropriate amount of PEI ‘Max,’ as determined in Step 1, into a total volume of 20 ml
                 of Hybridoma SFM (without serum).
             2.2.3 Add the diluted PEI ‘Max’ to the diluted DNA and mix.
             2.2.4 Incubate the mixture at room temperature for 30 min.
             2.2.5 Add the PEI-DNA mixture to the suspension cells from Step 2.1.8.
             2.2.6 Return the cells to the 37 °C incubator shaker, shaking at 130 rpm.

             See Fig. 18.6 for the flowchart of Step 2.2.



https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                  10/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 43 of 119




                      Figure 18.6

                      Flowchart of Step 2.2.




             12. STEP 2.3 HARVEST CELLS AND PROCESS PROTEIN AS NEEDED

             12.1. Overview
             Harvest the cells (or medium for a secreted protein). Purify the protein or process as needed for
             downstream applications (see Salting out of proteins using ammonium sulfate precipitation, Using ion
             exchange chromatography to purify a recombinantly expressed protein, Gel filtration chromatography
             (Size exclusion chromatography) of proteins, Use and Application of Hydrophobic Interaction
             Chromatography for Protein Purification or Hydroxyapatite Chromatography: Purification Strategies
             for Recombinant Proteins, or look up the chapters on affinity purification if tags have been added to the
             protein: Purification of His-tagged proteins, Affinity purification of a recombinant protein expressed as
             a fusion with the maltose-binding protein (MBP) tag, Purification of GST-tagged proteins, Protein
             Affinity Purification using Intein/Chitin Binding Protein Tags, Immunoaffinity purification of proteins
             or Strep-tagged protein purification).

             12.2. Duration
             About 1 h

             2.3.1 After the appropriate amount of time, as determined in Step 1, centrifuge the cells at 200 ×g for 5
                 min at room temperature.
             2.3.2 If the protein is secreted, collect the medium. Centrifuge the cells at 200 × g for 5 min at room
                 temperature and sterile-filter the medium through a 0.22-µm filter. Add sodium azide to 0.02%. The
                 medium can be stored at 4 °C for months until needed.
             2.3.3 If the protein is to be purified, the cell pellet should be flash-frozen in liquid nitrogen and stored
                 at −80 °C until needed.


https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                       11/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 44 of 119

             12.3. Tip
             In suspension cultures, single cells are transfected more efficiently than cells that have clumped
             together during growth. Growth conditions may need to be optimized for single cell growth.

             12.4. Tip
             Square bottles should be autoclaved in two consecutive dry cycles (45 min each, dry 15 min each) with
             the lids as loose as possible without falling off. They should be allowed to cool completely in the
             laminar flow hood before tightening the lids. If the bottles collapse inward, cells will not grow well.

             12.5. Tip
             To generate more protein, we have found that 24 h posttransfection the cells can be diluted between 1:2
             and 1:5 in the appropriate media. The effect of dilution and optimal dilution ratios should be
             determined empirically.

             See Fig. 18.7 for the flowchart of Step 2.3.




                 Figure 18.7

                 Flowchart of Step 2.3.




             Referenced Protocols in Methods Navigator
             Small-scale Expression of Proteins in E. coli

             Rapid creation of stable mammalian cell lines for regulated expression of proteins using the Gateway®
             Recombination Cloning Technology and Flp-In T-REx® lines

             Generating mammalian stable cell lines by electroporation

             Molecular Cloning

             Transformation of Chemically Competent E. coli

             Transformation of E. coli via electroporation

             Isolation of plasmid DNA from bacteria

             Explanatory Chapter: Nucleic Acid Concentration Determination

             Lysis of mammalian and Sf9 cells

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                  12/13
8/4/2020           Case 2:20-cv-03649-PBT     Document
                                       Transient            14-14
                                                 Mammalian Cell         Filed
                                                                Transfection with 08/27/20       Page
                                                                                  Polyethylenimine (PEI) 45 of 119

             Western Blotting using Chemiluminescent Substrates

             Salting out of proteins using ammonium sulfate precipitation

             Using ion exchange chromatography to purify a recombinantly expressed protein

             Gel filtration chromatography (Size exclusion chromatography) of proteins

             Use and Application of Hydrophobic Interaction Chromatography for Protein Purification

             Hydroxyapatite Chromatography: Purification Strategies for Recombinant Proteins

             Purification of His-tagged proteins

             Affinity purification of a recombinant protein expressed as a fusion with the maltose-binding protein
             (MBP) tag

             Purification of GST-tagged proteins

             Protein Affinity Purification using Intein/Chitin Binding Protein Tags

             Immunoaffinity purification of proteins

             Strep-tagged protein purification

             REFERENCES

             Referenced Literature

                 1. Boussif O, et al. A versatile vector for gene and oligonucleotide transfer into cells in culture and
                    in vivo: Polyethylenimine. Proceedings of the National Academy of Sciences of the United
                    States of America. 1995;92(16):7297–7301. [PMC free article] [PubMed] [Google Scholar]
                 2. Sonawane ND, Szoka FC, Verkman AS., Jr Chloride accumulation and swelling in endosomes
                    enhances DNA transfer by polyamine-DNA polyplexes. The Journal of Biological Chemistry.
                    2003;278(45):44826–44831. [PubMed] [Google Scholar]




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                      13/13
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 46 of 119




                     Exhibit O
                         Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 47 of 119



See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/publication/295250460



Characterization of L1-Ribonucleoprotein Particles

Article in Methods in molecular biology (Clifton, N.J.) · February 2016
DOI: 10.1007/978-1-4939-3372-3_20




CITATIONS                                                                                              READS

9                                                                                                      205


7 authors, including:

            John LaCava                                                                                           Lixin Dai
            University of Groningen                                                                               Johns Hopkins Medicine
            40 PUBLICATIONS 1,921 CITATIONS                                                                       24 PUBLICATIONS 1,756 CITATIONS

                SEE PROFILE                                                                                          SEE PROFILE



            Paolo Mita                                                                                            Kathleen Burns
            NYU Langone Medical Center                                                                            Johns Hopkins University
            47 PUBLICATIONS 662 CITATIONS                                                                         127 PUBLICATIONS 4,157 CITATIONS

                SEE PROFILE                                                                                          SEE PROFILE




Some of the authors of this publication are also working on these related projects:


              Structural and Functional Analysis of the Nuclear Pore Complex View project



              Molecular basis for selective nuclear transport View project




 All content following this page was uploaded by Lixin Dai on 25 February 2016.

 The user has requested enhancement of the downloaded file.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 48 of 119



                                                                                          Chapter 20

Characterization of L1-Ribonucleoprotein Particles
Martin S. Taylor, John LaCava, Lixin Dai, Paolo Mita,
Kathleen H. Burns, Michael P. Rout, and Jef D. Boeke


Abstract
The LINE-1 retrotransposon (L1) encodes two proteins, ORF1p and ORF2p, which bind to the L1 RNA
in cis, forming a ribonucleoprotein (RNP) complex that is critical for retrotransposition. Interactions with
both permissive and repressive host factors pervade every step of the L1 life cycle. Until recently, limita-
tions in detection and production precluded in-depth characterization of L1 RNPs. Inducible expression
and recombinant engineering of epitope tags have made detection of both L1 ORFs routine. Here, we
describe large-scale production of L1-expressing HEK-293T cells in suspension cell culture, cryomilling
and affinity capture of L1 RNP complexes, sample preparation for analysis by mass spectrometry, and assay
using the L1 element amplification protocol (LEAP) and qRT-PCR.

     Key words LINE-1, Ribonucleoprotein, Affinity purification, Protein complexes, Interactomics,
     Cryomilling, Mass spectrometry, Metabolic labeling



1    Introduction

                                 LINE-1 is the only active protein-coding transposon in humans.
                                 Hundreds of thousands of copies of L1 make up ~20 % of the
                                 human genome and are a source of genetic structural variation and
                                 between humans and instability in cancer [1–4]. Although most
                                 L1s are truncated or mutated, ~90 copies per cell are capable of
                                 replication [5]. As a streamlined DNA parasite with which we have
                                 coevolved since early eukaryotic existence [1], L1 encodes only
                                 two proteins and coopts cellular machinery in order to replicate.
                                 To defend against L1-mediated mutagenesis, our cells possess mul-
                                 tiple mechanisms to suppress its activity [6–18]. Although teleo-
                                 logical roles of retrotransposition in evolution are somewhat
                                 controversial [19–21], critical interactions with the host functions
                                 are highly conserved; for example, the PIP box, a motif required
                                 for L1 ORF2p-PCNA binding and retrotransposition, is conserved
                                 from corn to humans [6].



Jose L. Garcia-Pérez (ed.), Transposons and Retrotransposons: Methods and Protocols, Methods in Molecular Biology,
vol. 1400, DOI 10.1007/978-1-4939-3372-3_20, © Springer Science+Business Media New York 2016

                                                           311
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 49 of 119
312    Martin S. Taylor et al.

                              L1 ORFs bind the L1 mRNA to form a ribonucleoprotein
                         (RNP) complex [22, 23]. ORF1p is a trimeric nucleic acid binding
                         protein that is highly expressed in human cancers and cell culture
                         models and thought to have chaperone activity; it is required for
                         retrotransposition but its precise role is unknown [24–29]. ORF2p
                         possesses both endonuclease and reverse transcriptase activities [30,
                         31] and, in contrast to ORF1p, is expressed at such low levels even
                         after overexpression (due to an unconventional translation mecha-
                         nism) that detection was a technical barrier in the field until recently
                         [6, 32, 33]. However, the combination of a tetracycline-inducible
                         promoter and improved epitope tagging now makes detection and
                         purification of both ORFs routine [6], reviewed in [34]. A synthetic
                         codon-optimized L1, ORFeus-Hs [35, 36], produces ~40-fold more
                         L1 RNA and ORF2p and was critical to establishing protocols for
                         purification of ORF2p; interactors were similar to native L1RP [6].
                              Here, we outline our methods for suspension production, cryo-
                         milling, and affinity capture of L1 RNPs with subsequent character-
                         ization by mass spectrometry, the L1 element amplification protocol
                         (LEAP) [23], and quantitative real-time reverse transcription PCR
                         (qRT-PCR). Suspension production improves cell densities as com-
                         pared to adherent cell culture, and allows for sufficient cell material
                         for solid-phase lysis under liquid N2 by cryomilling. This approach
                         has a number of practical advantages over liquid-phase lysis includ-
                         ing reduced background in coimmunoprecipitation and the ability
                         to store the milled cell powder at −80 °C, allowing repeated experi-
                         ments to be performed from the same sample without the need to
                         produce more starting material [37, 38].
                              We express inducible L1 in Tet-On HEK-293LD cells using
                         pCEP4-based episomal vectors and either large-scale transient
                         transfection or quasi-stable episomal puromycin-selected cell pools
                         [6]. Because no Tet-On HEK-293T cells were available commer-
                         cially, we produced this line using a linearized pTet-On Advanced
                         (Clontech), modified to contain blasticidin resistance instead of
                         neomycin (pLD215). Cells are maintained in square bottles on an
                         orbital shaker [39]. Alternative systems include GNTI-HEK293S
                         cells, HEK-293F cells (Life Technologies), and the T-REx system
                         (Life Technologies), and can be achieved in spinner flasks, conical
                         flasks, and wave bags [40, 41].
                              For L1 affinity isolation, we couple antibody to functionalized
                         micron-scale paramagnetic beads with relatively inert surfaces
                         (Dynabeads, Life Technologies). After coupling, antibody is immo-
                         bilized on the surface of the bead. For the isolation of protein
                         complexes, these beads provide a number of advantages over aga-
                         rose and porous synthetic resins (which both contain antibody
                         bound within the pores) including the ability to bind and release
                         larger complexes, faster binding and release, and reduced back-
                         ground [37, 38, 42]. Switching to this medium was critical for the
                         successful characterization of L1 RNPs.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 50 of 119
                                                                         L1-RNPs       313

                           L1 RNPs purified by affinity capture provide the purest, most
                      active L1 elements reported to date and are excellent starting
                      material for assay by mass spectrometry, LEAP, and qRT-PCR [6].
                      We provide several of our working protocols for L1 sample prepa-
                      ration and analysis.


2     Materials

2.1 Suspension Cell    1. Humidified CO2-controlled tissue culture incubator.
Culture                2. Orbital shaker platform at 130 rpm fitted with racks.
                       3. 20 mm 40-place test tube racks.
                       4. Diagonal cutting pliers, flat wood file, bandsaw (for modifying
                          racks).
                       5. Corning Pyrex 1 L glass bottles.
                       6. 7×® Cleaning solution (Bellco Glass).
                       7. Hybridoma SFM medium (Life Technologies).
                       8. Freestyle 293 Medium (Life Technologies).
                       9. Opti-MEM Reduced Serum Medium.
                      10. TrypLE Express (Life Technologies).
                      11. Certified tetracycline-Free FBS (Tet-free FBS).
                      12. DMEM medium.
                      13. Phosphate-buffered saline (PBS).
                      14. PEI Max (MW 40,000), Polysciences: Two grams is enough to
                          transfect >600 L.
                          (a) To prepare working 1 mg/mL PEI Max solution:
                          (b) Dissolve 100 mg PEI Max in 90 mL ddH2O.
                          (c) Adjust pH to 7.0 using 1 M NaOH.
                          (d) Adjust volume to 100 mL, filter sterilize, and store at 4 °C.
                          (e) NEVER FREEZE PEI working stock. Working stocks can
                              be used for up to 6 months if stored at 4 °C.

2.2   Cell Harvest    15. Large-volume floor centrifuge with appropriate rotor (e.g.,
                          4 × 1 L, 6 × 500 mL).
                      16. 16ga needles.
                      17. Luer-lock syringes, 5 mL, 10 mL, or 30 mL.
                      18. Luer-lock syringe end caps (BioRad).
                      19. Liquid nitrogen and Dewar flask.
                      20. Gloves for handling liquid nitrogen.
                      21. Small Styrofoam box.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 51 of 119
314       Martin S. Taylor et al.

2.3   Cryomilling           22. Ice pan (Fisher).
                            23. RETSCH Planetary ball mill PM 100 or PM 100 CM.
                            24. RETSCH Stainless steel grinding balls 20 mm diameter.
                            25. RETSCH Stainless steel “comfort” grinding jars 50 mL and/
                                or 125 mL.
                            26. Stainless steel measuring spoons for small amounts (e.g., “hint,
                                pinch, dash”).
                            27. Stainless steel spatulas.
                            28. Extra-large forceps.

2.4 Coupling                29. Dynabeads M270 Epoxy (Life Technologies).
of Magnetic Medium          30. Anti-Flag M2 Antibody (Sigma). See Note 1.
(Dynabeads)
                            31. Anti-ORF1 Antibody 4H1 (obtained from Kathleen H. Burns).
                            32. Magnetic separator for microcentrifuge tubes (Dynamag 2,
                                Life Technologies).
                            33. Magnetic separator for 15 mL conical tubes (Dynamag 15,
                                Life Technologies). See Note 2.
                            34. Zeba Spin Desalting Columns 7 K MWCO (Thermo) or chro-
                                matography system with preparatory-scale desalting column.
                            35. Nutating mixer or orbital shaker.
                            36. Rotating test tube wheel in a 37 °C environment.
                            37. 100 mM Sodium phosphate buffer pH 7.4 (makes 1 L):
                                    (a) 2.62 g Sodium phosphate monobasic monohydrate.
                                    (b) 14.42 g Sodium phosphate dibasic dihydrate.
                                    (c) Dissolve in 900 mL ddH2O, adjust pH if necessary with
                                        HCl and NaOH, and adjust to 1 L.
                            38. 3 M Ammonium sulfate (in phosphate buffer) (makes 100 mL):
                                    (a) 39.6 g Ammonium sulfate.
                                    (b) Dissolve in 0.1 M sodium phosphate buffer (pH 7.4) and
                                        adjust to 100 mL.
                            39. 10× PBS—pH 7.4. See Note 3 (makes 1 L):
                                    (a) 2.62 g Sodium phosphate monobasic monohydrate.
                                    (b) 14.42 g Sodium phosphate dibasic dihydrate.
                                    (c) 87.8 g Sodium chloride.
                                    (d) Dissolve in 900 mL with ddH2O, adjust pH if necessary
                                        with HCl and NaOH, and adjust to 1 L.
                            40. Resuspension buffer (PBS, 50 % glycerol, 0.5 mg/mL BSA;
                                makes 10 mL):
                                    (a) 1.0 mL 10× PBS.
                                    (b) 6.3 g glycerol (place tube + rack on a balance, tare, and
                                        pipet).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 52 of 119
                                                                              L1-RNPs         315

                                (c) 5 mg BSA.
                                (d) ddH2O to 10 mL.
                          41. PBS + 0.5 % Triton X-100 (w/v) in 100 mL.
                          42. 100 mM Glycine-HCl, pH 2.5 (adjust pH with HCl).
                          43. Triethylamine.
                          44. 10 mM Tris–HCl, pH 8.8.
                          45. 10 % (w/v) Sodium azide (NaN3).

2.5 Affinity Capture      46. HEPES buffer, pH 7.4.
(See Note 4)              47. Sodium chloride.
                          48. Triton X-100.
                          49. Protease inhibitor cocktail: Complete EDTA-free (Roche).
                          50. Ultrasonic liquid processor with micro tip (Branson Sonifier or
                              similar).

2.6 LEAP (L1              51. LEAP reaction mixture (Table 1), shown for ten reactions.
Element Amplification     52. Primers for LEAP and qRT-PCR (see Table 2).
Protocol) and Real-
                          53. SuperScript III Reverse Transcriptase (Life Technologies) or
Time Reverse
                              similar.
Transcription PCR
(qRT-PCR)                 54. FastStart Taq DNA Polymerase (Roche Applied Science) or
                              similar.
                          55. TRIzol Reagent (Life Technologies).
                          56. RNA from GFP-transfected human cells, purified (see Note 5).


Table 1
LEAP reaction mixture for ten reactions

 Sample                  Final concentration     Stock concentration   μL each          ×10
 RNP prep                                                              2
 Tris pH 7.5             50 mM                   1M                    2.5              25
 KCl                     50 mM                   1M                    2.5              25
 MgCl2                   5 mM                    1M                    0.25             2.5
 DTT                     10 mM                   1M                    0.5              5
 3′ Anchor primer        0.4 μM                  10 μM                 2                20
 RNAsin                  20 U/rxn                40 U/μL               0.5              5
 dNTPs                   0.2 mM                  10 μM                 0.5              5
 Tween 20                0.05 %                  10 %                  0.25             2.5
 ddH2O                                                                 39               390
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 53 of 119
316      Martin S. Taylor et al.

Table 2
Primers for LEAP and qRT-PCR

 Name                   Sequence
 JB11560                5′-GCGAGCACAGAATTAATACGACTCACTATAGGTTTTTTTTTTTT-3′
 JB11564                5′-GCGAGCACAGAATTAATACGACTC-3′
 JB14067                5′-GGATCCAGACATGATAAGATACATTGATGA-3′
 JB13415                5′-GCTGGATGGAGAACGACTTC-3′
 JB13416                5′-TTCAGCTCCATCAGCTCCTT-3′
 JB13417                5′-CTGATCAGCCGCATCTACAA-3′
 JB13418                5′-TGGTCTTGATCTGCATCTCG-3′
 JB13766                5′-ACGTAAACGGCCACAAGTTC-3′
 JB13767                5′-AAGTCGTGCTGCTTCATGTG-3′



                           57. StepOne Plus Instrument or similar (Life Technologies) and
                               appropriate reaction plates.
                           58. Fast SYBR Green Master Mix (Life Technologies) or similar.
                           59. RNAseZap (Life Technologies) or similar.


3     Methods

3.1 Suspension             Suspension culture allows production of large amounts of human
Culture of HEK-293T        cell pellets with minimal work, waste, and cost when compared to
Cells                      monolayer adherent growth. We use a square bottle system in an
                           orbital shaker, modified from [39] (Fig. 1a). For comparison, one
                           confluent 15 cm plastic adherent culture dish provides about
                           100 mg wet cell weight (cell pellet, WCW), corresponding to
                           20–30 million cells, and uses 20 mL of media. To produce 1.5 g of
                           cell pellet, 15 disposable dishes and 300 mL of media are required,
                           and scale up, induction, and harvest are laborious. In suspension,
                           cell densities of 4–5 million cells/mL are readily achieved in log
                           phase using reusable 1 L glass bottles, yielding 4–5 g WCW from
                           333 mL media. Thus, each bottle is the equivalent of approxi-
                           mately 50 culture plates. The total yield from 48 culture bottles
                           (Fig. 1a) was approximately 250 g WCW and was harvested in
                           90 min by one person; an entire incubator full of plates (Fig. 1b)
                           produced 16 g WCW and was harvested in 4 h by two people.
                                We culture Tet-On HEK-293TLD cells in Freestyle 293 medium
                           supplemented with 1 % tetracycline-free FBS and 2 mM l-glutamine
                           (suspension medium, see Note 6). Basic shaker setup and mainte-
                           nance are described below. Initially, for each construct we
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 54 of 119
                                                                                            L1-RNPs          317

 a                                                          b




                                                            c          4x10 20mm test tube rack




                                                                         Cut rack holds bottles


                                                                  4x4 Fits 1L         4x4 Fits 1L
                                                                 Square Glass        Square Glass      Remove
                                                                                                      (bandsaw)
                                                                (Cut dividers)       (Cut dividers)



Fig. 1 Suspension culture of HEK-293TLD cells using square glass bottles. (a) Orbital shaker bottle setup in a
CO2-controlled humidified incubator cabinet. Total yield from 48 bottles was approximately 250 g wet cell
weight (WCW), the equivalent of 2500 15 cm adherent culture plates. (b) Dr. Lixin Dai proudly showcases an
incubator full of adherent culture plates for harvest. Harvesting this entire incubator full of cells yielded 16 g
WCW, which can now be accomplished in three to four suspension bottles. (c) Diagram of modifications to
Nalgene 4 × 10 configuration 20 mm test tube racks to fit square glass bottles. Dividers are cut with diagonal
cutting pliers and smoothed with a file. Sections of rack can be removed with a bandsaw. The diversity of
available rack sizes and shapes allows adaptation of this strategy for many size bottles


                              transfected, puromycin-selected, and scaled up adherent cultures
                              to suspension. This protocol is effective but time consuming.
                              Subsequently, we found that large-scale transient transfection using
                              PEI-MAX (Polysciences) provides equivalent per-cell yields with
                              much less work. Both protocols are described in separate sections
                              below (see Note 7).

3.1.1 Square Bottle           We use a Thermo Forma Model 416 orbital shaker in a 5 % CO2
Orbital Shaker Setup          humidified incubator cabinet, shaking at 130 rpm. After repeated
                              inconsistency issues with failed transfections and poor growth in
                              plastic bottles made of polypropylene, polyethylene, and other
                              plastics, we can only recommend culture in square Corning Pyrex
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 55 of 119
318       Martin S. Taylor et al.

                            glass bottles. Bottles are held in place using autoclavable test tube
                            racks, cut to size. The racks last for a number of years in regular use
                            before needing to be replaced.
                              1. Cut tube racks to fit bottle configurations (Fig. 1c). Use diago-
                                 nal cutting pliers to remove undesired dividers and then a flat
                                 wood file to smooth sharp edges. To shorten racks, cut to
                                 length with a bandsaw. We start with 10 × 4 racks and cut most
                                 racks to fit two 1 L glass bottles, a configuration with two 4 × 4
                                 openings as shown. Other configurations or other size starting
                                 racks would allow use of alternate or smaller bottles.
                              2. Clean and autoclave racks before installation.
                              3. Install racks to shaker platform using stainless steel flat-head
                                 machine screws and, if needed, washers. The bottom of the
                                 racks may need to be drilled.
                              4. Use paper tape between the racks to hold weak sections
                                 together.

3.1.2 Bottles                 1. Clean freshly gloved hands with 70 % ethanol before going
and Volumes                      into the shaker cabinet.
                              2. Media is maintained at up to 33 % of the indicated capacity for
                                 optimal mixing and gas exchange.
                                    (a) Minimum volume is 5 % of indicated capacity (50 mL for
                                        1 L bottles).
                                    (b) Cell shearing is inversely proportional with bottle size; too
                                        little volume can result in excessive shearing.
                              3. Bottle caps are kept loose to allow gas exchange, but not loose
                                 enough to easily fall off.
                              4. The outsides of bottles are wiped clean before returning to the
                                 shaker.
                              5. After use, bottles must be immediately rinsed and filled with
                                 tap water. Bottles are left soaking until they are ready to clean.
                                 A small number of “beached” cells stuck to the side of the glass
                                 at the media-air interface is normal for bottles that have been
                                 used for a number of weeks.
                              6. When a batch of bottles is ready for sterilization, bottles are
                                 thoroughly scrubbed with a brush cleaned using 1 % solution
                                 of 7× cleaner, rinsed six times using tap water, and finally rinsed
                                 with deionized water.
                              7. Bottles are sterilized by autoclaving using a dry cycle at 121 °C,
                                 with 45-min sterilization and 15-min drying. See Note 8.
                              8. In the event of contamination, bottles are soaked in 10 %
                                 bleach for at least 2 h and then washed and autoclaved as
                                 above. See Note 9.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 56 of 119
                                                                              L1-RNPs       319

3.1.3 General Cell Line    1. Most operations are done by pouring. Be careful to consider
Maintenance                   that only the threads of the bottle are sterile.
                           2. Do not allow non-sterile bottle sides to be positioned over the
                              mouth of an open bottle. If a bottle is to be totally emptied, we
                              pipet the last ~40 mL.
                           3. Caps are stored face-down on the hood. Remember that the
                              hood surface and the rim of the cap are never sterile but the
                              cap threads and inside are sterile.
                           4. This media has no pH indicator dye, but one can be added if
                              desired.
                           5. Cells are generally maintained at a density of ~0.2–4 million/
                              mL (see Note 10). Cells will grow to ~7 million/mL [39] but
                              growth slows after ~5 million/mL.
                           6. We do not spin the cells down to fully exchange media.
                              Passaging is done by dilution. Centrifugation is time consum-
                              ing, risks contamination, and is generally not helpful.
                           7. A typical 1:5 split of a 333 mL culture is done as follows:
                              (a) Count the cells.
                              (b) Fill to 1 L (there is an indentation in the bottles at exactly
                                  this volume).
                              (c) Cap tightly and gently shake to mix.
                              (d) Pour 200 mL of diluted culture into each bottle.
                              (e) Fill each bottle to 333 mL.
                           8. Antibiotics and/or antimycotics can only be used if cells are
                              not to be transfected in suspension because the combination of
                              PEI and Pen-strep is toxic. Most of our cultures are antibiotic
                              free.

3.1.4 Counting            HEK-293Ts grow in small clumps of 1–30 cells in suspension.
Suspension HEK-293Ts      Accurate counting requires dissociation of the clumps by gentle
with a Hemocytometer      trituration using a pipet. Due to differences in light scattering by
                          different clump sizes, optical density is not an accurate measure of
                          cell number. We visualize the cells before and after dissociation
                          because shearing in the dissociation protocol lyses a small fraction
                          of the cells.
                           1. Using a 1 mL serological pipet, aliquot 200 μL (see Note 11)
                              of culture to a clean microcentrifuge tube (see Note 12).
                           2. Mix by flicking, and pipet 10 μL onto one side of the
                              hemocytometer.
                           3. With a 200 μL pipet, set the volume to ~150 μL and triturate
                              30 times to break up clumps. Try not to foam.
                           4. Pipet 10 μL onto the remaining half of the hemocytometer.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 57 of 119
320        Martin S. Taylor et al.

3.1.5 Suspension             Transfection is done using 1 μg DNA/mL media. Transfection
Transient Transfection       complexes are prepared in 1/20th the culture volume hybridoma
Using PEI Max                SFM with a 3:1 ratio of PEI Max to DNA (see Note 13). A trans-
                             fection protocol for 1 L culture (three 1 L bottles, each containing
                             333 mL culture) is outlined below.
                               1. Prep DNA. High-quality endotoxin-free DNA is critical to
                                  success. We have had best results with PureLink HiPure Maxi
                                  and Giga prep kits (Life Technologies) using the manufactur-
                                  er’s protocol (see Note 14).
                               2. Day 1:
                                     (a) Grow cells to 2.5–3.5 million/mL. Count the cells.
                                     (b) Warm 50 mL of hybridoma SFM to room temperature
                                         (see Note 15).
                                     (c) Dilute 50 μg DNA in the hybridoma media. Mix well (see
                                         Note 16).
                                     (d) Add 150 μL 1 mg/mL PEI Max (pH 7.0). Mix well.
                                     (e) Incubate for 15 min at room temperature to allow DNA-
                                         PEI complex to form.
                                     (f) Pipet 16.7 mL into each 333 mL culture and return to the
                                         incubator.
                               3. Days 2–3 or 2–5:
                                     (a) Option 1: Induce cells by adding 1 μg/mL doxycycline.
                                         Harvest 24 h later on day 3 (see Note 17).
                                     (b) Option 2: Split cells 1:3 on day 2, induce on day 4, and
                                         harvest 24 h later on day 5 (see Note 18).

3.2 Adherent                 Transfection is done on 6-well plates and followed by a puromycin
Transfection,                selection done simultaneously with scale-up and transition to sus-
Selection,                   pension medium. Adherent cells are maintained in DMEM supple-
and Adaptation               mented with 10 % tetracycline-free FBS and penicillin-streptomycin
to Suspension                (adherent medium).
                               1. Transfection (see Note 19):
                                     (a) Day 1: Plate 300,000 cells per well 6-well plates. Plate
                                         four wells per construct. Plate an additional four wells for
                                         a killing control.
                                     (b) Day 2: Prepare transfection mixtures of 400 μL Opti-
                                         Mem, 4 μg of DNA, and 12 μL Fugene HD (3:1
                                         reagent:DNA ratio), following the manufacturer’s proto-
                                         col. After complex formation, add 100 μL of transfection
                                         mixture to each well and mix by rocking the plate.
                                     (c) Day 3:
                                         i. Dissociate the cells by banging or by using TrypLE
                                            Express (see Note 20).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 58 of 119
                                                                    L1-RNPs       321

                         ii. Pool the four wells used for each construct. Plate on
                             10 cm dishes or T-75 culture flasks in a 50:50 mixture
                             of suspension medium (see Note 21) and adherent
                             medium, supplemented with 1 μg/mL puromycin;
                             higher concentrations may also be used [43] (see Note
                             22). For a good transfection, >80 % of cells will sur-
                             vive this harsh transition.
                     (d) Day 5–6: Control (untransfected) cells should be almost
                         completely dead, with few cells adhered. Once transfected
                         cells are >80 % confluent, split onto 2 × 15 cm dishes using
                         an 80:20 mixture of suspension medium and adherent
                         medium, supplemented with puromycin (see Notes 23
                         and 24).
                     (e) Days 7–9: Once the cells are confluent, adapt to
                         suspension:
                         i. Prepare 50 mL of a 90:10 mixture of suspension
                            medium and adherent medium (see Note 25).
                         ii. Dissociate and count the cells. Remove the media.
                         iii. Resuspend the cells in 10 mL media and triturate
                              aggressively to break up clumps. Increase volume to
                              50 mL (typically ~1 million/mL), transfer to a 1 L
                              bottle, and immediately put in the shaker.
                     (f) Days 9–11: Check the cells after 2 days in suspension.
                         Typical density should be >2 million per mL. Cultures are
                         typically very clumpy at this point, but healthy and dou-
                         bling every 24–36 h. Sometimes the clumps are large
                         enough to see by the naked eye. The goal of the following
                         steps is to reduce the serum concentration and select non-
                         clumping cells.
                         i. Transfer 25 mL of the culture (50 mL) into each of
                            the two 50 mL conical tubes.
                         ii. Triturate five times.
                         iii. If the cells are very clumpy, vortex three pulses of 5 s
                              (maximum intensity) to break up clumps.
                         iv. Transfer tubes to a rack in the hood. Count the cells.
                             While counting, allow the cells to settle for a total of
                             5 min; large clumps will settle rapidly.
                         v. Split the cells to 0.5 million per mL, adding only sus-
                            pension medium.
                         vi. Remaining cells may be used for a test induction at this
                             point.
                     (g) Expand cells to desired volume and induce at 3.5–4.5 mil-
                         lion/mL with 1 μg/mL doxycycline. Harvest 24 h later
                         (see Note 26).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 59 of 119
322      Martin S. Taylor et al.

3.3 Harvest                Cells are spun down in syringes and injected into tubes containing
of Suspension Cells        liquid nitrogen [38]. A video protocol of this process done in yeast
to Make Liquid             cells is available at http://www.ncdir.org/public-resources/pro-
Nitrogen “BB’s” (See       tocols/. The below protocol is modified for human cells.
Note 27)                     1. Gather an ice bucket and clean centrifuge bottles.
                             2. Count cells. Counts are useful for normalization and blotting.
                             3. Transfer a 1 mL aliquot(s) of culture for western blotting to a
                                microcentrifuge tube. Spin at 500 × g for 30 s, aspirate the
                                media, and store on ice until freezing is convenient.
                             4. Spin the cultures at 1000 × g for 10 min at 4 °C to pellet. We
                                use both 4 × 1 L and 6 × 500 mL centrifuge rotors (see
                                Note 28). Pour off the media.
                             5. Resuspend the pellets in a minimal volume of PBS (approxi-
                                mately equal volume to the pellet). Pool resuspended cells.
                             6. Pellet cells inside syringes.
                                   (a) Select syringe(s) for cell pelleting. Five milliliter syringes
                                       are ideal for small samples. Use 10 mL or 30 mL syringes
                                       for large samples.
                                   (b) Remove the plungers and set aside.
                                   (c) Securely cap syringes with luer-lock end caps and place
                                       inside 50 mL conical tubes (see Note 29).
                                   (d) Spin at 200 × g for 10 min at 4 °C. Spinning harder risks
                                       breaking the syringes. If cells are not well pelleted, spin
                                       again. Transfer syringes to an ice bucket.
                                   (e) Aspirate the PBS, leaving wet cells in the syringe (see
                                       Note 30).
                             7. Insert a conical tube rack in a small Styrofoam box. Fill with
                                liquid N2 (LN2) to the top of the rack (see Note 31). Pre-label
                                50 mL conical tubes, transfer to the rack, and fill with LN2 (see
                                Note 32) (Fig. 2).
                             8. Pre-chill a small stainless steel spatula, standing it vertically in
                                the liquid nitrogen.
                             9. Punch a number of holes in the caps of the tubes using a 16ga
                                needle. This allows drainage of the LN2 without loss of cells.
                           10. Inject the cells gradually into the tube containing LN2 (Fig. 2)
                               (see Note 33). If injected too fast, they will form large clumps.
                               Use the pre-chilled spatula as needed to break apart any clumps.
                           11. Cap the tube using the punched lid. Careful! Pressure will
                               build up and liquid can shoot out. Decant into a sink. Replace
                               the punched lid with a new, intact lid and store tubes at −80 °C
                               until cryomilling (see Note 34).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 60 of 119
                                                                                 L1-RNPs          323




                    Fig. 2 Injection of pelleted human cells into liquid nitrogen to make “BB’s.” After
                    centrifugation in a capped syringe, cells are injected into 50 mL conical tubes
                    containing liquid nitrogen. Injection at a moderate rate prevents over-clumping of
                    the cells. Use a pre-chilled spatula to break up any clumps


3.4   Cryomilling   We cryomill cells under liquid nitrogen in a Retsch PM 100 plan-
                    etary ball mill; model PM 100 CM is also suitable. A newer model,
                    the CryoMill, may be suitable for smaller samples. This protocol
                    was initially developed for yeast, which are harder to break than
                    mammalian cells due to the tough cell wall, and then adapted for
                    mammalian cells with two stages of grinding [38]. Depending on
                    the amount of cells to grind, we either use a 50 mL jar (~1–8 g
                    cells) or a 125 mL jar (~5–30 g cells, Fig. 3a) (see Note 35). We
                    present here a simplified protocol, after finding that the second
                    stage of grinding was not necessary (Fig. 3b). Custom-made PTFE
                    insulators (Fig. 3a) minimize warming of the sample during grind-
                    ing and improve safety and performance (see Note 36). We use a
                    homemade LN2 decanter made using a spatula and 50 mL conical
                    tube to pour LN2 into and over the grinding jars [38].
                     1. Pre-clean grinding jar, lid, balls, two small steel spatulas, and
                        large forceps using Windex glass cleaner or similar. Inspect the
                        PTFE gasket for signs of damage. For a 50 mL chamber, use
                        two 20 mm diameter balls. For a 125 mL chamber, use five
                        20 mm diameter balls.
                     2. Weigh the jar + insulators + balls and adjust PM 100 counter-
                        balance accordingly.
                     3. Precool the jar, balls, spatulas, forceps, LN2 decanter, and
                        PTFE insulators in a clean Styrofoam box containing liquid
                        LN2 until the LN2 stops boiling (see Note 37). Set up a work-
                        ing pan with LN2 (see Note 38).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 61 of 119
324       Martin S. Taylor et al.


      a                                             b
                                                                         Pullout           Lysate
                                                             Tag       Flag    GFP       Flag    GFP
                                                        Construct     LD288   LD458     LD288   LD458

                                                    Stage 2 Grind         +        +       +        +

                                                              kDa
                                                              250

                                                              150

                                                              100

                                                               75


                                                               50


                                                               37


                                                               25
                                                               20
                                                               15
                                                               10


Fig. 3 Cryomilling setup for human cells. (a) Cryomilling apparatus in the Resch PM 100. 125 mL grinding jar
is shown with custom PTFE insulators above and below. (b) Comparison of simplified one-stage and prior
two-stage grinding protocols on protein extraction and affinity capture reveals equivalent results. HEK-
293TLD cells expressing full-length L1 (ORFeusHS background) with ORF1p tagged with Flag (LD288) or GFP
(LD258) were affinity captured (pullout) using respective epitope tag antibody-conjugated Dynabeads in our
standard extraction solution and eluted under denaturing conditions. Total extracted lysate (lysate) before
affinity capture is shown


                              4. Transfer the cold PTFE base to the grinder.
                              5. Transfer the frozen cell BB’s into the grinding jar.
                              6. Fill with LN2 to within ~0.5–1 cm of the top. Cover with the
                                 lid and Teflon top insulator, move jar plus lids en bloc onto the
                                 grinder, and clamp in place (see Note 39).
                              7. Pour LN2 over the jar using the decanter.
                              8. Grind with three cycles of the following program: 400 rpm,
                                 3 min, reverse rotation every 30 s, no interval breaks (see
                                 Note 40). Between grinding cycles, cool the jar as below:
                                    (a) Pour LN over the jar using the decanter to cool the lid and
                                        top.
                                    (b) Some pressure will have built up during the grinding. The
                                        jar may be gently hissing as pressure escapes: this is nor-
                                        mal. Carefully remove the jar as in step 9 below and trans-
                                        fer to the pan of LN2 to recool.
                                    (c) Remove the lid and use a spatula to scrape any adhered
                                        powder back into the chamber. Do not scrape the gasket
                                        with a spatula: it will damage the PTFE seal. Submerse the
                                        lid to cool.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 62 of 119
                                                                               L1-RNPs        325

                              (d) Use a spatula to scrape around the lower corners of the jar,
                                  dislodging any packed cells.
                              (e) Refill the jar with LN2 and reassemble as in steps 6 and 7.
                           9. To remove the jar, slowly release clamping pressure (see
                              Note 41). Transfer jar assembly to the pan of LN2.
                          10. Put a pre-labeled 50 mL tube in a rack in the LN2 pan. Remove
                              steel balls with forceps, dislodging large chunks of grindate
                              with a spatula.
                          11. Transfer grindate to conical tubes by pouring or with chilled
                              spatulas or spoons. Once the sample is fully transferred, cap the
                              tube loosely and move to a rack inside the Styrofoam box.
                          12. Store vertically at −80 °C overnight with the caps loose to
                              allow LN2 to evaporate, and then seal and store (see Note 42).

3.5 Conjugation           This protocol was originally developed for bulk rabbit IgG [37]
of Dynabeads              and has been adapted for use with precious/expensive antibodies,
with Anti-Flag or         like anti-Flag M2. See also [44] for a general protocol. Nucleophilic
Anti-ORF1 Antibody        side chains and N-termini on the antibody react with epoxide func-
                          tional groups on the bead surface. It is critical that all other nucleo-
                          philes are absent from the buffer, or these will react with the beads
                          and prevent antibody coupling. This includes tris, glycerol, azide,
                          and other common antibody buffer components. It is safest to buf-
                          fer exchange antibodies from commercial sources unless the
                          absence of nucleophiles can be assured.

3.5.1 Antibody Buffer     We exchange the buffer twice to remove as much contaminant as
Exchange                  possible. For large-scale couplings, we use a fast protein liquid chro-
with Microcentrifuge      matography (FPLC) system (ÄKTA, GE Healthcare) with a prepar-
Desalting Columns         ative-scale desalting column, but in the absence of this equipment,
                          and for small, precious antibody samples, we use the below proto-
                          col. Alternative methods include ion exchange and dialysis.
                           1. Pre-equilibrate Zeba™ Spin Desalting columns in PBS three
                              times according to the manufacturer’s instructions.
                              (a) Zeba™ columns have a maximum volume of
                                  130 μL. Because we desalt twice, equilibrate two columns
                                  for every 130 μL. For example, for 250 μL antibody solu-
                                  tion, equilibrate four columns.
                           2. Load, centrifuge, and recover exchanged antibody solution
                              according to the manufacturer’s instructions. Repeat once on
                              fresh columns for a total of two exchanges (see Note 43).

3.5.2 Antibody Coupling   This protocol is for coupling of 300 mg Dynabeads. At the last step
                          the beads are slurried by the addition of 2 mL buffer (see Note 44).
                          We also routinely couple with 60 mg Dynabeads, slurried by the
                          addition of 400 μL. For a 60 mg coupling, scale volumes in the
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 63 of 119
326    Martin S. Taylor et al.

                         protocol linearly. Smaller volumes can also be used [44]. A com-
                         mercial coupling kit for Dynabeads is available from Life
                         Technologies; this uses proprietary components but is effective.
                         Day 1: Coupling

                           1. Calculate how much antibody to use. One milligram of
                              Dynabeads M-270 Epoxy has been estimated to immobilize
                              7–8 μg of antibody during coupling (see Note 45). Coupling
                              is not 100 % efficient and excess antibody appears to help drive
                              the reaction [37]. For commercially available antibodies we
                              use 10 μg antibody/mg Dynabeads (3 mg α-Flag for a 300 mg
                              Dynabead coupling, see Note 46). We use 5 μg/mg for pre-
                              cious custom antibodies, and 15 μg/mg when we have the
                              hybridoma.
                           2. Resuspend an entire bottle of 300 mg Dynabeads M270 Epoxy
                              with 10 mL of 100 mM phosphate buffer, pH 7.4. Directly
                              add buffer to the bottle and vortex bottle.
                           3. Transfer to a 15 mL falcon tube and wash the bottle twice with
                              2 mL phosphate buffer (see Note 47).
                           4. Shake bead suspension for 10 min on a nutating mixer or
                              orbital shaker.
                           5. While the beads mix, prepare the antibody mixture (20 μL/mg
                              Dynabeads, 6 mL total).
                                 (a) 2 mL 3 M Ammonium sulfate.
                                 (b) 3 mg antibody, double buffer-exchanged or supplied in
                                     phosphate buffer or PBS, free of glycerol and interfering
                                     species (see the manufacturer’s instructions).
                                 (c) 0.1 M Phosphate buffer to 6 mL.
                           6. Transfer beads to a magnetic separator (see Note 48). Aspirate
                              the buffer.
                           7. Wash again with 10 mL 100 mM phosphate buffer. Add buf-
                              fer, vortex for 15 s, apply magnet, and aspirate; no incubation
                              is necessary.
                           8. Add the antibody mixture to the beads. Seal and Parafilm the
                              tube, and mix well.
                           9. Incubate overnight (18–24 h) on a rotating wheel at 37 °C (see
                              Note 49).
                         Day 2: Bead Washing

                           1. Separate beads from the antibody mixture with a magnet.
                              Carefully remove the antibody mixture and set aside in a clean
                              tube: it still contains 30–50 % of the antibody, unreacted,
                              which can be recovered for reuse.
                           2. Wash beads once with 12 mL 100 mM glycine pH 2.5. Add
                              buffer, vortex briefly, and take it off as fast as possible.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 64 of 119
                                                                           L1-RNPs        327

                        3. Wash once with 12 mL 10 mM Tris–HCl, pH 8.8.
                        4. Prepare fresh 100 mM triethylamine: Add 168 μL stock to
                           11.8 mL ddH2O. Apply, mix, remove, and proceed to the next
                           step as fast as possible.
                        5. Wash the beads with 12 mL 1× PBS, incubating for 5 min on
                           the nutator. Repeat a total of four times.
                        6. Wash twice with 12 mL PBS + 0.5 % Triton X-100, incubating
                           each wash for 10 min on the nutator.
                        7. Resuspend beads in 2 mL resuspension buffer: PBS, 50 % glyc-
                           erol, and 0.5 mg/mL BSA (see Note 50).
                        8. Mix well and aliquot 100 μL each into Eppendorf tubes. Store
                           at −20 °C (see Note 50).
                            Reuse and Optional Antibody Recovery Using Protein G affinity
                       (see Note 51). Approximately 30–50 % of antibody is unbound
                       after coupling. We routinely save antibody mixtures for use in
                       other assays such as immunoblotting and immunofluorescence.
                       Alternatively, recovered antibody can easily be re-captured using
                       Protein G affinity. Recovery also allows concentration of antibody
                       and transfer into a more permanent storage buffer. We use Protein
                       G Sepaharose Fast Flow (GE Healthcare) (see Note 52) following
                       the manufacturer’s instructions. The antibody sample should be
                       diluted with an equal volume of PBS for binding. Based on 50 %
                       antibody-Dynabead binding, ~125 μL resin is needed for recovery
                       after a 300 mg Dynabead coupling. After elution, add 50 % glyc-
                       erol for storage or dialyze or desalt into the buffer of choice.

3.6 Affinity Capture   For a comprehensive review of considerations affecting expression
of RNPs Using          systems, epitope tagging, and affinity medium choice see [45]. In
Conjugated             brief, we find that Dynabeads, when conjugated to high-quality
Magnetic Medium        antibodies, provide for excellent quality recovery of endogenous
                       protein complexes from human cells [37, 38]. We have successfully
                       applied this approach to L1 RNPs [6]. For purifying 3× Flag-tagged
                       constructs, α-Flag Dynabeads are necessary, prepared as above.
                       When combined with neodymium magnet racks, antibody-
                       conjugated magnetic medium (beads) is rapidly separated from the
                       buffer and immobilized on the side of the tube. This allows near-
                       complete aspiration of buffer without the risk of aspirating the beads.
                        1. Prepare clarified cell extracts:
                           (a) Weigh out 200 mg of cell powder into a microcentrifuge
                               tube—hold on LN2 (see Note 53).
                                i. Repeat (a) for as many purifications as you will carry
                                   out.
                                ii. Multiple purifications can be pooled after elution if
                                    larger scale is required.
                           (b) Move the tubes to room temperature for 1–2 min (see
                               Note 54).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 65 of 119
328    Martin S. Taylor et al.

                                 (c) Add 800 μL of extraction solution (see Note 55) (20 mM
                                     Na-HEPES pH 7.4, 500 mM NaCl, 1 % v/v Triton
                                     X-100; plus protease inhibitors) to each tube, vortex for
                                     ~30 s until powders are resuspended, and then place the
                                     crude extracts on ice. Some membrane aggregates may be
                                     observed (see Note 56).
                                 (d) Sonicate each tube with a micro-tip probe on a low-power
                                     setting using 2 × 2 s pulses. Membrane aggregates should
                                     no longer be visible (see Note 57).
                                 (e) Centrifuge for 10 min at full speed (20–30,000 RCF) in a
                                     refrigerated microcentrifuge at 4 °C.
                                     i. During this step the affinity medium can be pre-washed
                                        (step 2a).
                                 (f) Remove supernatant—this is your clarified extract—and
                                     add to the tube containing α-Flag Dynabeads (step 2b).
                                     i. Set a fraction aside before combining with beads to
                                        compare pre- and post-bead binding (step 2ci) in
                                        order to assess the efficacy of the affinity capture.
                           2. Affinity capture:
                                 (a) Prepare beads:
                                     i. Pipette 20 μL of α-Flag Dynabeads slurry into a 1.5 mL
                                        microcentrifuge tube (see Note 58).
                                     ii. Repeat for each affinity purification to be carried out.
                                     iii. Wash the beads twice with 500 μL of extraction
                                          solution.
                                     iv. Remove the supernatant, and hold the beads on ice
                                         until needed.
                                 (b) Combine the clarified extract (step 1f) with the beads.
                                     i. Incubate at 4 °C for 30 min (see Note 59).
                                 (c) Separate beads on a magnetic separator. Set a fraction
                                     aside to compare with input (step 1fi), and aspirate the
                                     remainder.
                                 (d) Wash the beads with 1 mL of extraction solution and then
                                     remove the supernatant. Wash protocol for beads (used
                                     throughout):
                                     i. Add buffer, and vortex at full power for 2–3 s.
                                     ii. Pulse-spin in a benchtop microcentrifuge to remove
                                         any magnetic beads from the cap.
                                     iii. Separate beads on a magnetic separator, and remove
                                          buffer using a vacuum aspirator.
                                 (e) Resuspend the beads in 1 mL of extraction solution, trans-
                                     fer to a fresh microcentrifuge tube, and then remove the
                                     supernatant (see Note 60).
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 66 of 119
                                                                           L1-RNPs        329

                           (f) Wash again with 1 mL of extraction solution.
                           (g) Elute the L1 RNPs from the beads with 26 μL of 1 mg/
                               mL 3× Flag peptide in extraction solution (native) or
                               using 1× SDS-PAGE loading buffer without reducing
                               agent (see Note 61).
                                i. Native elution: Incubate for 15–30 min at room tem-
                                   perature with gentle agitation (just enough to mix and
                                   suspend the beads).
                                ii. Denaturing elution: Incubate for 5–10 min at 70 °C
                                    with moderate agitation (see Note 62).
                                iii. If native elution is used, remove the eluate and then
                                     perform a second denaturing elution to assess the effi-
                                     cacy of the native elution.
                        3. Natively eluted samples can be carried forward to other assays
                           (see LEAP and RT-PCR below) and/or subsequently prepared
                           for SDS-PAGE (see Notes 63–65).
                        4. For samples to be analyzed by mass spectrometry, reduce and
                           alkylate with iodoacetamide:
                           (a) Add SDS-PAGE loading dye to 1× and DTT to 20 mM
                               (see Note 66).
                           (b) Incubate for 10 min at 70 °C.
                           (c) Cool to room temperature.
                           (d) Add iodoacetamide to 0.1 M and incubate in the dark at
                               room temp for 30 min.
                           (e) Load directly on a gel.

3.7 Sample             Proper preparation of samples is critical for mass spectrometry as a
Preparation for Mass   number of interfering species can reduce sensitivity and compro-
Spectrometry           mise protein identification (for discussion and advice, see [45]).
                       For identification of the most prominent species, readily observed
                       by standard protein staining techniques (reviewed in [46, 47]), we
                       excise regions of the gel containing stained protein bands and use
                       MALDI-MS peptide mass fingerprinting (PMF, [48, 49]; example
                       protocols that we use can be found in the supplement of [38]). For
                       more sensitive detection and identification of the complement of
                       proteins within the sample we use liquid chromatography-coupled
                       tandem mass spectrometry (LC-MS/MS) approaches (reviewed in
                       [50, 51]). If proteins are first metabolically labeled with stable iso-
                       topes prior to affinity capture, then isotopic differentiation of
                       interactions as random or targeted (I-DIRT) can be implemented.
                       This MS-based analysis provides statistical discrimination between
                       interactors likely to have originated in vivo and those likely to be
                       in vitro artifacts, and can be accomplished by modifying the proce-
                       dures outlined in this chapter [6, 52, 53]. Whether MALDI-MS or
                       LC-MS/MS will be used, we prefer gel-based peptide sample
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 67 of 119
330      Martin S. Taylor et al.

                           work-up [54]. Because different MS-based analytical approaches
                           may require different sample work-up procedures, we recommend
                           adopting appropriate procedures based on the preferences of your
                           proteomics core facility or collaborator.

3.8 LEAP (L1               This protocol uses ORF2p reverse transcriptase and an anchor
Element Amplification      primer to reverse transcribe bound RNA [23]. cDNA is then
Protocol)                  amplified by PCR for visualization on a gel or quantification by
                           real-time PCR. A boiled sample is used for a negative control.
                           cDNA is made with commercial reverse transcriptase as a positive
                           control.
                             1. Thaw RNPs on ice. Clean bench and work area using
                                RNAseZap or similar. Open a clean box of pipet tips.
                             2. Prepare sufficient LEAP reaction mix for twice the number of
                                samples (see recipe, Subheading 3).
                             3. Prepare LEAP + SuperScript reaction mixture:
                                   (a) Pipet half of the LEAP buffer into a clean tube.
                                   (b) Add SuperScript III Reverse Transcriptase (0.25 μL per
                                       reaction, 50 U), and mix well.
                             4. For the negative control, add 5 μL of one RNP sample to a
                                clean tube. Boil for 5 min at 100 °C.
                             5. Aliquot LEAP and LEAP + SuperScript reaction mixtures into
                                reaction tubes.
                             6. Add 2 μL of each RNP to both LEAP and LEAP + SuperScript
                                mixture. Do not forget to add the boiled negative control.
                             7. Incubate LEAP reactions for 1 h at 37 °C. Incubate
                                LEAP + SuperScript reactions for 1 h at 50 °C (see Note 67).
                             8. Optional pause point: Snap-freeze LEAP products.
                             9. Amplify LEAP products for visualization and/or sequencing:
                                   (a) Use 1 μL LEAP product in a 50 μL PCR reaction using
                                       FastStart Taq DNA Polymerase with primers JB11564
                                       and JB14057.
                           10. Measure LEAP products by qRT-PCR using a StepOne Plus
                               instrument or similar:
                                   (a) Use 0.5 μL of each LEAP product in triplicate 20 μL reac-
                                       tions with SYBR Green 2× master mix.
                                   (b) Measure the ORF1 region of the L1 RNA with primers
                                       JB13415 and JB13416 (see Note 68).
                                   (c) Measure the ORF2 region of the L1 RNA with primers
                                       JB13417 and JB13418.

3.9 RNA Isolation          Total RNA is isolated from L1 RNPs after spiking in purified GFP-
and qRT-PCR of L1          transfected HEK-293T RNA (see Note 4). This serves as both a
RNPs                       carrier and as an internal control for normalization. Alternatively,
                           in vitro-transcribed GFP mRNA may be used along with glycogen
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 68 of 119
                                                                   L1-RNPs      331

                  as a carrier. A practical review of qRT-PCR methods can be found
                  in [55].
                   1. Aliquot 2 μg purified GFP-transfected control RNA into each
                      tube.
                   2. Add 10 μL of each RNP sample, and mix well.
                   3. Purify RNA using TRIzol Reagent according to the manufac-
                      turer’s protocol.
                   4. Resuspend RNA in 20 μL RNase-free water.
                   5. Quantify by qRT-PCR as in Subheading 3.8, step 10, using
                      0.5 μL resuspended RNA in triplicate. Primers for GFP
                      (JB13766 and JB13767) are used for normalization of each
                      sample.


4   Notes

                   1. This affinity-purified version performs as well or better than
                      the non-affinity-purified F3165, and at the time of writing is
                      approximately half the cost.
                   2. The Dynamag 15 rack is useful for couplings starting with
                      300 mg Dynabeads. We often do smaller test couplings with
                      60 mg Dynabeads, which can be done with 2 mL tubes. To
                      reduce cost, high-quality neodymium magnets from
                      MAGCRAFT are widely distributed and available in a variety
                      of shapes. These can be fitted into homemade racks or attached
                      to tubes using rubber bands; arc-shaped magnets are particu-
                      larly useful with rubber bands.
                   3. The pH of 10× PBS is between 6.6 and 6.7 at 10× but is 7.4
                      when diluted to 1×.
                   4. Buffer components for affinity capture and LEAP should be
                      RNase free, and handled with precautions for cleanliness
                      appropriate for RNA work. This includes buffers used for dis-
                      solution of 3× Flag peptide, etc..
                   5. We transfect HEK-293TLD cells with pCAG-eGFP (Addgene
                      # 11150) and purify total RNA using an RNeasy mini kit
                      (Qiagen).
                   6. Life Technologies reports that Freestyle 293 provides serum-
                      free growth of their engineered HEK-293-F cells. In our expe-
                      rience with other HEK-293 and HEK-293T cells, 1 % tet-free
                      FBS adds little cost to the medium and increases reliability.
                      Similarly, supplemental l-glutamine, added fresh, provides
                      more reliable growth than their GlutaMax alternative alone.
                      We make a 50:50 mix of serum and 200 mM l-glutamine, fil-
                      ter, and add 20 mL per liter.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 69 of 119
332    Martin S. Taylor et al.

                           7. We have been unable to establish an effective protocol for
                              puromycin selection after suspension transfection.
                           8. Always autoclave with loose bottle caps. The tops of the bottles
                              can be covered in foil for additional protection. After the auto-
                              clave finishes, transfer bottles to a culture hood to cool, and
                              then tighten caps for storage.
                           9. If any bottle is found to be contaminated, all bottles in the
                              incubator must be checked for signs of contamination.
                         10. Until a suspension line is well established or after steps that can
                             be toxic to cells, we find a minimum density of 0.5 million/mL
                             is safer than 0.2 million/mL.
                         11. Do not directly transfer from the serological pipet to the
                             hemocytometer.
                         12. Never use a micropipettor in suspension bottles: this risks
                             contamination.
                         13. This ratio should be optimized for different cell lines and DNA
                             preparation methods.
                         14. After column purification, precipitate with isopropanol and
                             wash with ethanol. DNA prepared with their precipitator mod-
                             ules has been less effective in our experience.
                         15. To save time, hybridoma SFM aliquots can be left at room
                             temperature overnight.
                         16. For small numbers of transfections, prepare DNA-PEI com-
                             plex in conical tubes. For larger volumes, use a glass bottle.
                         17. ORF2p expression peaks 24 h after induction and falls thereaf-
                             ter. ORF1p expression peaks at ~18 h after induction and is
                             constant for at least 4–5 days. Harvest time should be opti-
                             mized for your protein of interest.
                         18. We have found that with episomal pCEP4-based plasmids, a
                             1:3 “split-back” minimally reduces per-cell yield but allows the
                             use of threefold less DNA per gram WCW.
                         19. We find that transfection efficiency is higher in 6-well wells
                             than larger scales, so we transfect a number of wells and then
                             pool the cells later.
                         20. If protease is used, quench with serum-containing media and
                             centrifuge for 5 min at 200 RCF to remove the protease.
                         21. Recipe for suspension medium is as described above, but when
                             following the protocol for adherent transfection, selection, and
                             adaptation to suspension it may include antibiotics.
                         22. Cells can be adapted into higher puromycin concentrations of
                             2–10 μg/mL, resulting in higher per-cell expression but slower
                             growth and longer time needed for adaptation.
                         23. Suspension cells are more sensitive to puromycin than adher-
                             ent cells.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 70 of 119
                                                                      L1-RNPs        333

                  24. It can be helpful to perform a test induction at this point. Plate
                      0.5 million cells in each of the two 6-well wells. Add 1 μg/mL
                      doxycycline to induce one. Lyse 24 h later for western blotting
                      and freeze lysate for later comparison.
                  25. Note that this 90:10 medium contains ~2 % FBS.
                  26. Once cells stably transfected with a construct of interest are
                      growing in suspension, it is advisable to freeze aliquots for later
                      use. We freeze 20 million cells per vial in suspension medium
                      supplemented with 5 % DMSO and 20 % FBS.
                  27. A “BB” is a small round steel ball, like those used in toy guns.
                      Cells frozen in this way form spheroid shapes (and globules of
                      spheroids).
                  28. Pellets should appear approximately uniform. If centrifuged too
                      hard, cells will be crushed, forming two different-colored layers.
                  29. Depending on the syringes used, it may be necessary to trim
                      the finger grips so the syringe fits inside the tube. Thirty mil-
                      liliter syringes are taller than 50 mL conical tubes. Make sure
                      that these have enough clearance in your swinging bucket cen-
                      trifuge before adding cells.
                  30. In order to thoroughly remove the liquid, we commonly suck
                      off the very top layer of cells in order to remove the PBS. We
                      use a vacuum aspirator and glass Pasteur pipet.
                  31. Use care and best practices in handling liquid nitrogen.
                      Appropriate protective gear and goggles should be used to
                      prevent injury.
                  32. Each tube will hold approximately 15–20 g BB’s. For very
                      large samples, we use polypropylene bottles.
                  33. A pair of pliers may be needed to remove the luer-lock syringe
                      cap after centrifugation.
                  34. Storage with a punched cap is acceptable for a few days; how-
                      ever frost will form on cells over longer periods.
                  35. 1 g WCW is approximately the minimum amount of cells for
                      grinding. A small amount of material (up to ~500 mg) is lost
                      on the surface of the jar and balls, so practically we aim to pro-
                      duce at least 1.5–3 g WCW.
                  36. The custom PTFE insulators are not required for this protocol
                      [38]. However, we find that grinding is greatly aided by the
                      inclusion of LN within the jar (“wet grinding”). The insulators
                      prevent warming of the jar, evaporation of the nitrogen, and
                      pressure buildup, resulting in faster, more reliable grinds. To
                      have insulators made at the Rockefeller University machine
                      shop, contact the Rout Lab.
                  37. All tools for grinding should be chilled during use.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 71 of 119
334    Martin S. Taylor et al.

                         38. We use two containers: a Styrofoam box filled with enough N2
                             to completely submerge the jar, and a pan for sample prep and
                             intermediate cooling steps in which the jar is not completely
                             submerged. When grinding multiple samples, we put a tube
                             rack in the Styrofoam box for storage of BB’s and grindate and
                             cover the box with its lid.
                         39. Clamping force should be firm, but not excessive such that
                             removal of the jar becomes a problem.
                         40. Grinding should make a distinct clunking noise as the balls
                             collide. This noise may stop at some point during a rotation,
                             but should resume when rotation is reversed. If these sounds
                             are not heard, inspect between cycles to make sure that grind-
                             ing is occurring.
                         41. Releasing too quickly can cause rapid depressurization and loss
                             of grindate. A controlled release allows gentle depressuriza-
                             tion, which can be heard as a gentle hiss.
                         42. Grindate can be stored at −80 °C essentially indefinitely, with-
                             out affecting performance.
                         43. Protein recovery can be verified by Bradford assay or SDS-
                             PAGE with Coomassie, comparing input and output. For
                             Bradford use gamma globulin as the standard to get an accu-
                             rate concentration.
                         44. This results in ~2.2 mL final volume, and a slurry of approxi-
                             mately ~10–15 % by volume.
                         45. Measurements of coupling yield were done using rabbit poly-
                             clonal IgG. The apparent capacity of the beads may vary
                             depending upon the coupling conditions, including the con-
                             centration of salt, ammonium sulfate, pH, and temperature of
                             coupling.
                         46. With anti-Flag M2, beads conjugated at 8 μg antibody/mg
                             Dynabeads do not perform as well as beads conjugated at
                             10 μg/mg. There is only a marginal improvement in going
                             from 10 to 12.5 μg/mL; we use 10 μg/mg as a cost-effective
                             compromise.
                         47. Sometimes resuspension requires more volume. Simply remove
                             the buffer from the beads using a magnetic separator and wash
                             the bottle with fresh buffer.
                         48. The addition of BSA increases the long-term stability of
                             M2-Flag antibody-conjugated Dynabeads.
                         49. 30 °C is also effective.
                         50. With proper storage, coupled Dynabeads may be used without
                             loss of performance for >1 year. Alternatively, if the beads will
                             be completely consumed within ~8 weeks, storage at 4 °C is
                             suitable—resuspend with PBS, 0.5 mg/mL BSA, and 0.02 %
                             sodium azide and store at 4 °C.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 72 of 119
                                                                     L1-RNPs       335

                  51. Depending on the antibody species and subtype, protein A
                      may be more appropriate than protein G.
                  52. A variety of Protein G preparations, including magnetic, are
                      commercially available. At this scale, magnetic medium is much
                      more expensive.
                  53. Use a small Styrofoam rack on a microbalance and pre-chill
                      tubes and weighing instruments on LN2. We have found that
                      this is easiest using inexpensive small stainless steel measuring
                      spoons designed for culinary use.
                  54. Allowing the tube to briefly warm prevents extraction solution
                      from flash freezing on the side of the tube.
                  55. Determination of the optimal extraction solution for each
                      complex is critical but beyond the scope of this chapter. For
                      more information see LaCava et al. (45).
                  56. Hold tubes on ice between each subsequent manipulation—
                      working at room temperature is otherwise acceptable.
                  57. The power should be adjusted such that the minimum amount
                      of energy is used that will disperse the aggregates. On a Branson
                      Sonifier with Microtip, this is power setting 3.
                  58. The ratio of beads to lysate can be optimized. For α-ORF1p
                      pullouts 50 μL Dynabeads were needed to deplete the ORF1p
                      from extracts. For α-ORF2p pullouts, 10 μL was sufficient and
                      background increased with larger amounts.
                  59. This time can be optimized. For α-ORF1p pullouts, 5 min was
                      as effective as 30 min. For α-ORF2p pullouts using α-Flag
                      Dynabeads, 1 h was more effective than 30 min.
                  60. We find that transfer to a fresh tube at this step reduces back-
                      ground because some protein nonspecifically sticks to the tube.
                  61. Reducing agent is omitted to reduce the release of IgG from
                      the beads. It should be added after separation from the mag-
                      netic medium, before denaturation for SDS-PAGE.
                  62. We use a Thermomixer (Eppendorf) at full speed.
                  63. The advantage of native elution, even if SDS-PAGE is the next
                      step, is its tendency to release only specific interactors of the
                      tagged protein, reducing nonspecific contamination.
                  64. Regardless of the elution method, all samples should be
                      reduced and alkylated prior to loading on the gel to maximize
                      sensitive detection of cysteine-containing peptides during sub-
                      sequent MS.
                  65. For storage of purified RNPs, for example for future LEAP, we
                      dilute 1:1 with 50 % glycerol (25 % final), flash freeze with N2,
                      and store at −80 °C.
                  66. This is 40 % of the typical 50 mM DTT concentration in reduc-
                      ing SDS-PAGE loading dye.
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 73 of 119
336       Martin S. Taylor et al.

                            67. Incubation at 50 °C favors the SuperScript III reaction over
                                the ORF2p reaction. At 37 °C both reactions occur
                                simultaneously.
                            68. These primers are specific for ORFeusHS; appropriate primers
                                should be chosen for other L1 elements.


Acknowledgements

                            We thank Dan Leahy, Jennifer Kavran, and Yana Li for help with
                            suspension cell culture. This work was supported in part by NIH
                            grant U54GM103511 to MPR, grant 5P50GM107632 to JDB,
                            KHB, and MPR, U54GM103520 to JDB, R01CA163705 and
                            R01GM103999 to KHB, and US DoD grant OC120390 to KHB.

References
 1. Ostertag EM, Kazazian HH Jr (2001) Biology              interactome reveals associated inhibitors of
    of mammalian L1 retrotransposons. Annu Rev              human retrotransposition. Nucleic Acids Res
    Genet 35:501                                            41:7401
 2. Beck CR, Garcia-Perez JL, Badge RM, Moran         11.   Niewiadomska AM et al (2007) Differential
    JV (2011) LINE-1 elements in structural vari-           inhibition of long interspersed element 1 by
    ation and disease. Annu Rev Genomics Hum                APOBEC3 does not correlate with high-
    Genet 12:187                                            molecular-mass-complex formation or P-body
 3. Burns KH, Boeke JD (2012) Human transpo-                association. J Virol 81:9577
    son tectonics. Cell 149:740                       12.   Suzuki J et al (2009) Genetic evidence that the
 4. Hancks DC, Kazazian HH Jr (2012) Active                 non-homologous end-joining repair pathway
    human retrotransposons: variation and disease.          is involved in LINE retrotransposition. PLoS
    Curr Opin Genet Dev 22:191                              Genet 5:e1000461
 5. Brouha B et al (2003) Hot L1s account for the     13.   Peddigari S, Li PW, Rabe JL, Martin SL
    bulk of retrotransposition in the human popu-           (2013) hnRNPL and nucleolin bind LINE-1
    lation. Proc Natl Acad Sci U S A 100:5280               RNA and function as host factors to modu-
 6. Taylor MS et al (2013) Affinity proteomics              late retrotransposition. Nucleic Acids Res
    reveals human host factors implicated in dis-           41:575
    crete stages of LINE-1 retrotransposition. Cell   14.   Hata K, Sakaki Y (1997) Identification of criti-
    155:1034                                                cal CpG sites for repression of L1 transcription
 7. Arjan-Odedra S, Swanson CM, Sherer NM,                  by DNA methylation. Gene 189:227
    Wolinsky SM, Malim MH (2012) Endogenous           15.   Soifer HS, Zaragoza A, Peyvan M, Behlke MA,
    MOV10 inhibits the retrotransposition of                Rossi JJ (2005) A potential role for RNA
    endogenous retroelements but not the replica-           interference in controlling the activity of the
    tion of exogenous retroviruses. Retrovirology           human LINE-1 retrotransposon. Nucleic
    9:53. doi:10.1186/1742-4690-9-53                        Acids Res 33:846
 8. Dai L, Taylor MS, O’Donnell KA, Boeke JD          16.   Yang N, Kazazian HH Jr (2006) L1 ret-
    (2012) Poly(A) binding protein C1 is essential          rotransposition is suppressed by endogenously
    for efficient L1 retrotransposition and affects         encoded small interfering RNAs in human cul-
    L1 RNP formation. Mol Cell Biol                         tured cells. Nat Struct Mol Biol 13:763
    32(21):4323–4336                                  17.   Mandal PK, Ewing AD, Hancks DC, Kazazian
 9. Goodier JL, Cheung LE, Kazazian HH Jr                   HH Jr (2013) Enrichment of processed pseu-
    (2012) MOV10 RNA helicase is a potent                   dogene transcripts in L1-ribonucleoprotein
    inhibitor of retrotransposition in cells. PLoS          particles. Hum Mol Genet 22:3730
    Genet 8:e1002941                                  18.   Belancio VP, Whelton M, Deininger P (2007)
10. Goodier JL, Cheung LE, Kazazian HH Jr                   Requirements for polyadenylation at the 3′
    (2013) Mapping the LINE1 ORF1 protein                   end of LINE-1 elements. Gene 390:98
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 74 of 119
                                                                                       L1-RNPs         337

19. Malik HS, Burke WD, Eickbush TH (1999)            34. Dai L, LaCava J, Taylor MS, Boeke JD (2014)
    The age and evolution of non-LTR retrotrans-          Expression and detection of LINE-1 ORF-
    posable elements. Mol Biol Evol 16:793                encoded proteins. Mob Genet Elements
20. Khan H, Smit A, Boissinot S (2006) Molecular          4:e29319
    evolution and tempo of amplification of human     35. An W et al (2011) Characterization of a syn-
    LINE-1 retrotransposons since the origin of           thetic human LINE-1 retrotransposon
    primates. Genome Res 16:78                            ORFeus-Hs. Mob DNA 2:2
21. Muotri AR et al (2005) Somatic mosaicism in       36. Han JS, Boeke JD (2004) A highly active syn-
    neuronal precursor cells mediated by L1 ret-          thetic mammalian retrotransposon. Nature
    rotransposition. Nature 435:903                       429:314
22. Kulpa DA, Moran JV (2005) Ribonucleoprotein       37. Cristea IM, Williams R, Chait BT, Rout MP
    particle formation is necessary but not suffi-        (2005) Fluorescent proteins as proteomic
    cient for LINE-1 retrotransposition. Hum              probes. Mol Cell Proteomics 4:1933
    Mol Genet 14:3237                                 38. Domanski M et al (2012) Improved method-
23. Kulpa DA, Moran JV (2006) Cis-preferential            ology for the affinity isolation of human pro-
    LINE-1 reverse transcriptase activity in ribo-        tein complexes expressed at near endogenous
    nucleoprotein particles. Nat Struct Mol Biol          levels. Biotechniques 0:1–6
    13:655                                            39. Muller N, Girard P, Hacker DL, Jordan M,
24. Kolosha VO, Martin SL (2003) High-affinity,           Wurm FM (2005) Orbital shaker technology
    non-sequence-specific RNA binding by the              for the cultivation of mammalian cells in sus-
    open reading frame 1 (ORF1) protein from              pension. Biotechnol Bioeng 89:400
    long interspersed nuclear element 1 (LINE-1).     40. Chaudhary S, Pak JE, Gruswitz F, Sharma V,
    J Biol Chem 278:8112                                  Stroud RM (2012) Overexpressing human
25. Martin SL, Bushman FD (2001) Nucleic acid             membrane proteins in stably transfected and
    chaperone activity of the ORF1 protein from           clonal human embryonic kidney 293S cells.
    the mouse LINE-1 retrotransposon. Mol Cell            Nat Protoc 7:453
    Biol 21:467                                       41. Reeves PJ, Callewaert N, Contreras R, Khorana
26. Martin SL et al (2005) LINE-1 retrotransposi-         HG (2002) Structure and function in rhodopsin:
    tion requires the nucleic acid chaperone activ-       high-level expression of rhodopsin with restricted
    ity of the ORF1 protein. J Mol Biol 348:549           and homogeneous N-glycosylation by a tetracy-
27. Callahan KE, Hickman AB, Jones CE,                    cline-inducible N-acetylglucosaminyltransferase
    Ghirlando R, Furano AV (2012) Polymerization          I-negative HEK293S stable mammalian cell line.
    and nucleic acid-binding properties of human          Proc Natl Acad Sci U S A 99:13419
    L1 ORF1 protein. Nucleic Acids Res 40:813         42. Oeffinger M et al (2007) Comprehensive anal-
28. Khazina E et al (2011) Trimeric structure and         ysis of diverse ribonucleoprotein complexes.
    flexibility of the L1ORF1 protein in human L1         Nat Methods 4:951
    retrotransposition. Nat Struct Mol Biol 18:1006   43. Matentzoglu K, Scheffner M (2009)
29. Martin SL, Branciforte D, Keller D, Bain DL           Ubiquitin-fusion protein system: a powerful
    (2003) Trimeric structure for an essential pro-       tool for ectopic protein expression in mamma-
    tein in L1 retrotransposition. Proc Natl Acad         lian cells. Biotechniques 46:21
    Sci U S A 100:13815                               44. Cristea IM, Chait BT (2011) Conjugation of
30. Feng Q, Moran JV, Kazazian HH Jr, Boeke JD            magnetic beads for immunopurification of
    (1996) Human L1 retrotransposon encodes a             protein complexes. Cold Spring Harb Protoc.
    conserved endonuclease required for ret-              pdb prot5610
    rotransposition. Cell 87:905                      45. LaCava J et al (2015) Affinity proteomics for
31. Moran JV et al (1996) High frequency ret-             the study of endogenous protein complexes:
    rotransposition in cultured mammalian cells.          pointers, pitfalls, preferences and perspectives.
    Cell 87:917                                           Biotechniques 58(3):103–119
32. Alisch RS, Garcia-Perez JL, Muotri AR, Gage       46. Miller I, Crawford J, Gianazza E (2006)
    FH, Moran JV (2006) Unconventional trans-             Protein stains for proteomic applications:
    lation of mammalian LINE-1 retrotranspo-              which, when, why? Proteomics 6:5385
    sons. Genes Dev 20:210                            47. Gauci VJ, Wright EP, Coorssen JR (2011)
33. Doucet AJ et al (2010) Characterization of            Quantitative proteomics: assessing the spec-
    LINE-1 ribonucleoprotein particles. PLoS              trum of in-gel protein detection methods.
    Genet 6. 10.1371/journal.pgen.1001150                 J Chem Biol 4:3
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 75 of 119
338                      Martin S. Taylor et al.

48. Roepstorff P (2000) MALDI-TOF mass spec-            52. Tackett AJ et al (2005) I-DIRT, a general method
    trometry in protein chemistry. EXS 88:81                for distinguishing between specific and nonspe-
49. Zhang W, Chait BT (2000) ProFound: an                   cific protein interactions. J Proteome Res 4:1752
    expert system for protein identification using      53. Ong SE et al (2002) Stable isotope labeling by
    mass spectrometric peptide mapping informa-             amino acids in cell culture, SILAC, as a simple
    tion. Anal Chem 72:2482                                 and accurate approach to expression pro-
50. Dunham WH, Mullin M, Gingras AC (2012)                  teomics. Mol Cell Proteomics 1:376
    Affinity-purification coupled to mass spec-         54. Shevchenko A, Tomas H, Havlis J, Olsen JV,
    trometry: basic principles and strategies.              Mann M (2006) In-gel digestion for mass
    Proteomics 12:1576                                      spectrometric characterization of proteins and
51. Oeffinger M (2012) Two steps forward – one              proteomes. Nat Protoc 1:2856
    step back: advances in affinity purification mass   55. Bustin SA (2002) Quantification of mRNA using
    spectrometry of macromolecular complexes.               real-time reverse transcription PCR (RT-PCR):
    Proteomics 12:1591                                      trends and problems. J Mol Endocrinol 29:23




View publication stats
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 76 of 119




                      Exhibit P
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 77 of 119
Adeno-Associated Virus Production,
Purification, and Titering
Yong Hong Chen,1 Megan S. Keiser,1 and Beverly L. Davidson1,2,3
    1
      The Raymond G. Perelman Center for Cellular and Molecular Therapeutics, The
      Children’s Hospital of Philadelphia, Philadelphia, Pennsylvania
    2
      University of Pennsylvania, Philadelphia, Pennsylvania
    3
      Corresponding author: davidsonbl@email.chop.edu

        Adeno-associated virus (AAV) vectors are exemplary tools for studying gene
        function in vivo and are particularly favorable for transferring genes of interest
        into brain tissues. They have shown great promise as a gene therapy vector
        for preclinical and clinical applications. However, the ability to use this tool is
        often hampered because the viruses themselves are not readily available. Many
        methods have been developed for AAV production. Here, we describe a simple
        method for small- to medium-scale (1012 -1013 viral particles) production of
        AAV based on Polyethylenimine Max (PEI Max)–mediated triple transfection
        of HEK 293 cells and purification with iodixanol gradient ultracentrifugation.
        These methods will provide users with ample material of sufficient quality for
        performing in vivo gene transfer.  C 2018 by John Wiley & Sons, Inc.


        Keywords: adeno-associated virus r iodixanol gradient ultracentrifuge r PEI
        Max transfection


                                How to cite this article:
                 Chen, Y. H., Keiser, M. S., & Davidson, B. L. (2018).
             Adeno-associated virus production, purification, and titering.
           Current Protocols in Mouse Biology, 8, e56. doi: 10.1002/cpmo.56



INTRODUCTION
Adeno-associated virus (AAV) is a commonly used viral vector for biomedical research
and gene therapy. It exhibits limited pathogenicity or cytotoxicity at all but the very
highest doses, which are rarely required for gene expression. AAV genomes can exist
stably in an episomal state with a low rate of genomic integration, which decreases the
risk of insertional mutagenesis. Wild-type AAV belongs to the parvovirus family and
is composed of a 4.7-kb single-stranded DNA encapsulated in a non-enveloped capsid.
The viral genome encodes three genes (rep, cap, and aap) flanked by inverted terminal
repeats (ITRs) that function as the viral origin of replication and packaging signal. The
rep gene encodes proteins for viral genome replication, transcriptional regulation, and
packaging. The cap gene encodes three structural proteins (VP 1-3) that assemble to
make the viral capsid. The aap gene encodes the assembly-activating protein (AAP) for
viral assembly. The AAV vectors we commonly use are recombinant AAVs in which the
rep, cap, and aap genes are replaced by a transgene expression cassette.

Here we provide detailed protocols for AAV production, purification, and titering. The
Basic Protocol describes a method for AAV production by triple transfection of three
plasmids into HEK 293 cells. The cis-plasmid encodes the transgene flanked by ITRs.
Two trans-plasmids provide the AAV rep, cap, and aap genes for AAV packaging and
adenovirus genes for adenovirus helper. Support Protocol 1 describes a method for AAV


                                                                                                       Chen et al.

                                         Current Protocols in Mouse Biology e56, Volume 8              1 of 12
                                         Published in Wiley Online Library (wileyonlinelibrary.com).
                                         doi: 10.1002/cpmo.56
                                         
                                         C 2018 John Wiley & Sons, Inc.
         Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 78 of 119
               purification by iodixanol gradient ultracentrifugation. Support Protocol 2 provides a
               method for AAV titer evaluation by quantitative PCR.

               CAUTION: All equipment and reagents dedicated to tissue culture and vector purification
               should be sterile, and proper sterile technique should be used accordingly.

    BASIC      AAV PRODUCTION IN HEK 293 CELLS
PROTOCOL
               This protocol describes the production of crude AAV lysate by PEI Max–mediated triple
               transfection of HEK 293 cells.
               Materials
                   HEK 293 cells (ATCC, CRL-1573)
                   0.05% trypsin/EDTA (Thermo Fisher, 25300054)
                   DMEM-5 and DMEM-10 (see recipe)
                   Opti-MEM, Reduced Serum (Thermo Fisher, 31985062)
                   1 mg/ml PEI Max solution (see recipe)
                   Plasmids:
                      Adenovirus helper plasmid, pAd helper (Takara Bio, 6234)
                      Rep/Cap packaging plasmid, pAAV.RepCap (Takara Bio, 6234)
                      Transgene plasmid, pTransgene (developed in-house or commercially available,
                        e.g., Addgene)
                   Polyethylene glycol (PEG) 8000 (Research Products International, 48080)
                   NaCl (Fisher Chemical, S271-10)
                   Dry ice/ethanol bath
                   PBS-MK (see recipe)
                   250 U/μl benzonase (Sigma-Aldrich, E1014)

                   145-mm cell culture plates (Greiner Bio, 639160)
                   37°C, 5% CO2 incubator
                   Hemocytometer
                   Light and fluorescent microscopes
                   15- and 50-ml polypropylene centrifuge tubes
                   Sterile cell scraper (Fisher Scientific, 08-100-242)
                   500-ml bottler-top filter with 0.22-μm PES membrane
                   37°C water bath
               Seed cells
                1. Prepare four 145-mm plates of HEK 293 cells at a passage lower than 25 and at
                   80-90% confluence.
                      Four 145-mm plates of freshly grown cells will be combined to seed 10 plates for trans-
                      fection. Scale up as needed.

                2. Warm 0.05% trypsin/EDTA and DMEM-10 to 37°C.
                3. Aspirate culture medium, add 6 ml of 0.05% trypsin/EDTA to each plate, and
                   incubate in a 37°C, 5% CO2 incubator for 6-8 min.
                4. Add 4 ml DMEM-10 to neutralize the trypsin and gently pipet up and down 5-
                   10 times in the plate to disperse cells into a single-cell suspension.
                5. Transfer the suspension from four plates into a single 50-ml polypropylene centrifuge
                   tube, then centrifuge 5 min at 300 × g, 4°C.
                6. Aspirate supernatant and resuspend pellet in 30 ml prewarmed DMEM-10.
 Chen et al.

   2 of 12
                                                                                Current Protocols in Mouse Biology
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 79 of 119




Figure 1 HEK 293 cells for rAAV production. (A) HEK 293 cells at 80% confluence for plasmid
transfection. (B) eGFP expression in HEK 293 cells 24 hr after transfection.

 7. Count cells with a hemocytometer and adjust concentration to 7 × 105 cells/ml with
    additional DMEM-10.
 8. Seed 20 ml cell suspension (1.4 × 107 cells) in a 145-mm plate and place in the
    incubator for 24 hr.
         OPTIONAL: HEK 293 cells can be seeded at a lower density by adding 20 ml of a 2.5 ×
         105 cells/ml suspension per plate. These plates will be ready for transfection after 48 hr.
         The advantage of this perfomance is that more plates can be seeded if higher viral yield
         is required.

Transfect cells
 9. Use a microscope to check the confluency of the HEK 293 cells.
         The optimal confluency for transfection is 80% (Fig. 1A).

10. Warm Opti-MEM and 1 mg/ml PEI Max to room temperature.
11. In a 50-ml tube, prepare enough plasmid mixture for ten plates by adding the
    following amounts of plasmid to Opti-MEM to give a final volume 3.75 ml. Mix
    well.
           267.7 μg pAd helper
           189.2 μg pAAV.RepCap
           143.1 μg pTransgene
         To calculate the individual amount of each plasmid/plate, operate on the assumption that
         60 µg of total DNA per plate with a molar ratio of 1:1:1 for the three plasmids will be
         transfected. The combined length of total plasmid DNA of all three plasmids is up to 26 kb
         (pAd helper is 11.6 kb; pAAV.RepCap is 8.2 kb; pTransgene is 6.2 kb). The calculations
         to derive the required moles of DNA for each plasmid is below:
         moles of dsDNA (mol) = mass of dsDNA (g)/([length of dsDNA (bp) × 617.96 g/mol] +
         36.04 g/mol)
                                     = 0.060 g/([26,000 bp × 617.69 g/mol] + 36.04 g/mol)
                                     = 3.734 pmol
         where 617.96 g/mol is the average molecular weight of a base pair, excluding the water
         molecule removed during polymerization, and 36.04 g/mol accounts for the 2-OH and
         2-H added back to the ends.
         Then, using 3.734 pmol DNA for each plasmid, the required μg of each plasmid is
         calculated as:
         mass of dsDNA (g) = moles of dsDNA (mol) × ([length of dsDNA (bp) × 617.96 g/mol]
                                                                                                       Chen et al.
         + 36.04 g/mol)
                                                                                                       3 of 12
Current Protocols in Mouse Biology
        Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 80 of 119
                     For example:
                     mass of pAd helper (g) = 3.734 pmol × ([11,600 bp × 617.96 g/mol] + 36.04 g/mol)
                                            = 26.77 µg per plate
                     An online calculator is available at https://nebiocalculator.neb.com/#!/dsdnaamt.
              12. In another 50-ml tube, add 1.2 ml of 1 mg/ml PEI Max to 2.55 ml Opti-MEM for a
                  final volume of 3.75 ml (a ratio of 2 μg PEI Max to 1 μg DNA). Mix well.
              13. Add PEI Max/Opti-MEM to the plasmid/Opti-MEM mixture, pipet up and down
                  several times, and incubate at room temperature for 15 min.
              14. Pipet up and down several more times, then add 750 μl transfection mixture to each
                  plate of cells. Transfer plates to the incubator for 24 hr and monitor transfection
                  efficiency using a fluorescent microscope if pTransgene expresses a fluorescent
                  protein such as eGFP (Fig. 1B).
                     In a successful transfection, >70% of cells exhibit eGFP expression.
              15. Change medium 24 hr after transfection. Aspirate culture medium and transfection
                  mixture, then slowly add 20 ml prewarmed DMEM-5 per plate. Be careful not to
                  disrupt the cell monolayer.
              16. Incubate plates for an additional 48 hr.
              Harvest virus
              17. Harvest cells and medium 72 hr post-transfection. Draw off 5 ml medium from the
                  plate and set aside in a 15-ml conical tube. Lift cells off the plate using a sterile
                  cell scraper and transfer cells and medium to 50-ml tubes. Rinse plate with the 5 ml
                  previously set aside.
              18. Pool all cells and medium, then centrifuge 10 min at 300 × g (4°C).
              19. Filter supernatant with a 500-ml bottle-top filter with a 0.22-μm PES membrane.
                  Keep the cell pellet on ice.
              20. For supernatant:

                  a. Add 10 g PEG 8000 and 5.8 g NaCl per 100 ml supernatant and stir at 4°C until
                     PEG and NaCl are completely dissolved (1 hr).
                  b. Store at 4°C overnight.
                  c. Centrifuge 30 min at 5000 × g, 4°C.
                  d. Discard supernatant and resuspend pellet (containing virus and protein) in 5 ml
                     PBS-MK (0.5 ml per dish).
              21. For cell pellet:

                  a. Resuspend cell pellet in 10 ml PBS-MK (1 ml per plate).
                  b. To lyse cells, freeze the suspension in a dry ice/ethanol bath, then thaw in a 37°C
                     water bath, and vortex briefly (5 sec). Repeat for a total of three cycles.
              22. Combine the thawed cell lysate and resuspended virus from supernatant in a 50-ml
                  tube.
              23. Add benzonase to a final concentration of 50 U/ml (1 μl per 5 ml). Incubate at 37°C
                  for 30 min.
              24. Centrifuge 20 min at 3000 × g, 4°C to remove cellular and protein debris.
              25. Transfer the clarified supernatant to a new tube.
Chen et al.

 4 of 12
                                                                               Current Protocols in Mouse Biology
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 81 of 119
         This should yield 14 ml crude AAV lysate, which can be stored at 4°C overnight before
         purification by iodixanol gradient ultracentrifugation.

AAV PURIFICATION WITH IODIXANOL GRADIENT                                                           SUPPORT
ULTRACENTRIFUGATION                                                                                PROTOCOL 1
This protocol is for the production of purified AAV vectors from crude AAV lysate
prepared in the Basic Protocol.
Materials
     15%, 25%, and 40% iodixanol solutions (see recipe)
     60% iodixanol solution (Opti-Prep, Sigma-Aldrich, D1556)
     Clarified AAV supernatant (see Basic Protocol)
     70% (v/v) ethanol
     Vector stock buffer (see recipe)

     39-ml Ultra-Clear QuickSeal tubes (25 × 89 mm, Beckman Coulter, 344326)
     10-ml syringes
     14-G, 4-inch pipetting needles with 90° blunt ends (Sigma-Aldrich, CAD7941)
     Beckman Coulter ultracentrifuge with Type 70 Ti rotor
     1.5-ml microcentrifuge tubes
     Stand with clamp
     18-G needles
     Vivaspin 6 centrifugal concentrator, MWCO 100 K (Vivaproducts, VS0641)

     Additional reagents and equipment for SDS-PAGE and Coomassie blue staining
Prepare gradient
 1. Load the following iodixanol solutions in order into a 39-ml QuickSeal tube using
    a 10-ml syringe with a 14-G, 4-inch pipetting needle:

           9 ml 15% iodixanol
           6 ml 25% iodixanol
           5 ml 40% iodixanol
           5 ml 60% iodixanol.
      Place the needle in the bottom of the tube, then slowly load the solutions at a rate of
      2 ml/min, being careful to avoid introducing bubbles.
         By underlaying each new solution, the 15% solution will be on the top of the gradient
         and the 60% solution on the bottom. A sharp layer will form between gradient interfaces
         under bright light (Fig. 2A).
 2. Carefully overlay the clarified supernatant on top of the gradient using a 10-ml
    syringe with a 14-G, 4-inch pipetting needle (Fig. 2B). Touch the needle tip to the
    surface of the 15% iodixanol solution and slowly load the sample at 2 ml/min.
    Avoid introducing bubbles.
 3. Seal the QuickSeal tubes. Draw a line with a permanent marker on the outside of
    the tube at each interface.
         The interfaces can become obscured after centrifugation (Fig. 2C).
 4. Centrifuge 1 hr at 350,000 × g, 18°C using a Type 70 Ti rotor with a slow acceler-
    ation/deceleration program.
 5. Take the tubes out of the rotor and place them in a stable rack. Be careful not disturb
    or mix the gradient with excessive motion.
                                                                                                   Chen et al.

                                                                                                   5 of 12
Current Protocols in Mouse Biology
        Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 82 of 119




              Figure 2 Iodixanol gradient ultracentrifugation for rAAV purification. (A) Loading the iodixanol
              gradient with a long needle. (B) Loading the rAAV crude lysate on top of the iodixanol gradient.
              (C) Iodixanol gradient after ultracentrifugation. Black lines indicate the interface between different
              iodixanol gradients.

              Collect virus
               6. Prepare fifteen 1.5-ml microcentrifuge tubes. Draw a sharp line on the side of the
                  tubes at 0.75 ml to help guide fraction collection.
               7. Fix the QuickSeal tube onto a stand with a clamp, then swab the tube with 70%
                  ethanol.
               8. Puncture the top of the QuickSeal tube with an 18-G needle.
               9. Puncture a small hole at the bottom of the QuickSeal tube with an 18-G needle and
                  collect fifteen 0.75-ml fractions per tube.
                      The initial flow rate will be quite slow, as the highest density layer is collected first. The
                      flow rate will increase as the density decreases.
              10. Analyze the contaminating protein and virus in the fractions by protein gel elec-
                  trophoresis and Coomassie blue staining.
                      Only the cleanest fractions with VP1-3 bands, which represent the three AAV capsid
                      proteins, will be pooled (Fig. 3).
                      Alternative: Puncture the QuickSeal tube slightly below the 40-60% interface with an
                      18-G needle attached to a 10-ml syringe with the bevel facing up. Collect 4 ml. Take care
                      to avoid collecting the protein-rich material at the 40-25% interface (Fig. 2C).
              Perform diafiltration and concentration
              11. Add 5 ml vector stock buffer to a Vivaspin 6 concentrator and centrifuge 5 min at
                  1800 × g, 4°C.
              12. Dilute the virus prep three-fold with virus stock buffer.
              13. Load on the Vivaspin 6 concentrator and centrifuge 5 min at 1800 × g, 4°C. Mix
Chen et al.
                  solution by pipetting up and down five times in the top chamber.
 6 of 12
                                                                                     Current Protocols in Mouse Biology
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 83 of 119




Figure 3 Example of a Commassie blue–stained 4-12% SDS-PAGE gel after electrophoresis of
14 gradient fractions collected from the centrifuge tube. Asterisks indicate AAV capsids VP1, VP2,
and VP3. The control is 1010 physical particles of purified rAAV.

14. Repeat until the volume of solution in the top chamber is 0.5-1 ml.
15. Repeat with the rest of virus as above.
16. Add 5 ml fresh virus stock buffer and spin as above.
17. Repeat step 16 two more times and concentrate the virus to the final volume as
    needed (200-500 μl recommended).
18. Set aside 10 μl virus for titering (see Support Protocol 2). Keep at 4°C for up to
    1 week.
19. Aliquot remaining virus at 25 to 50 μl and freeze at −80°C for long-term storage
    2 years; avoid repeated freeze-thaw cycles.

TITERING AAV PARTICLES BY QUANTIFICATION PCR (Q-PCR)                                                 SUPPORT
                                                                                                     PROTOCOL 2
This protocol is for the titering AAV genomic particles in purified AAV vectors by
Q-PCR.
Materials
     pTransgene plasmid to be used as Q-PCR standard
     Suitable restriction enzyme (e.g., XbaI) and buffer (e.g., Cutsmart)
     Ultrapure distilled H2 O (Invitrogen, 10977015)
     PureLink PCR purification kit (Thermo Fisher, K310001)
     Qubit dsDNA HS assay kit (Thermo Fisher, Q32854)
     Purified AAV (see Support Protocol 1)
     DNase (Thermo Fisher, AM 2238) with 10× DNase buffer
     0.5 M EDTA, pH 8.0 (Corning, 46034Cl)
     TaqMan universal master mix II (Thermo Fisher, 4440040)
     Q-PCR primer/probe (designed by individual laboratory or commercially available)

     Sequence analysis software (e.g., Sequencher, MacVector, Lasergene, Geneious, or
        Snapgene)
     1.5-ml microcentrifuge tubes
                                                                                                     Chen et al.
     384-well Q-PCR plate
                                                                                                     7 of 12
Current Protocols in Mouse Biology
        Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 84 of 119
                  Real-time thermal cycler (Bio-Rad, CFX 384)
              Prepare Q-PCR standards
               1. Obtain a plasmid with the same gene or promoter as pTransgene used in AAV
                  production.
               2. Look for unique restriction sites in pTransgene using sequence analysis software
                  (such as Sequencher, MacVector, Lasergene, Geneious, or Snapgene). Linearize the
                  plasmid with a suitable restriction enzyme that is outside of the primer probe region.
                  For the example pTransgene in the Basic Protocol, we use XbaI in the following
                  reaction:

                      3 μl 1 µg/µl pTransgene
                      5 μl Cutsmart buffer
                      2 μl XbaI restriction enzyme
                      40 μl H2 O.
                  Incubate at 37°C for 5 hr.
               3. Purify the digest product with a Purelink PCR purification kit as per kit instructions.
               4. Quantify the linearized plasmid DNA concentration by Qubit dsDNA HS assay kit.
               5. Make 1 ml of plasmid stock at 1 × 1011 copies/ml. First, convert the unit of DNA
                  concentration from ng/μl to copies/μl using the Mass-to-Mole function of the online
                  calculator https://nebiocalculator.neb.com/#!/dsdnaamt.

                  For a plasmid size of 5210 bp and a linearized plasmid DNA concentration of
                  15 ng/μl, the calculations are:

                      moles dsDNA (mol) = mass of dsDNA (g)/([length of dsDNA (bp) ×
                        617.96 g/mol] + 36.04 g/mol)
                                       = 15 × 10−9 g/([5210 bp × 617.96 g/mol] + 36.04 g/mol)
                                       = 4.741 × 10−15 mol
                      DNA copy number = moles of dsDNA × 6.022× 1023 molecules/mol
                                       = 4.741 × 10−15 mol × 6.022× 1023 molecules/mol
                                       = 2.855 × 109 copies/μl
                  Here, 617.96 g/mol is the average molecular weight of a base pair, excluding the
                  water molecule removed during polymerization; 36.04 g/mol accounts for the 2-OH
                  and 2-H added back to the ends; and 6.022 × 1023 is Avagadro’s number.

                  Dilute in 1 ml H2 O as needed for 1 × 1011 copies/ml.
               6. Make a serial dilution of this stock to generate solutions with 1 × 1010 , 1 × 109 ,
                  1 × 108 , 1 × 107 , 1 × 106 and 1 × 105 copies/ml. Aliquot and keep up to 6 months
                  at –20°C.
              Treat AAV with DNase and dilute
               7. Prepare the DNase reaction in a 1.5-ml tube:

                      2 μl purified virus
                      2 μl DNase buffer
                      1 μl DNase
                      15 μl H2 O.
                  Incubate at 37°C for 30 min.
Chen et al.

 8 of 12
                                                                             Current Protocols in Mouse Biology
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 85 of 119
 8. Inactivate DNase by adding 1 μl of 0.5 M EDTA, pH 8.0, and incubating at 75°C
    for 10 min.
 9. Centrifuge 30 sec at 12,000 × g.
10. Make 1:1000 and 1:10,000 virus dilutions. For the 1:1000 dilution, add 2 μl DNase-
    treated AAV (already diluted 1:10.5) to 188.5 μl H2 O. For the 1:10,000 dilution,
    add 10 μl of the 1:1000 dilution to 90 μl H2 O.
Perform Q-PCR and determine titer
11. Set up Q-PCR reaction. Prepare and run each sample in triplicate (the serial dilution
    standard from 1 × 1010 to 1 × 105 copies/ml from step 5 and the two virus dilutions
    from step 10). In each well of a 384-well Q-PCR plate, add:

           5 μl Taqman master mix
           0.5 μl 20× primer/probe
           4.5 μl sample
12. Run the Q-PCR program in a real-time thermal cycler:

           Step 1: 95°C for 10 min
           Step 2: 95°C for 10 sec
           Step 3: 60°C for 1 min
           Repeat steps 2 and 3 for 39 cycles
13. Use the standard curve to predict the titer of the vector. Make sure to account for the
    dilution factor and the single-stranded nature of the AAV vector genome using the
    following formula:

           Virus titer = quantification result of each dilution × dilution factor × 2
      Determine the final AAV titer as the average of the two dilutions.

REAGENTS AND SOLUTIONS
DMEM-5 and DMEM-10
     500 ml DMEM, High Glucose (Thermo Fisher, 11965092)
     25 or 50 ml FBS (GE Healthcare, SH30396.03HI)
     5 ml 200 mM L-glutamine (Thermo Fisher, 25030081)
     5 ml 10,000 U/ml penicillin/streptomycin (Thermo Fisher, 15140122)
     Store up to 1 month at 4°C
Iodixanol solutions, 15%, 25%, and 40%
     15% iodixanol (35 ml):
     26.2 ml PBS-MKN (see recipe)
     8.8 ml Opti-Prep (60% iodixanol, Sigma-Aldrich, D1556)

     25% iodixanol (30 ml):
     17.5 ml PBS-MK (see recipe)
     12.5 ml Opti-Prep

     40% iodixanol (25 ml):
     8.2 ml PBS-MK (see recipe)
     16.8 ml Opti-Prep
     Mix all solutions well by vortexing
     Store up to 1 month at 4°C
                                                                                              Chen et al.

                                                                                              9 of 12
Current Protocols in Mouse Biology
        Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 86 of 119
              PBS-MK
                  500 ml PBS, pH 7.4 (Thermo Fisher, 10010023)
                  101.66 mg MgCl2 hexahydrate (Sigma, M9272; final 1 mM)
                  93.2 mg KCl (EMD, PX1405.1; final 2.5 mM)
                  Filter through a 0.22-μm membrane to sterilize
                  Store up to 1 month at 4°C

              PBS-MKN
                  500 ml PBS, pH 7.4 (Thermo Fisher, 10010023)
                  37.99 g NaCl (Fisher Chemical, S271-10; final 1.3 M)
                  101.65 mg MgCl2 hexahydrate (Sigma, M9272; final 1 mM)
                  93.2 mg KCl (EMD, PX1405.1; final 2.5 mM)
                  Filter through a 0.22-μm membrane to sterilize
                  Store up to 1 month at 4°C
              PEI Max solution, 1 mg/ml
                 Dissolve 100 mg PEI Max powder (Polysciences, 24765-1) in 100 ml ultrapure
                 distilled H2 O (Invitrogen, 10977015). Adjust pH to 7.1 with 5 N NaOH (Sigma,
                 221465). Filter through a 0.22-μm membrane to sterilize. Prepare 1-ml aliquots and
                 store up to 6 months at 4°C.
              Vector stock buffer
                  500 ml ultrapure distilled H2 O (Invitrogen, 10977015)
                  5.26 g NaCl (Fisher Chemical, S271-10; final 180 mM)
                  0.89 g Na2 HPO4 ·2H2 O (Millipore, 567550; final 10 mM)
                  50 μl 100× Pluronic F68 (Thermo Fisher, 24040032; final 0.001%)
                  Adjust pH to 7.4 with 1 M HCl (Ricca, 3780-5PT)
                  Filter through a 0.22-μm filter to sterilize
                  Store up to 1 month at 4°C or aliquot and store up to 1 year at –80°C
              COMMENTARY
              Background Information                          Wurm, 2007). Some stable cell lines contain-
                  Over the past several decades, methods      ing integrated copies of rep and cap have also
              have been developed and optimized to increase   been generated to facilitate AAV production
              recombinant AAV vector yield and purity. Ini-   (Chadeuf & Salvetti, 2010). Mammalian
              tially, AAV was produced in mammalian cells     cell systems have been predominant in AAV
              that were transfected with two vector plas-     production, although insect cells, such as
              mids: one containing the transgene flanked      Sf9 cells, have also been developed for AAV
              by viral ITRs, the other helper plasmid con-    production by integrating AAV genes under
              taining the AAV coding genes rep and cap in     the control of a baculovirus-specific promoter
              trans, followed by adenovirus (Ad) infection    (Aslanidi, Lamb, & Zolotukhin, 2009).
              (Hermonat & Muzyczka, 1984). However,               The most popular and straightforward
              this method could not avoid contamination       method for producing AAV is transient trans-
              from the Ad virus. After identifying the Ad     fection of adherent HEK 293 cells. The ad-
              genes E1a, E1b, E2a, E4, and VA required for    vantage of transient transfection is that it per-
              AAV helper function, an Ad helper plasmid       mits the manufacturing of different serotypes
              was developed containing the E2a, E4, and VA    of rAAV by changing only the cap genes in
              genes. HEK 293 cells, which endogenously        the pRepCap plasmid. Calcium phosphate pre-
              contain E1a and E1b, were chosen to package     cipitation of plasmid DNA has been the most
              cells (Xiao, Li, & Samulski, 1998). To          widely used transfection method for rAAV
              improve vector yield, HEK 293 cells were        production (Xiao et al., 1998). However, cal-
              adapted to grow in suspension, thus providing   cium phosphate transfection is sensitive, as
              a platform for large-scale manufacturing of     slight variations in pH will affect transfection
Chen et al.   AAV vector (Hildinger, Baldi, Stettler, &       efficiency and AAV production. PEI is also
10 of 12
                                                                               Current Protocols in Mouse Biology
 Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 87 of 119
used for transfection (Hildinger et al., 2007). It   ITR integrity can be tested by restriction digest
is a highly charged cationic polymer that read-      with enzymes such as SmaI, MscI, or XmaI.
ily binds with highly anionic plasmid DNA.
PEI has several advantages, including that it        Anticipated Results
is well tolerated by HEK 293 cells, it effi-            In skilled hands, it should be possible to
ciently transfects HEK 293 cells, it is inex-        obtain 1012 -1013 genomic viral particles from
pensive compared to commercially available           ten 145-mm plates.
lipid transfection reagents, and it is able to
give reproducible results. PEI Max is a fully        Time Considerations
hydrolyzed, highly water soluble hydrochlo-             rAAV production: Seeding the cells takes
ride salt of PEI. PEI Max is easier to handle        1 hr. Transfection takes 30 min. Harvesting
and has higher water solubility compared to          cells takes 1 hr. Processing media and cells
PEI. Transfection efficiency with PEI Max is         takes 2 hr.
also higher than that of PEI when tested in our         rAAV purification: Preparing the solution
laboratory (data not shown).                         takes 30 min. Loading the gradient and sam-
    Conventional rAAV purification involves          ple takes 30-60 min depending on the prep
multiple rounds of overnight cesium chloride         volume. Fraction or gradient collection takes
gradient centrifugation (Gray et al., 2011).         15 to 30 min. Diafiltration and concentration
This purification method produces reasonably         take 2 hr.
pure vector when performed correctly. How-              rAAV Quantification: Preparing the plas-
ever, it is time-consuming and prolonged ex-         mid takes 30 min. DNase treatment takes
posure to CsCl may affect the potency of             45 min. Q-PCR takes 15 min for setup and
the AAV vector (Zolotukhin et al., 1999).            2 hr to run the program.
More recently, an iodixanol gradient has
been developed for rAAV purification. This
                                                     Conflict of Interest
                                                         B.L.D. is a founder of Spark Therapeutics,
method is achieved after one hour of cen-
                                                     Inc. and Talee Bio, Inc., and is on the sci-
trifugation and has low toxicity (Zolotukhin
                                                     entific advisory board of Sarepta Therapeu-
et al., 1999). Furthermore, ion-exchange chro-
                                                     tics, Homology Medicines, Prevail Therapeu-
matography and affinity chromatography have
                                                     tics, and Intellia Therapeutics. The content of
been developed for large-scale AAV produc-
                                                     this submission was not financially supported
tion (Auricchio, O’Connor, Hildinger, & Wil-
                                                     or reviewed by any of the aforementioned
son, 2001; O’Riordan, Lachapelle, Vincent, &
                                                     entities.
Wadsworth, 2000).

Critical Parameters                                  Literature Cited
   The final yield of AAV is dependent on            Aslanidi, G., Lamb, K., & Zolotukhin, S. (2009).
transfection efficiency, which correlates to the        An inducible system for highly efficient pro-
                                                        duction of recombinant adeno-associated virus
state of cell health. Optimal transfection effi-        (rAAV) vectors in insect Sf9 cells. Proceed-
ciency is achieved by passaging the cells twice         ings of the National Academy of Sciences of the
per week to keep them in exponential growth             United States of America, 106, 5059–5064. doi:
conditions and splitting the cells prior to reach-      10.1073/pnas.0810614106.
ing 90% confluence. It is recommended to             Auricchio, A., O’Connor, E., Hildinger, M., & Wil-
keep cells lower than passage 25 and to trans-         son, J. M (2001). A single-step affinity col-
fect the cells at 80% confluence. Investigators        umn for purification of serotype-5 based adeno-
                                                       associated viral vectors. Molecular Therapy, 4,
should test the PEI Max transfection solutions         372–374. doi: 10.1006/mthe.2001.0462.
for their efficiencies before undertaking AAV
                                                     Chadeuf, G., & Salvetti, A. (2010). Stable pro-
production. Pilot experiments can be done by           ducer cell lines for adeno-associated virus
transfecting with pTransgene expressing a flu-         (AAV) assembly. Cold Spring Harbor Pro-
orescent gene into HEK 293 cell in one 145-            tocols, pdb.prot5496. doi: 10.1101/pdb.prot54
mm plate. Expression is monitored by fluores-          96.
cence microscopy; over 70% of cells should           Gray, S. J., Choi, V. W., Asokan, A., Haberman, R.
show evident expression after 24 hr.                    A., McCown, T. J., & Samulski, R. J. (2011).
                                                        Production of recombinant adeno-associated vi-
                                                        ral vectors and use in in vitro and in vivo
Troubleshooting                                         administration. Current Protocols in Neuro-
    A common problem with AAV production                science, 57, 4.17.1–4.17.30. doi: 10.1002/04711
is low yield. Low yield can be caused by low            42301.ns0417s57.
transfection efficiency (referred to in Critical     Hermonat, P. L., & Muzyczka, N. (1984). Use of       Chen et al.
Parameters) or loss of integrity in the ITR.            adeno-associated virus as a mammalian DNA
                                                                                                          11 of 12
Current Protocols in Mouse Biology
        Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 88 of 119
                 cloning vector: Transduction of neomycin resis-      combinant adeno-associated virus (rAAV). The
                 tance into mammalian tissue culture cells. Pro-      Journal of Gene Medicine, 2, 444–454. doi:
                 ceedings of the National Academy of Sciences         10.1002/1521-2254(200011/12)2:6<444::AID-
                 of the United States of America, 81, 6466–6470.      JGM132>3.0.CO;2-1.
                 doi: 10.1073/pnas.81.20.6466.                     Xiao, X., Li, J., & Samulski, R. J (1998).
              Hildinger, M., Baldi, L., Stettler, M., &               Production of high-titer recombinant adeno-
                 Wurm, F. M (2007). High-titer, serum-free            associated virus vectors in the absence of
                 production of adeno-associated virus vec-            helper adenovirus. Journal of Virology, 72,
                 tors by polyethyleneimine-mediated plasmid           2224–2232.
                 transfection in mammalian suspension cells.       Zolotukhin, S., Byrne, B. J., Mason, E., Zolo-
                 Biotechnology Letters, 29, 1713–1721. doi:           tukhin, I., Potter, M., Chesnut, K., . . . Muzy-
                 10.1007/s10529-007-9441-3.                           czka, N. (1999). Recombinant adeno-associated
              O’Riordan, C. R., Lachapelle, A. L., Vincent,           virus purification using novel methods improves
                K. A., & Wadsworth, S. C. (2000). Scaleable           infectious titer and yield. Gene Therapy, 6, 973–
                chromatographic purification process for re-          985. doi: 10.1038/sj.gt.3300938.




Chen et al.

12 of 12
                                                                                     Current Protocols in Mouse Biology
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 89 of 119




                     Exhibit Q
7/29/2020             Case 2:20-cv-03649-PBT          Document
                                 Polyethylenimine HCl MAX, Linear, MW14-14      Filed 08/27/20
                                                                      40000, Transfection             Page
                                                                                          Grade (PEI MAX 40K) |90  of 119
                                                                                                                Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r          Go    OCT MAY JUL                      👤    ⍰❎
   18 captures                                                                                              09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture

       Welcome! Please login or create an account




                                                                     Connect with us:

                                                                       Search Name, CAS No. or Property…

                                                                                                                         Advanced Search




      PRODUCTS
      Home / Products / Monomers & Polymers / Polymers / Amine Functional Polymers /
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Monomers & Polymers / Polymers / Polyethylenimine (PEI) /


      PEI MAX - Transfection Grade Linear Polyethylenimine Hydrochloride
      (MW 40,000)

                                                                           View pricing for: Americas/Asia, Europe, Taiwan
                                                                            Catalog No.        Packaging Size            Price       Quantity

                                                                            24765-1            1g                      $345.00      0


                                                                                                                             Add to Cart

                                                                                                                                  Bulk Quote




      DESCRIPTION

      PEI MAX 40K (also known as PEI 22K in free base) is a powerful, trusted, and cost-effective transient
      transfection reagent. In HEK293 and CHO expression systems, PEI offers consistently high gene expression
      on a wide scale (96 well plates up to 100 L bioreactors). Each year, more researchers and companies turn to
      Polysciences PEI to gain an edge in their critical work. Relative to most other options, using PEI to prepare
      transfection reagents in-house can offer as much as a 40% reduction in total transfection costs.


      PEI MAX 40K is easier to use and offers consistently higher titers than PEI 25K. PEI 25K transfection
      solutions typically take several hours to prepare, while PEI MAX 40K can be converted to a ready-to-use
      solution in under two hours. Additionally, PEI 25K contains 4-11% residual propionyl groups, which prevents
      the polymer backbone from strongly binding to DNA. PEI MAX 40K’s fully depropionylated structure means
      each batch performs consistently higher.


https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     1/4
7/29/2020             Case 2:20-cv-03649-PBT          Document
                                 Polyethylenimine HCl MAX, Linear, MW14-14      Filed 08/27/20
                                                                      40000, Transfection             Page
                                                                                          Grade (PEI MAX 40K) |91  of 119
                                                                                                                Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r          Go    OCT MAY JUL                      👤    ⍰❎
   18 captures                                                                                              09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture




      Comparison of PEI 25K (#23966) and PEI MAX 40K (#24765).
      Method: 10e6/mL HEK293 cells in 50 mL FS transfected with IgG64 plasmid pair. PEI:DNA 4:1. Samples
      taken 120 hpt. Quantified with Thermo Fisher #23310. N=4 each. Error bar = standard deviation.


      A pre-made sterile-filtered solution of PEI MAX 40K is available as our Transporter 5™ Transfection
      Reagent.



      CAS#: 49553-93-7
      Molecular Weight: 40,000 (~22,000 free base)
      Soluble In: Cold and room temperature water
      Insoluble in: Common organic solvents (ethanol, acetone, tetrahydrofuran)
      Appearance: White to off-white free flowing solid
      Reference(s):
      Baranyi, L. et al. Rapid Generation of Stable Cell Lines Expressing High Levels of Erythropoietin, Factor VIII,
      and an Antihuman CD20 Antibody Using Lentiviral Vectors. Human Gene Therapy Methods 24, 214–227
      (2013). doi:10.1089/hgtb.2013.002
      ** Delafosse, L., Xu, P. & Durocher, Y. Comparative study of polyethylenimines for transient gene expression
      in mammalian HEK293 and CHO cells. Journal of Biotechnology 227, 103–111 (2016).
      doi:10.1016/j.jbiotec.2016.04.028
      ** Gutiérrez-Granados, S., Cervera, L., Segura, M. de las M., Wölfel, J. & Gòdia, F. Optimized production of
      HIV-1 virus-like particles by transient transfection in CAP-T cells. Applied Microbiology and Biotechnology
      100, 3935–3947 (2016). doi:10.1007/s00253-015-7213-x
      Kobayashi, S., Yoshii, K., Hirano, M., Muto, M. & Kariwa, H. A novel reverse genetics system for production
      of infectious West Nile virus using homologous recombination in mammalian cells. Journal of Virological
      Methods 240, 14–20 (2017). doi:10.1016/j.jviromet.2016.11.006
      ** Longo, P. a, Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih
      Polyethylenimine (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-
      3.00018-5.

https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     2/4
7/29/2020             Case 2:20-cv-03649-PBT          Document
                                 Polyethylenimine HCl MAX, Linear, MW14-14      Filed 08/27/20
                                                                      40000, Transfection             Page
                                                                                          Grade (PEI MAX 40K) |92  of 119
                                                                                                                Polysciences

      Mann JF, McKay PF, Arokiasamy S, Patel RK, Klein K, Shattock RJ. (2013).Go
    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r Pulmonary delivery
                                                                                          OCT MAY     JULof DNA                       👤    ⍰❎
      vaccine constructs using deacylated PEI elicits immune responses and protects against viral challenge
   18 infection.
       captures J Control Release. 170(3):452-9.                                                            09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture
      ** Stuible, M. et al. Optimization of a high-cell-density polyethylenimine transfection method for rapid protein
      production in CHO-EBNA1 cells. Journal of Biotechnology 281, 39–47 (2018).
      doi:10.1016/j.jbiotec.2018.06.307
      Thomas M, Lu JJ, Ge Q, Zhang C, Chen J, Klibanov AM. (2005). Full deacylation of polyethylenimine
      dramatically boosts its gene delivery efficiency and specificity to mouse lung. Proc Natl Acad Sci U S A.
      102(16):5679-84.
      ** Contains particularly useful information.
      TSCA
      Hazards: Irritant
      Handling: Glove, chemical goggles & fume hood
      Storage: Store at room temperature


      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
       MSDS Material Safety Datasheet 24765 (PDF)

       DATA FT-IR Spectrum

       DATA Example COA

       LIT      BSE/TSE Statement
       LIT      Transfection Reagent Preparation and Storage Recommendations


      RELATED PRODUCTS
      Transporter 5™ Transfection Reagent

      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K)




        US Headquarters                    European Sales and                  Asia Pacific Sales                 More Info
        Polysciences, Inc.                 Distribution                        and Distribution                      Request a Catalog
        400 Valley Road                    Polysciences Europe                 Polysciences Asia Pacific,            Quality Statement
        Warrington, PA 18976               GmbH                                Inc.                                  Ordering Info
                                           Badener Str. 13                     2F-1, 207 DunHua N. Rd.               Contact Us
        1 (800) 523-2575 or (215)
                                           69493 Hirschberg an der             Taipei, Taiwan 10595
        343-6484                                                                                                  Resources
                                           Bergstrasse, Germany
        fax: 1 (800) 343-3291 or                                               (886) 2 8712 0600                     Technical Library
        (215) 343-0214                     +(49) 6201 845 20 0                 (886) 2 8712 2677 fax                 Press Releases
        info@polysciences.com              +(49) 6201 845 20 20 fax            info@polysciences.tw                  Trade Shows & Events
                                           info@polysciences.de                                                      International
                                                                                                                     Distributors




          Polysciences, Inc. © 2018 Privacy Policy Terms and Conditions



https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     3/4
7/29/2020             Case 2:20-cv-03649-PBT          Document
                                 Polyethylenimine HCl MAX, Linear, MW14-14      Filed 08/27/20
                                                                      40000, Transfection             Page
                                                                                          Grade (PEI MAX 40K) |93  of 119
                                                                                                                Polysciences

    http://www.polysciences.com/default/catalog-products/life-sciences/transfection-r          Go    OCT MAY JUL                      👤    ⍰❎
   18 captures
                                                                      Wholly Owned Subsidiaries
                                                                                                            09                             f 🐦
   24 Oct 2017 - 10 Jul 2020                                                                         2018 2019 2020              ▾ About this capture


                                                                      Wholly Owned Subsidiaries




https://web.archive.org/web/20190509212257/http://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimi…     4/4
7/30/2020                Case 2:20-cv-03649-PBT Transport
                                                Document        14-14Reagent
                                                          5 Transfection Filed| Catalog
                                                                                08/27/20ProductsPage 94 of 119

    http://www.polysciences.com/default/transporter-5-transfection-reagent                               Go   OCT DEC JUN
                                                                                                                                            👤   ⍰❎
   29 captures                                                                                                        04                        f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                                  2017 2018 2020         ▾ About this capture

      Welcome! Please login or create an account




                                                                                 Connect with us:

                                                                                   Search Name, CAS No. or Property…

                                                                                                                               Advanced Search




      PRODUCTS
      Home / Products / Life Sciences / Transfection Reagents / Transporter 5™ Transfection Reagent


      Transporter 5™ Transfection Reagent

                                                                             View pricing for: Americas/Asia, Europe, Taiwan
                                                                              Catalog No.         Packaging Size            Price         Quantity

                                                                              26008-5             5 mL                     $95.00     0

                                                                              26008-50            50 mL                    $495.00    0


                                                                                                                                 Add to Cart

                                                                                                                                      Bulk Quote




      DESCRIPTION

      Transporter 5™ is a premium ready-to-use transfection reagent prepared from our popular linear
      polyethylenimine MAX (PEI MAX 1 mg/mL). Transporter 5™ effectively transfects mammalian and insect
      cells, especially HEK-293, CHO, and Sf9.


      We understand every transfection is a major investment, so we designed Transporter 5™ to be a reliable
      reagent in any process.


      The quality of Transporter 5™ begins with our production process. Our special production method for PEI
      creates pure polymer with no batch-to-batch molecular weight variation. Transporter 5™ combines our
      consistent PEI with the highest quality USP/NF reagents in sterile, single-use equipment. While standard
      methods use 0.2µm sterile-filters, we use 0.1µm to completely eliminate mycoplasma risk.


      Our Quality Control ensures Transporter 5™ is the most reliable reagent available. We developed our own
      scientifically-sound, quantitative performance assay for Transporter 5™. Most commercial performance assays
      are based on qualitative assays like SEAP and GFP. These assays cannot ensure the high titers most scientists


https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                           1/3
7/30/2020             Case 2:20-cv-03649-PBT Transport
                                             Document        14-14Reagent
                                                       5 Transfection Filed| Catalog
                                                                             08/27/20ProductsPage 95 of 119

                                                                                                             Go OCT
      require. The few reagents that are tested quantitatively typically use undisclosed HDAC inhibitors to improve
    http://www.polysciences.com/default/transporter-5-transfection-reagent                                                DEC JUN
                                                                                                                     results.                     👤     ⍰❎
   29 captures
      continuously monitor performance to ensure each batch is as good as when it was created.
                                                                                                                        04
      Transporter 5™ is required to produce high titers without any supplementation. Even after initial quality control, we
                                                                                                                                                        f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                                       2017 2018 2020             ▾ About this capture



      Appearance: Liquid
      Reference(s):
      Rajendra, Y., Kiseljak, D., Baldi, L., Wurm, F. M. and Hacker, D. L. (2015), Transcriptional and post-transcriptional
      limitations of high-yielding, PEI-mediated transient transfection with CHO and HEK-293E cells. Biotechnol Progress,
      31: 541–549. doi: 10.1002/btpr.2064
      Longo, P. A., Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih Polyethylenimine
      (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-3.00018-5.

      Wulhfard, S., Baldi, L., Hacker, D. L. & Wurm, F. Valproic acid enhances recombinant mRNA and protein levels in
      transiently transfected Chinese hamster ovary cells. Journal of Biotechnology 148, 128–132 (2010).
      doi:10.1016/j.jbiotec.2010.05.003
      Backliwal, G., Hildinger, M., Hasija, V. and Wurm, F. M. (2008), High-density transfection with HEK-293 cells allows
      doubling of transient titers and removes need for a priori DNA complex formation with PEI. Biotechnol. Bioeng.,
      99: 721–727. doi: 10.1002/bit.21596

      Backliwal, G. et al. Rational vector design and multi-pathway modulation of HEK 293E cells yield recombinant
      antibody titers exceeding 1 g/l by transient transfection under serum-free conditions. Nucleic Acids Research 36, e96–
      e96 (2008). doi:10.1093/nar/gkn423
      Tom, R., Bisson, L. & Durocher, Y. Transfection of HEK293-EBNA1 cells in suspension with linear PEI for
      production of recombinant proteins. Cold Spring Harbor Protocols 3, 1–5 (2008). doi:10.1101/pdb.prot4977
      Choosakoonkriang, S., Lobo, B. A., Koe, G. S., Koe, J. G. and Middaugh, C. R. (2003), Biophysical
      characterization of PEI/DNA complexes. J. Pharm. Sci., 92: 1710–1722. doi: 10.1002/jps.10437
      Expired Patent: US6013240; Nucleic Acid Containing Composition, Preparation, and Uses of the Same

      Hazards: Harmless, use normal precautions
      Handling: Gloves & chemical googles
      Storage: Store at 4 degree C; do not freeze. Shipped at room temperature (RT).

      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS MSDS

      DATA Data Sheet #1024

      LIT     Flyer
      LIT     BSE/TSE Statement


      RELATED PRODUCTS
      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K)

      PEI MAX - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)




       US Headquarters                       European Sales and                    Asia Pacific Sales and                More Info
       Polysciences, Inc.                    Distribution                          Distribution                               Request a Catalog
       400 Valley Road                       Polysciences Europe GmbH              Polysciences Asia Pacific, Inc.            Quality Statement
       Warrington, PA 18976                  Badener Str. 13                       2F-1, 207 DunHua N. Rd.                    Ordering Info
                                             69493 Hirschberg an der               Taipei, Taiwan 10595                       Contact Us
       1 (800) 523-2575 or (215) 343-
                                             Bergstrasse, Germany
       6484                                                                        (886) 2 8712 0600                     Resources
       fax: 1 (800) 343-3291 or              +(49) 6201 845 20 0                   (886) 2 8712 2677 fax                      Technical Library
       (215) 343-0214                        +(49) 6201 845 20 20 fax              info@polysciences.tw                       Press Releases
       info@polysciences.com                 info@polysciences.de                                                             Trade Shows & Events

https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                                    2/3
7/30/2020                Case 2:20-cv-03649-PBT Transport
                                                Document        14-14Reagent
                                                          5 Transfection Filed| Catalog
                                                                                08/27/20ProductsPage 96 of 119

    http://www.polysciences.com/default/transporter-5-transfection-reagent                            Go   OCT DEC   JUN
                                                                                                                 International Distributors
                                                                                                                                     👤     ⍰❎
   29 captures                                                                                                      04                     f 🐦
   20 Dec 2015 - 10 Jul 2020                                                                               2017 2018 2020        ▾ About this capture


         Polysciences, Inc. © 2018 Privacy Policy Terms and Conditions


                                                                         Wholly Owned Subsidiaries


                                                                         Wholly Owned Subsidiaries




https://web.archive.org/web/20181204151655/http://www.polysciences.com/default/transporter-5-transfection-reagent                                       3/3
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 97 of 119




                     Exhibit R
8/5/2020            Case 2:20-cv-03649-PBT           Document
                               Polyethylenimine HCl MAX, Linear, MW14-14     Filed 08/27/20
                                                                   40000, Transfection              Page
                                                                                       Grade (PEI MAX 40K) |98  of 119
                                                                                                            Polysciences


  Welcome! Please login or create an account




                                                                                        Connect with us:

                                                                                         Search entire store here...

                                                                                                                                   Advanced Search




      PRODUCTS
      Home / Products / Monomers & Polymers / Polymers / Amine Functional Polymers /
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Monomers & Polymers / Polymers / Polyethylenimine (PEI) /
      Home / Products / Transfection & Bioprocessing / Transfection Reagents / PEI Transfection Reagents /


      PEI MAX® - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)

                                                                             View pricing for: Americas/Asia, Europe, Taiwan
                                                                              Catalog No.         Packaging Size          Price        Quantity

                                                                              24765-1             1g                    $1,035.00     0


                                                                                                                                   Add to Cart

                                                                                                                                      Bulk Quote




      DESCRIPTION

      PEI MAX 40K (also known as PEI 22K in free base) is a powerful, trusted, and cost-effective transient
      transfection reagent. In HEK293 and CHO expression systems, PEI offers consistently high gene expression
      on a wide scale (96 well plates up to 100 L bioreactors). Each year, more researchers and companies turn to
      Polysciences PEI to gain an edge in their critical work. Relative to most other options, using PEI to prepare
      transfection reagents in-house can offer as much as a 40% reduction in total transfection costs.


      PEI MAX 40K is easier to use and offers consistently higher titers than PEI 25K. PEI 25K transfection
      solutions typically take several hours to prepare, while PEI MAX 40K can be converted to a ready-to-use
      solution in under two hours. Additionally, PEI 25K contains 4-11% residual propionyl groups, which prevents
      the polymer backbone from strongly binding to DNA. PEI MAX 40K’s fully depropionylated structure means
      each batch performs consistently higher.




https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/      1/3
8/5/2020            Case 2:20-cv-03649-PBT           Document
                               Polyethylenimine HCl MAX, Linear, MW14-14     Filed 08/27/20
                                                                   40000, Transfection              Page
                                                                                       Grade (PEI MAX 40K) |99  of 119
                                                                                                            Polysciences




      Comparison of PEI 25K (#23966) and PEI MAX 40K (#24765).
      Method: 10e6/mL HEK293 cells in 50 mL FS transfected with IgG64 plasmid pair. PEI:DNA 4:1. Samples
      taken 120 hpt. Quantified with Thermo Fisher #23310. N=4 each. Error bar = standard deviation.


      A pre-made sterile-filtered solution of PEI MAX 40K is available as our Transporter 5™ Transfection
      Reagent.



      CAS#: 49553-93-7
      Molecular Weight: 40,000 (~22,000 free base)
      Soluble In: Cold and room temperature water
      Insoluble in: Common organic solvents (ethanol, acetone, tetrahydrofuran)
      Appearance: White to off-white free flowing solid
      Reference(s):
      Baranyi, L. et al. Rapid Generation of Stable Cell Lines Expressing High Levels of Erythropoietin, Factor VIII,
      and an Antihuman CD20 Antibody Using Lentiviral Vectors. Human Gene Therapy Methods 24, 214–227
      (2013). doi:10.1089/hgtb.2013.002
      ** Delafosse, L., Xu, P. & Durocher, Y. Comparative study of polyethylenimines for transient gene expression
      in mammalian HEK293 and CHO cells. Journal of Biotechnology 227, 103–111 (2016).
      doi:10.1016/j.jbiotec.2016.04.028
      ** Gutiérrez-Granados, S., Cervera, L., Segura, M. de las M., Wölfel, J. & Gòdia, F. Optimized production of
      HIV-1 virus-like particles by transient transfection in CAP-T cells. Applied Microbiology and Biotechnology
      100, 3935–3947 (2016). doi:10.1007/s00253-015-7213-x
      Kobayashi, S., Yoshii, K., Hirano, M., Muto, M. & Kariwa, H. A novel reverse genetics system for production
      of infectious West Nile virus using homologous recombination in mammalian cells. Journal of Virological
      Methods 240, 14–20 (2017). doi:10.1016/j.jviromet.2016.11.006
      ** Longo, P. a, Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih
      Polyethylenimine (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-
      3.00018-5.
      Mann JF, McKay PF, Arokiasamy S, Patel RK, Klein K, Shattock RJ. (2013). Pulmonary delivery of DNA
      vaccine constructs using deacylated PEI elicits immune responses and protects against viral challenge
      infection. J Control Release. 170(3):452-9.
      Pinnapireddy, S. R., Duse, L., Strehlow, B., Schäfer, J., & Bakowsky, U. (2017). Composite liposome-
      PEI/nucleic acid lipopolyplexes for safe and efficient gene delivery and gene knockdown. Colloids and
      Surfaces B: Biointerfaces, 158, 93-101.



https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/   2/3
8/5/2020            Case 2:20-cv-03649-PBT          Document
                               Polyethylenimine HCl MAX, Linear, MW14-14     Filed 08/27/20
                                                                    40000, Transfection             Page
                                                                                        Grade (PEI MAX 40K) 100    of 119
                                                                                                            | Polysciences
      ** Stuible, M. et al. Optimization of a high-cell-density polyethylenimine transfection method for rapid protein
      production in CHO-EBNA1 cells. Journal of Biotechnology 281, 39–47 (2018).
      doi:10.1016/j.jbiotec.2018.06.307
      Thomas M, Lu JJ, Ge Q, Zhang C, Chen J, Klibanov AM. (2005). Full deacylation of polyethylenimine
      dramatically boosts its gene delivery efficiency and specificity to mouse lung. Proc Natl Acad Sci U S A.
      102(16):5679-84.
      ** Contains particularly useful information.

      Hazards: Irritant
      Handling: Glove, chemical goggles & fume hood
      Storage: Store at room temperature

      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS Material Safety Datasheet 24765 (PDF)

      DATA FT-IR Spectrum

      LIT    PEI Transfection Reagents


      RELATED PRODUCTS
      Transporter 5™ Transfection Reagent

      MAXgene™ GMP Transfection Reagent

      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K™)




  US Headquarters               European Sales and            Asia Pacific Sales             More Info
  Polysciences, Inc.            Distribution                  and Distribution                 Request a Catalog
  400 Valley Road               Polysciences Europe           Polysciences Asia                Quality Statement
  Warrington, PA 18976          GmbH                          Pacific, Inc.                    Ordering Info
                                Badener Str. 13               2F-1, 207 DunHua N.              Contact Us
  1 (800) 523-2575 or
                                69493 Hirschberg an der       Rd.
  (215) 343-6484                                                                             Resources
                                Bergstrasse, Germany          Taipei, Taiwan 10595
  fax: 1 (800) 343-3291 or                                                                     Technical Library
  (215) 343-0214                +(49) 6201 845 20 0           (886) 2 8712 0600                Press Releases
  info@polysciences.com         +(49) 6201 845 20 20 fax      (886) 2 8712 2677 fax            Trade Shows & Events
                                info@polysciences.de          info@polysciences.tw             International
                                                                                               Distributors               Download Catalog

  Wholly Owned Subsidiaries




  Polysciences, Inc. © 2020                                                                                     Privacy Policy   Terms and Conditions




https://www.polysciences.com/default/catalog-products/life-sciences/transfection-reagents/polyethylenimine-max-mw40000-high-potency-linear-pei/     3/3
8/4/2020           Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                          Transport 5 Transfection Filed| Catalog
                                                                          08/27/20ProductsPage 101 of 119


  Welcome! Please login or create an account




                                                                                     Connect with us:

                                                                                       Search entire store here...

                                                                                                                                        Advanced Search




      PRODUCTS
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Transfection & Bioprocessing / Transfection Reagents / PEI Transfection Reagents /


      Transporter 5™ Transfection Reagent

                                                                             View pricing for: Americas/Asia, Europe, Taiwan
                                                                               Catalog No.         Packaging Size               Price       Quantity

                                                                               26008-5             5 mL                       $285.00      0

                                                                               26008-50            50 mL                      $1,185.00    0


                                                                                                                                     Add to Cart

                                                                                                                                           Bulk Quote




      DESCRIPTION

      Transporter 5™ is a premium ready-to-use transfection reagent prepared from our popular linear
      polyethylenimine MAX (PEI MAX® 1 mg/mL). Transporter 5™ effectively transfects mammalian and insect
      cells, especially HEK-293, CHO, and Sf9.


      We understand every transfection is a major investment, so we designed Transporter 5™ to be a reliable
      reagent in any process.


      The quality of Transporter 5™ begins with our production process. Our special production method for PEI
      creates pure polymer with no batch-to-batch molecular weight variation. Transporter 5™ combines our
      consistent PEI with the highest quality USP/NF reagents in sterile, single-use equipment. While standard
      methods use 0.2µm sterile-filters, we use 0.1µm to completely eliminate mycoplasma risk.


   Our Quality Control ensures Transporter 5™ is the most reliable reagent available. We developed our own
WE USE  COOKIES ON THIS SITE TO ENHANCE YOUR USER EXPERIENCE
      scientifically-sound, quantitative performance assay for Transporter 5™. Most commercial performance assays
By clicking the accept button, you acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.
      are based on qualitative assays like SEAP and GFP. These assays cannot ensure the high titers most scientists
     I require.
       accept The few reagents that are tested quantitatively typically use undisclosed HDAC inhibitors to improve results.


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                                   1/3
8/4/2020           Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                          Transport 5 Transfection Filed| Catalog
                                                                          08/27/20ProductsPage 102 of 119
      Transporter 5™ is required to produce high titers without any supplementation. Even after initial quality control, we
      continuously monitor performance to ensure each batch is as good as when it was created.




      Appearance: Liquid
      Reference(s):
      Rajendra, Y., Kiseljak, D., Baldi, L., Wurm, F. M. and Hacker, D. L. (2015), Transcriptional and post-transcriptional
      limitations of high-yielding, PEI-mediated transient transfection with CHO and HEK-293E cells. Biotechnol Progress,
      31: 541–549. doi: 10.1002/btpr.2064

      Longo, P. A., Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih Polyethylenimine
      (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-3.00018-5.

      Wulhfard, S., Baldi, L., Hacker, D. L. & Wurm, F. Valproic acid enhances recombinant mRNA and protein levels in
      transiently transfected Chinese hamster ovary cells. Journal of Biotechnology 148, 128–132 (2010).
      doi:10.1016/j.jbiotec.2010.05.003

      Backliwal, G., Hildinger, M., Hasija, V. and Wurm, F. M. (2008), High-density transfection with HEK-293 cells allows
      doubling of transient titers and removes need for a priori DNA complex formation with PEI. Biotechnol. Bioeng.,
      99: 721–727. doi: 10.1002/bit.21596

      Backliwal, G. et al. Rational vector design and multi-pathway modulation of HEK 293E cells yield recombinant
      antibody titers exceeding 1 g/l by transient transfection under serum-free conditions. Nucleic Acids Research 36, e96–
      e96 (2008). doi:10.1093/nar/gkn423
      Tom, R., Bisson, L. & Durocher, Y. Transfection of HEK293-EBNA1 cells in suspension with linear PEI for
      production of recombinant proteins. Cold Spring Harbor Protocols 3, 1–5 (2008). doi:10.1101/pdb.prot4977
      Choosakoonkriang, S., Lobo, B. A., Koe, G. S., Koe, J. G. and Middaugh, C. R. (2003), Biophysical
      characterization of PEI/DNA complexes. J. Pharm. Sci., 92: 1710–1722. doi: 10.1002/jps.10437
      Expired Patent: US6013240; Nucleic Acid Containing Composition, Preparation, and Uses of the Same
      Hazards: Harmless, use normal precautions
      Handling: Gloves & chemical goggles
      Storage: Store at 4°C; do not freeze. Shipped at room temperature (RT).


      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS MSDS

      DATA Data Sheet #1024

      LIT    PEI Transfection Reagents


      RELATED PRODUCTS
      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K™)

      MAXgene™ GMP Transfection Reagent

      PEI MAX® - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)




  US Headquarters                European Sales                 Asia Pacific Sales              More Info
  Polysciences, Inc.             and Distribution               and Distribution                   Request a Catalog
  400 Valley Road                Polysciences Europe            Polysciences Asia                  Quality Statement
  Warrington, PA 18976           GmbH                           Pacific, Inc.                      Ordering Info
                                 Badener Str. 13                2F-1, 207 DunHua N.                Contact Us
  1 (800) 523-2575 or
                                 69493 Hirschberg an            Rd.
 (215) 343-6484                                                Resources
WE USE COOKIES ON THIS  SITE TO ENHANCETaipei,
                   der Bergstrasse,     YOUR     USER
                                               Taiwan   EXPERIENCE
                                                      10595
  fax: 1 (800) 343-3291 or                                                                         Technical Library
By clicking the accept button, youGermany
                                   acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.
  (215) 343-0214                                                (886) 2 8712 0600                  Press Releases
  info@polysciences.com
     I accept                                                   (886) 2 8712 2677 fax


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                               2/3
8/4/2020           Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                          Transport 5 Transfection Filed| Catalog
                                                                          08/27/20ProductsPage 103 of 119

                                +(49) 6201 845 20 0            info@polysciences.tw            Trade Shows &              Download Catalog
                                +(49) 6201 845 20 20                                           Events
                                fax                                                            International
                                info@polysciences.de                                           Distributors


  Wholly Owned Subsidiaries




  Polysciences, Inc. © 2020                                                                                    Privacy Policy    Terms and Conditions




WE USE COOKIES ON THIS SITE TO ENHANCE YOUR USER EXPERIENCE
By clicking the accept button, you acknowledge that you have read and understand the privacy policy. Polysciences privacy policy can be found here.

     I accept


https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                               3/3
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 104 of 119




                      Exhibit S
             Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 105 of 119




                                                                            400 Valley Road • Warrington, PA 18976




                                C ER TIFIC ATE OF ANALYSIS
Product Name:      POLYETHYLENEIMINE 'MAX'(40                Catalog #:   24765
                   000M.W. LINEAR
Lot Number:        706510




            Parameter                    Specifications                   Results

Transfection Performance Testing             ≥ 7.0                         10.8                    mG/L
(IgG Expression in HEK293)

Residual Propionyl Group %                   < 3.0                          0.2                      %


Inherent Viscosity ( 25°C, 1%              0.45 - 0.90                     0.74                     dL/g
aqueous solution)

FT-IR                                 conforms to standard                 Pass




                                                                  Date:       Tuesday, August 01, 2017

                                                                                                     Page 1 of 1


                                                                                             www.polysciences.com
                                                                                     Email: info@polysciences.com
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 106 of 119




                      Exhibit T
             Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 107 of 119




         Transporter 5™
         Transfection Reagent


The Solution For Protein Expression                                                          Part Number
                                                                                             26008
Transporter 5™ is a ready-to-use transient transfection reagent of linear                    Reagent
polyethylenimine (PEI).                                                                      Linear Polyethylenimine (PEI)

                                                                                             Concentration
Applications                                                                                 1 mg/mL (PEI HCl)
                                                                                             12.6 mM (amines)
   •    High-throughput screening (HTS) of protein
   •    High-volume protein and lentivirus production                                        Expression Time
                                                                                             4 to 8 days

Value                                                                                        PEI : DNA Ratio (w : w)
                                                                                             (3 to 7) : 1
Transporter 5™ offers industry-leading value for transfection reagents.
                                                                                             Cell Lines
                              Transfections per $                                            CHO
                                                                                             HEK293
 125
                                                                                             Specification
 100
                                                                                             IgG Expr (120 h.) ≥ 6.5 mg/L
   75
                                                                                             Shelf Life
   50                                                                                        2 years

   25                                                                                        Additional Info
                                                                                             www.polysciences.com/t5
    0
         Other PEI Reagents              Lipofection            Transporter 5™
                                          Reagents
     Graph based on 96-well transfections. The best value for each product group was used.

America, Asia, Oceania           Europe                              Taiwan
info@polysciences.com            info@polysciences.de                info@polysciences.tw
www.polysciences.com             www.polysciences.de                 www.polysciences.tw
(P) 1 (800) 523-2575             (P) +(49) 6201 845 20 0             (P) (886) 2 8712 0600
(F) 1 (800) 343-3291             (F) +(49) 6201 845 20 20            (F) (866) 2 8712 2677
            Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 108 of 119
                                                                                     Apr 2017, Revision 1


Quality
Each batch of Transporter 5™ is prepared by experienced chemists in our ISO 9001 facility in Warrington,
PA. We use disposable, sterile containers for the entire manufacturing and packaging process. 0.1 micron
sterile-filters prior to packaging minimize the risk of bacterial or mycoplasma contamination.

Transporter 5™ is checked for transfection efficiency in HEK293 cell lines using a Human IgG expression
assay.


Ordering Information
Up-to-date pricing and availability information is always available at www.polysciences.com/t5.
                             (96 Well)

 SKU              Size       Transfections           Culture Volume             DNA
 26008-1          1 mL       2,000                   150 mL – 300 mL            150 µg – 300 µg


 26008-5          5 mL       10,000                  750 mL – 1,500 mL          750 µg – 1,500 µg


 26008-50         50 mL      100,000                 7.5 L – 15.0 L             7.5 mg – 15.0 mg



Need Other Sizes?
We are happy to help. Our flexible production and packaging process is designed to meet requests up to
20L with any packaging arrangement. Please send your inquiry to bulk@polysciences.com and we will
get back to you promptly.




America, Asia, Oceania    Europe                     Taiwan
info@polysciences.com     info@polysciences.de       info@polysciences.tw
www.polysciences.com      www.polysciences.de        www.polysciences.tw
(P) 1 (800) 523-2575      (P) +(49) 6201 845 20 0    (P) (886) 2 8712 0600
(F) 1 (800) 343-3291      (F) +(49) 6201 845 20 20   (F) (866) 2 8712 2677
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 109 of 119




                      Exhibit U
                      Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 110 of 119


MA Xgene™ GMP                                                                                                Polysciences
                                                                                                                      Chemistry beyond the ordinary


GMP Grade Transfection PEI




                    Our premier transfection reagent for accelerated clinical therapies

MAXgene™ GMP Transfection Reagent is a cGMP transfection reagent for the                 HIGHLIGHTS
development and manufacturing of viral vectors for cell-and gene-based therapies. It
                                                                                         •     Compatible with different virus
is an ideal reagent in HEK293 and CHO systems for the manufacture of AAVs, LVs and
                                                                                               production platforms
recombinant proteins. MAXgene™ GMP capitalizes on the efficiency and scalability of
                                                                                         •     High transfection efficiency
Polysciences’ PEI MAX while adding the validation process and regulatory components
                                                                                         •     Reliable and scalable performance
necessary for moving into clinical and commercial manufacturing. It is manufactured in
                                                                                         •     cGMP & ISO 13485
accordance with cGMP under an ISO 13485 Quality Management System.
                                                                                         •     Validated manufacturing processes
                                                                                         •     Fully synthetic, animal-origin-free
ATTRIBUTES
                                                                                         •     Cost-effective

 Appearance                               Clear liquid
 Identity                                 FT-IR†
 Molecular Weight                         GPC conforms†
 Impurity Profile                         Residual propionyl†, Residual solvents†
 Storage:                                 Store at 2-8˚ degrees C; do not freeze.
 pH                                       6.3-6.7
 Osmolality                               Complies
 Performance -
    lgG Expression (HEK293)
                                          Complies
    Transfection Efficiency (HEK293)
    Viability (HEK293)
 USP 71 Sterility Testing                 Complies
 USP 63 Mycoplasma                        Negative
 USP 232 Heavy Metals                     Element                     Limit ppm
                                          Cd                          8
                                          Pb                          25
                                          As                          60
                                          Hg                          12
                                          Ir                          40
                                          Os                          40
                                          Pd                          40
                                          Pt                          40                 PEI for Transfection (Clinical Grade)
                                          Rh                          40
                                          Ru                          40                     Cat. #    Description          Size
                                          Cr                          4400
                                                                                                                            1 L tamper
                                          Mo                          6000                   26406-1   MAXgene™ GMP
                                                                                                                            free bottle
                                          Ni                          80
                                          V                           40
                                                                                                       MAXgene™ GMP
                                                                                             26435                          1, 10, 50g
                                          Cu                          1200                             Powder

† Analysis performed on dry precursor (data represents liquid form)



                                                                                             Order today at Polysciences.com


                                                                                                                © 2020 Polysciences Rev. 06.18.20
NORTH AMERICA ° EUROPE ° ASIA
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 111 of 119




                      Exhibit V
8/14/2020         Case 2:20-cv-03649-PBT Document    14-14
                                            PEI Prime™        Filed
                                                       Performance    08/27/20
                                                                   Data (HEK293) Page 112 of 119

                                                                  Articles   Products   About Us        Log In      0




                        Jul 20




                        PEI Prime™ Performance Data (HEK293)

                        PEI Prime™ is an exceptional, high-performance transfection reagent for HEK293 suspension
                        cultures. Transient gene expression (TGE) using PEI Prime™ shows expression levels
                        significantly higher (48%) than the leading competitor PEI.




                        Method: 20 mL cultures containing HEK293 suspensions were transfected with a CMV-SEAP
                        plasmid at optimized PEI/DNA ratios using either PEI Prime™ (3:1 here) or leading
                        competitor PEI. SEAP expression levels were quantified 5 days post-transfection using
                        phosphatase reporter dye and UV/Vis. Values are reported as percentage of leading
                        competitor PEI.




                        4 views




            Recent Posts                                                                                            See All




https://www.serochem.com/post/pei-prime-performance-data-hek293                                                               1/2
8/14/2020         Case 2:20-cv-03649-PBT Document    14-14
                                            PEI Prime™        Filed
                                                       Performance    08/27/20
                                                                   Data (HEK293) Page 113 of 119
              PEI Prime™ Performance
              Data (CHO)


                  3




                                                          Log in to leave a comment.




              © 2019 by Serochem LLC




https://www.serochem.com/post/pei-prime-performance-data-hek293                                    2/2
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 114 of 119




                     Exhibit W
8/5/2020            Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                           Transport 5 Transfection Filed| Catalog
                                                                           08/27/20ProductsPage 115 of 119


  Welcome! Please login or create an account




                                                                                             Connect with us:

                                                                                              Search entire store here...

                                                                                                                                          Advanced Search




      PRODUCTS
      Home / Products / Life Sciences / Transfection Reagents /
      Home / Products / Transfection & Bioprocessing / Transfection Reagents / PEI Transfection Reagents /


      Transporter 5™ Transfection Reagent

                                                                                 View pricing for: Americas/Asia, Europe, Taiwan
                                                                                   Catalog No.         Packaging Size            Price        Quantity

                                                                                   26008-5             5 mL                    $285.00       0

                                                                                   26008-50            50 mL                   $1,185.00     0


                                                                                                                                          Add to Cart

                                                                                                                                             Bulk Quote




      DESCRIPTION

      Transporter 5™ is a premium ready-to-use transfection reagent prepared from our popular linear
      polyethylenimine MAX (PEI MAX® 1 mg/mL). Transporter 5™ effectively transfects mammalian and insect
      cells, especially HEK-293, CHO, and Sf9.


      We understand every transfection is a major investment, so we designed Transporter 5™ to be a reliable
      reagent in any process.


      The quality of Transporter 5™ begins with our production process. Our special production method for PEI
      creates pure polymer with no batch-to-batch molecular weight variation. Transporter 5™ combines our
      consistent PEI with the highest quality USP/NF reagents in sterile, single-use equipment. While standard
      methods use 0.2µm sterile-filters, we use 0.1µm to completely eliminate mycoplasma risk.


      Our Quality Control ensures Transporter 5™ is the most reliable reagent available. We developed our own
      scientifically-sound, quantitative performance assay for Transporter 5™. Most commercial performance assays
      are based on qualitative assays like SEAP and GFP. These assays cannot ensure the high titers most scientists
      require. The few reagents that are tested quantitatively typically use undisclosed HDAC inhibitors to improve results.
      Transporter 5™ is required to produce high titers without any supplementation. Even after initial quality control, we
      continuously monitor performance to ensure each batch is as good as when it was created.

https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                                     1/3
8/5/2020            Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                           Transport 5 Transfection Filed| Catalog
                                                                           08/27/20ProductsPage 116 of 119

      Appearance: Liquid
      Reference(s):
      Rajendra, Y., Kiseljak, D., Baldi, L., Wurm, F. M. and Hacker, D. L. (2015), Transcriptional and post-transcriptional
      limitations of high-yielding, PEI-mediated transient transfection with CHO and HEK-293E cells. Biotechnol Progress,
      31: 541–549. doi: 10.1002/btpr.2064
      Longo, P. A., Kavran, J. M., Kim, M. & Leahy, D. J. Transient Mammalian Cell Transfection wtih Polyethylenimine
      (PEI). Methods Enzymology 529, 227–240 (2013). doi:10.1016/B978-0-12-418687-3.00018-5.

      Wulhfard, S., Baldi, L., Hacker, D. L. & Wurm, F. Valproic acid enhances recombinant mRNA and protein levels in
      transiently transfected Chinese hamster ovary cells. Journal of Biotechnology 148, 128–132 (2010).
      doi:10.1016/j.jbiotec.2010.05.003
      Backliwal, G., Hildinger, M., Hasija, V. and Wurm, F. M. (2008), High-density transfection with HEK-293 cells allows
      doubling of transient titers and removes need for a priori DNA complex formation with PEI. Biotechnol. Bioeng.,
      99: 721–727. doi: 10.1002/bit.21596

      Backliwal, G. et al. Rational vector design and multi-pathway modulation of HEK 293E cells yield recombinant
      antibody titers exceeding 1 g/l by transient transfection under serum-free conditions. Nucleic Acids Research 36, e96–
      e96 (2008). doi:10.1093/nar/gkn423
      Tom, R., Bisson, L. & Durocher, Y. Transfection of HEK293-EBNA1 cells in suspension with linear PEI for
      production of recombinant proteins. Cold Spring Harbor Protocols 3, 1–5 (2008). doi:10.1101/pdb.prot4977
      Choosakoonkriang, S., Lobo, B. A., Koe, G. S., Koe, J. G. and Middaugh, C. R. (2003), Biophysical
      characterization of PEI/DNA complexes. J. Pharm. Sci., 92: 1710–1722. doi: 10.1002/jps.10437
      Expired Patent: US6013240; Nucleic Acid Containing Composition, Preparation, and Uses of the Same

      Hazards: Harmless, use normal precautions
      Handling: Gloves & chemical goggles
      Storage: Store at 4°C; do not freeze. Shipped at room temperature (RT).


      MSDS / TECHNICAL DATA SHEETS / PRODUCT LITERATURE
      MSDS MSDS

      DATA Data Sheet #1024

      LIT    PEI Transfection Reagents


      RELATED PRODUCTS
      Polyethylenimine, Linear, MW 25000, Transfection Grade (PEI 25K™)

      MAXgene™ GMP Transfection Reagent

      PEI MAX® - Transfection Grade Linear Polyethylenimine Hydrochloride (MW 40,000)




  US Headquarters                 European Sales and             Asia Pacific Sales              More Info
  Polysciences, Inc.              Distribution                   and Distribution                   Request a Catalog
  400 Valley Road                 Polysciences Europe            Polysciences Asia                  Quality Statement
  Warrington, PA 18976            GmbH                           Pacific, Inc.                      Ordering Info
                                  Badener Str. 13                2F-1, 207 DunHua N.                Contact Us
  1 (800) 523-2575 or
                                  69493 Hirschberg an der        Rd.
  (215) 343-6484                                                                                 Resources
                                  Bergstrasse, Germany           Taipei, Taiwan 10595
  fax: 1 (800) 343-3291 or                                                                          Technical Library
  (215) 343-0214                  +(49) 6201 845 20 0            (886) 2 8712 0600                  Press Releases
  info@polysciences.com           +(49) 6201 845 20 20 fax       (886) 2 8712 2677 fax              Trade Shows & Events
                                  info@polysciences.de           info@polysciences.tw               International
                                                                                                    Distributors               Download Catalog

  Wholly Owned Subsidiaries



https://www.polysciences.com/default/transporter-5-transfection-reagent                                                                           2/3
8/5/2020           Case 2:20-cv-03649-PBT Document        14-14 Reagent
                                          Transport 5 Transfection Filed| Catalog
                                                                          08/27/20ProductsPage 117 of 119


  Polysciences, Inc. © 2020                                                            Privacy Policy   Terms and Conditions




https://www.polysciences.com/default/transporter-5-transfection-reagent                                                    3/3
8/4/2020          Case 2:20-cv-03649-PBT     Document
                                      Transient            14-14
                                                Mammalian Cell        Filed
                                                               Transfection with08/27/20       Page
                                                                                 Polyethylenimine (PEI) 118 of 119




                           Note Some of the stock solutions come with the pH indicator phenol red. This supplement does not
                                   affect the application and might be useful if the researcher wishes to visualize any pH changes
                                   that can occur in the solutions over time. In the case of non-CO2 incubators (e.g., when scaling-
                                   up the production of adherent cells in roller bottles), HEPES-buffered media can be used to keep
                                   the pH stable.
                           Note Catalog numbers are from the US website of Invitrogen and may differ on other local websites.




             3.1. Solutions & buffers




                  PEI ‘Max’
                  Dissolve 1 g PEI ‘Max’ in 900 ml distilled water. Adjust the pH to 7.0 with 1 N NaOH. Add distilled water to 1
                  l
                  Note: Stable at least 9 months at 4 °C
                  Make smaller volumes depending on how much is needed. PEI ‘Max’ cannot be frozen!
                  FreeStyle™ 293 ‘Completed’
                  Component                                                         Stock                    Amount
                  FreeStyle™ 293 medium                                                                      1l
                  FBS                                                               100%                     10 ml
                      -Glutamine                                                    200 mM                   10 ml
                  DMEM:F12, 5% FBS
                  Add 50 ml FBS to 1 l of DMEM:F12
                  Alpha MEM, 5% FBS
                  Add 50 ml FBS to 1 l of Alpha MEM
                  Hybridoma SFM, 1% FBS
                  Add 10 ml FBS to 1 l of Hybridoma SFM




             4. PROTOCOL

             4.1. Preparation

             Before transfection, sterile high-quality DNA must be prepared. The vector containing the appropriate
             expression promoter (see Molecular Cloning) and the gene of interest should be transformed into a
             recA- strain of E. coli (see Transformation of Chemically Competent E. coli or Transformation of E.
             coli via electroporation) and then the plasmid DNA isolated (see Isolation of plasmid DNA from
             bacteria). Commercially available, endotoxin-free kits for large-scale plasmid DNA isolation produce




https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4012321/                                                                                  3/13
Case 2:20-cv-03649-PBT Document 14-14 Filed 08/27/20 Page 119 of 119
                                                                          L1-RNPs       313

                            L1 RNPs purified by affinity capture provide the purest, most
                       active L1 elements reported to date and are excellent starting
                       material for assay by mass spectrometry, LEAP, and qRT-PCR [6].
                       We provide several of our working protocols for L1 sample prepa-
                       ration and analysis.


 2     Materials

 2.1 Suspension Cell    1. Humidified CO2-controlled tissue culture incubator.
 Culture                2. Orbital shaker platform at 130 rpm fitted with racks.
                        3. 20 mm 40-place test tube racks.
                        4. Diagonal cutting pliers, flat wood file, bandsaw (for modifying
                           racks).
                        5. Corning Pyrex 1 L glass bottles.
                        6. 7×® Cleaning solution (Bellco Glass).
                        7. Hybridoma SFM medium (Life Technologies).
                        8. Freestyle 293 Medium (Life Technologies).
                        9. Opti-MEM Reduced Serum Medium.
                       10. TrypLE Express (Life Technologies).
                       11. Certified tetracycline-Free FBS (Tet-free FBS).
                       12. DMEM medium.
                       13. Phosphate-buffered saline (PBS).
                       14. PEI Max (MW 40,000), Polysciences: Two grams is enough to
                           transfect >600 L.
                           (a) To prepare working 1 mg/mL PEI Max solution:
                           (b) Dissolve 100 mg PEI Max in 90 mL ddH2O.
                           (c) Adjust pH to 7.0 using 1 M NaOH.
                           (d) Adjust volume to 100 mL, filter sterilize, and store at 4 °C.
                           (e) NEVER FREEZE PEI working stock. Working stocks can
                               be used for up to 6 months if stored at 4 °C.

 2.2   Cell Harvest    15. Large-volume floor centrifuge with appropriate rotor (e.g.,
                           4 × 1 L, 6 × 500 mL).
                       16. 16ga needles.
                       17. Luer-lock syringes, 5 mL, 10 mL, or 30 mL.
                       18. Luer-lock syringe end caps (BioRad).
                       19. Liquid nitrogen and Dewar flask.
                       20. Gloves for handling liquid nitrogen.
                       21. Small Styrofoam box.
